Exhibit 10.1

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

ATP OIL & GAS CORPORATION

AS SELLER

AND

CREDIT SUISSE AG

AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2   

Section 1.01

   Defined Terms      2   

Section 1.02

   Interpretation      16   

ARTICLE II ASSETS

     17   

Section 2.01

   Agreement to Sell and Purchase      17   

Section 2.02

   Assets      17   

Section 2.03

   Excluded Assets      20   

ARTICLE III CONSIDERATION

     21   

Section 3.01

   Purchase Price      21   

Section 3.02

   Allocated Values      22   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     22   

Section 4.01

   Representations and Warranties of Seller      22   

Section 4.02

   Representations and Warranties of Buyer      28   

ARTICLE V CERTAIN COVENANTS

     29   

Section 5.01

   Interim Operations      29   

Section 5.02

   Bankruptcy Actions      31   

Section 5.03

   Access to Information      31   

Section 5.04

   Confidentiality      31   

Section 5.05

   Reasonable Best Efforts; HSR Act      31   

Section 5.06

   Notification of Certain Matters      32   

Section 5.07

   Notice of Litigation      33   

Section 5.08

   Certain Contract Matters      33   

Section 5.09

   Lease Matters      34   

Section 5.10

   Sale Order and Appeal      34   

Section 5.11

   Employee Matters      34   

Section 5.12

   Formation and Joinder of Buyer      35   

Section 5.13

   Financing Cooperation      35   

Section 5.14

   Schedule of Certain Personal Property      35   

Section 5.15

   Negotiations with Oranje-Nassau Energie      36   

ARTICLE VI CONDITIONS TO CLOSING

     38   

Section 6.01

   Conditions to Seller’s Obligations      38   

Section 6.02

   Conditions to Buyer’s Obligations      38   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 6.03

   Conditions to Buyer and Seller’s Obligations      39   

Section 6.04

   Frustration of Closing Conditions      39   

Section 6.05

   Waiver of Closing Conditions      39   

ARTICLE VII CLOSING

     40   

Section 7.01

   Time and Place of Closing      40   

Section 7.02

   Adjustments to Purchase Price      40   

Section 7.03

   Actions of Seller at Closing      42   

Section 7.04

   Actions of Buyer at Closing      43   

ARTICLE VIII CERTAIN ADDITIONAL OBLIGATIONS

     44   

Section 8.01

   Transition Services      44   

Section 8.02

   ORRI/NPI Matters      44   

Section 8.03

   Files      44   

Section 8.04

   Further Cooperation      44   

ARTICLE IX TERMINATION

     44   

Section 9.01

   Right of Termination      44   

Section 9.02

   Effect of Termination      45   

ARTICLE X ASSUMPTION

     46   

Section 10.01

   Assumption      46   

Section 10.02

   Negligence and Fault      47   

Section 10.03

   Release      47   

Section 10.04

   Survival      48   

Section 10.05

   Non-Compensatory Damages      48   

Section 10.06

   Specific Performance      48   

ARTICLE XI LIMITATIONS ON REPRESENTATIONS AND WARRANTIES

     48   

Section 11.01

   Disclaimers of Representations and Warranties      48   

ARTICLE XII MISCELLANEOUS

     50   

Section 12.01

   Tax Matters      50   

Section 12.02

   [Reserved]      52   

Section 12.03

   Entire Agreement      52   

Section 12.04

   Publicity      53   

Section 12.05

   No Third Party Beneficiaries      53   

Section 12.06

   Assignment      53   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 12.07

   Governing Law      53   

Section 12.08

   Exclusive Jurisdiction      53   

Section 12.09

   Notices      54   

Section 12.10

   Approval of the Bankruptcy Court      55   

Section 12.11

   Severability      55   

Section 12.12

   Counterparts      55   

Section 12.13

   Amendment and Waiver      55   

Section 12.14

   Expenses      56   

Section 12.15

   Schedules and Exhibits      56   

Section 12.16

   Matters Relating to the Administrative Agent      56   

Section 12.17

   Additional Acknowledgements      57   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Part 1    Leases and Wells

Exhibit A

   Part 2    Overriding Royalty Interests and Net Profits Interests

Exhibit A

   Part 3    Permits, Servitudes, Rights-of-Use, Easements and Rights-of-Way

Exhibit A

   Part 4(a)    Assigned Contracts

Exhibit A

   Part 4(b)    Excluded Contracts

Exhibit A

   Part 5    Intellectual Property

Exhibit B

   —    Form of Sale Order

SCHEDULES

 

Schedule 1.01A

   —    Seller’s Knowledge

Schedule 1.01B

   —    Assumed Seller Taxes

Schedule 1.01C

   —    Liens on Assets

Schedule 4.01

   —    Schedules Relating to Seller’s Representations and Warranties

Schedule 4.02

   —    Schedules Relating to Buyer’s Representations and Warranties

Schedule 5.01

   —    Interim Operations

 

-iv-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is made and entered into this
20th day of June, 2013, by and between ATP Oil & Gas Corporation, a Texas
corporation (“Seller”), and Credit Suisse AG, exclusively in its capacity as
administrative agent and collateral agent for the Lenders under the DIP Credit
Agreement (the “Administrative Agent”). For purposes hereof, “Buyer” will be a
Person designated by the Administrative Agent, at the direction of the Required
Lenders and on behalf of the Lenders to receive the Assets and assume the
Assumed Obligations, as promptly as practicable after the date hereof and in
accordance with Section 5.12. Seller, the Administrative Agent and, on and after
the Joinder Date, Buyer, are sometimes referred to herein, collectively, as the
“Parties” and, individually, as a “Party.” In respect of Buyer, all references
to the “date hereof” or the “date of this Agreement” shall refer to the Joinder
Date, unless the context otherwise requires or as specifically provided
otherwise.

W I T N E S S E T H:

WHEREAS, Seller is the owner of certain oil and gas assets and other assets
located in the Gulf of Mexico and elsewhere in the world;

WHEREAS, Seller holds all of the Purchased Equity;

WHEREAS, Seller is the subject of a case under the Bankruptcy Reform Act of
1978, as codified in title 11 of the United States Code, 11 U.S.C. §§ 101
through 1532, as may have been or are amended from time to time (the “Bankruptcy
Code”) before the United States Bankruptcy Court for the Southern District of
Texas, Houston Division (the “Bankruptcy Court”) as Case No. 12-36187 (the
“Bankruptcy Case”), and is subject to the jurisdiction thereof;

WHEREAS, the transactions contemplated hereunder are subject to the
authorization and approval of the Bankruptcy Court;

WHEREAS, Buyer desires to purchase and Seller desires to sell all of the Assets
(as hereinafter defined) in accordance with the terms and conditions of this
Agreement and the orders of the Bankruptcy Court with respect thereto;

WHEREAS, Buyer desires to credit bid a portion of the obligations secured by the
DIP Credit Agreement and to agree to pay a specified amount in cash to satisfy
legitimate Liens on the Assets that are ranked senior to the DIP Claims; and

WHEREAS, pursuant to the Bidding Procedures Order and under the Bankruptcy Code,
Buyer is entitled to exercise its credit bid right pursuant to Section 363(k) of
the Bankruptcy Code on account of its DIP Claims (the “Credit Bid”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each Party, the Parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Accounting Arbitrator” shall have the meaning given that term in
Section 7.02(f).

“Accounts Receivable” shall mean any and all accounts receivable of Seller,
including all trade accounts, notes and other receivables and indebtedness for
borrowed money or overdue accounts receivable, in each case owing to Seller and
all Claims relating thereto or arising therefrom.

“Adjusted Purchase Price” shall have the meaning given that term in
Section 3.01.

“Administrative Agent” shall have the meaning given that term in the preamble.

“AFEs” shall have the meaning given that term in Section 4.01(o).

“Affiliate” shall mean any Person that, directly or indirectly, through one or
more entities, controls, is controlled by or is under common control with the
Person specified. For the purpose of the immediately preceding sentence, the
term “control” and its syntactical variants mean the power, direct or indirect,
to direct or cause the direction of the management of such Person, whether
through the ownership of voting securities, by Contract, agency or otherwise.
For the purposes of construing this Agreement, the Administrative Agent and
Buyer shall be deemed not to be Affiliates of each other.

“Agreement” shall have the meaning given that term in the preamble.

“Allocation” shall have the meaning given that term in Section 3.02.

“Assets” shall have the meaning given that term in Section 2.02.

“Assigned Contracts” shall have the meaning given that term in Section 2.02(f).

“Assignment” shall have the meaning given that term in Section 7.03(a).

“Assumed Encumbrances” shall mean any of the following:

(a) any easements, rights-of-way, servitudes, Permits and other similar rights
under applicable Law, in each case, that exist of record and burden the Assets,
for the purposes of pipelines, transmission lines or other similar fixtures that
do not, individually or in the aggregate, materially impair the use of the
Assets to which they relate as currently used;

 

2



--------------------------------------------------------------------------------

(b) all lessors’ royalties reserved in the Leases and all overriding royalties,
net profits interests, carried interests, production payments and reversionary
interests in each case as set forth in Exhibit A—Part 2, to the extent the same
are valid, properly recorded and burden the Leases; and

(c) liens and encumbrances arising under any Contract or Lease assumed and
assigned to Buyer under this Agreement (other than any liens or encumbrances on
Assets that are ranked junior to the DIP Claims).

“Assumed Obligations” shall have the meaning given that term in Section 10.01.

“Assumed Seller Taxes” shall mean unpaid Non-Income Taxes or Production Taxes
attributable to Tax periods ending prior to the Closing Date that have given
rise to a Lien reflected on Schedule 1.01B.

“ATP Israel” shall mean ATP East Mediterranean B.V., a Dutch private company
with limited liability.

“ATP Israel Subs” shall mean ATP East Mediterranean Number 1 B.V., a Dutch
private company with limited liability, ATP East Mediterranean Number 2 B.V., a
Dutch private company with limited liability, and ATP East Mediterranean Number
3 B.V., a Dutch private company with limited liability.

“ATP Netherlands” shall mean ATP Oil & Gas (Netherlands) B.V., a Dutch private
company with limited liability.

“ATP UK” shall mean ATP Oil & Gas (UK) Company, a UK limited company.

“Auction” shall have the meaning given that term in the Bidding Procedures
Order.

“Bankruptcy Case” shall have the meaning given that term in the preamble.

“Bankruptcy Code” shall have the meaning given that term in the preamble.

“Bankruptcy Court” shall have the meaning given that term in the preamble.

“Bankruptcy Sale Motion” shall have the meaning given that term in
Section 4.01(w).

“Bidding Procedures Order” shall have the meaning given that term in
Section 4.01(x).

 

3



--------------------------------------------------------------------------------

“BOEM Amount” shall mean an amount equal to the aggregate amount of financial
assurance provided by Buyer to BOEM/BSEE with respect to certain Excluded
Assets.

“BOEM Condition” shall mean the condition set forth in Section 6.02(d).

“BOEM/BSEE” shall mean United States Department of Interior Bureau of Ocean
Energy Management and Bureau of Safety and Environmental Enforcement, and any
successor Governmental Authority.

“BOEM/BSEE Trusts” shall mean those trusts established pursuant to the
Decommissioning Trust Agreements, as amended, supplemented or restated from time
to time, effective as of November 15, 2012, among Seller, JPMorgan Chase Bank,
N.A. and The United States of America, acting by and through the BOEM/BSEE,
entered by the Bankruptcy Court on November 29, 2012 and as amended on March 28,
2013.

“BOEM/BSEE Trust Proceeds” shall have the meaning given that term in
Section 2.02(g).

“BP” shall mean, collectively, BP Exploration & Production Inc., BP America
Production Company, BP p.l.c. and their respective Affiliates.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York, New York or Houston, Texas are authorized or obligated
by Law to close.

“Buyer” shall mean the Person designated by the Administrative Agent pursuant to
Section 5.12.

“Buyer Material Adverse Effect” shall mean any change, effect, state of facts,
occurrence, event or circumstance that prevents or materially impedes the
consummation by Buyer of the transactions contemplated by this Agreement.

“Buyer Representatives” shall mean Buyer and its members, partners or
shareholders, as the case may be, and its Affiliates, and its and their
respective successors and assigns, and the officers, board of directors and/or
managers, employees, agents and representatives of all of the foregoing Persons.

“Claim” shall mean a right to (i) a payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured or
(ii) an equitable remedy for breach of performance if such breach gives rise to
a right to payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.

“Clipper Escrow” shall mean that certain escrow agreement dated December 1, 2011
by and among, Seller, Stephens Production Company, L.L.C. and JPMorgan Chase
Bank, NA, as escrow agent, established pursuant to that certain Settlement
Agreement, Mutual Release and Indemnification agreement dated as of October 31,
2011 by and between Seller and Stephens Production Company, L.L.C.

 

4



--------------------------------------------------------------------------------

“Closing” shall have the meaning given that term in Section 7.01.

“Closing Cash Payment” shall have the meaning given that term in Section 3.01.

“Closing Date” shall have the meaning given that term in Section 7.01.

“Closing Escrow Amount” shall have the meaning given that term in Section 3.01.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Contract Cure Amount” shall mean, with respect to any Assigned Contract, the
amounts required to be paid, if any, in connection with the assumption and
assignment of such Assigned Contract pursuant to Section 365 of the Bankruptcy
Code.

“Contracts” shall mean all written or oral contracts, leases, subleases,
licenses, indentures, agreements, instruments, commitments and other legally
binding arrangements.

“Credit Bid” shall have the meaning given that term in the preamble.

“Debt Facilities” shall mean the following, together with all amendments,
forbearances and other modifications thereto:

(a) the DIP Credit Agreement, together with all collateral and security
documents executed in connection therewith;

(b) the Prepetition Hedge Obligations; and

(c) the Senior Second Lien Notes.

“Deepwater Horizon Spill” shall mean the blowout of BP’s Macondo well and the
resulting explosion of the Deepwater Horizon in the Gulf of Mexico.

“Defensible Title” shall mean such title of Seller that, subject to and except
for the Permitted Encumbrances:

(a) with respect to any Well (but limited to any currently producing intervals):

(i) entitles Seller to receive not less than the percentage set forth in Exhibit
A—Part 1, as the net revenue interest for such Well of all Hydrocarbons produced
and saved from such Well, without reduction of such interest throughout the
duration of the life of such Well, except (A) as set forth in Exhibit A—Part 1
and (B) decreases in connection with those operations in which Seller may from
and after the date of this Agreement be a non-consenting co-owner;

 

5



--------------------------------------------------------------------------------

(ii) obligates Seller to bear not greater than the working interest for such
Well (shown in Exhibit A—Part 1), without increase throughout the duration of
the life of such Well, except (A) as set forth in Exhibit A—Part 1,
(B) increases resulting from contribution requirements with respect to
defaulting or non-consenting co-owners under applicable operating agreements,
and (C) increases to the extent that they are accompanied by a proportionate
increase in Seller’s corresponding net revenue interest (set forth in Exhibit
A—Part 1); and

(b) with respect to any Property, is free and clear of all Liens (other than
Permitted Encumbrances).

“Delinquent ORRIs/NPIs” shall have the meaning given that term in
Section 4.01(j).

“Delivery Date” shall have the meaning given that term in Section 5.14.

“DIP Claims” shall mean (i) the aggregate principal amount of obligations
outstanding under the DIP Credit Agreement, together with accrued interest and
any other Claim with respect to the DIP Credit Agreement, (ii) the aggregate
principal amount of obligations outstanding under the Prepetition Hedge
Obligations that rank pari passu with the DIP Credit Agreement and (iii) any
Liens securing the foregoing.

“DIP Credit Agreement” shall mean that certain Senior Secured Superpriority
Priming Debtor-in-Possession Credit Agreement dated as of August 29, 2012, by
and among Seller, as borrower, the lenders from time to time party thereto, and
the Administrative Agent, together with all collateral or security documents
executed in connection therewith by Seller or its Affiliates, as amended,
supplemented and modified from time to time.

“DIP Order” shall mean the Final Order of the Bankruptcy Court approving the DIP
Credit Agreement entered by the Bankruptcy Court on September 20, 2012, as
amended.

“Disgorged Payment” shall have the meaning given that term in Section 8.02(b).

“Dispute Notice” shall have the meaning given that term in Section 7.02(e).

“DOJ” shall mean the Department of Justice.

“Environmental Laws” shall mean applicable federal and state statutes and
regulations and applicable local statutes, regulations and/or ordinances
relating to the protection of human health and the environment, including the
Clean Air Act, the Clean Water Act, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the

 

6



--------------------------------------------------------------------------------

Occupational Safety and Health Act of 1970, the Resource Conservation and
Recovery Act of 1976, the Safe Drinking Water Act, the Toxic Substances Control
Act and the Oil Pollution Act of 1990. The term “Environmental Laws” shall also
include all amendments to any of the foregoing that are adopted prior to the
date of this Agreement, but shall not include any Law not in effect as of the
date of this Agreement.

“Escrow Agreement” shall mean an escrow agreement to be entered into as of the
Closing by Buyer and the Escrow Agent in a form to be mutually agreed upon by
them.

“Escrow Agent” shall mean JPMorgan Chase Bank, NA.

“Excluded Assets” shall have the meaning given that term in Section 2.03.

“Excluded Contracts” shall have the meaning given that term in Section 2.03(c).

“Excluded Properties” shall mean Seller’s interests in any oil and gas leases
(other than the Leases), any interests in any units or pooled or communitized
properties arising on account of such leases having been unitized or pooled into
such units or with such lands (other than the Unit Interests) and any oil and
gas wells attributable to such leases or such other interests (other than the
Wells).

“Exclusivity Termination Date” shall have the meaning given that term in
Section 5.15(a).

“Facilities” shall have the meaning given that term in Section 2.02(c).

“Files” shall have the meaning given that term in Section 2.02(h).

“Final Adjustments” shall have the meaning given that term in Section 7.02(e).

“Final Order” shall mean an order of the Bankruptcy Court as to which the time
to appeal has expired and as to which no appeal, petition for certiorari, or
other proceedings for reconsideration shall then be pending.

“Final Purchase Price” shall mean the Adjusted Purchase Price as further
adjusted in accordance with Section 7.02(g) and clause (y) of Section 3.01.

“Final Settlement Statement” shall have the meaning given that term in
Section 7.02(e).

“FTC” shall mean the Federal Trade Commission.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

 

7



--------------------------------------------------------------------------------

“Gomez” shall mean the Excluded Properties consisting of and related to the oil
and gas leases covering Mississippi Canyon 711, Mississippi Canyon 754 and
Mississippi Canyon 755.

“Governmental Authority” shall mean any federal, state, county or municipal
government or any court of competent jurisdiction, regulatory or administrative
agency, quasi-governmental body, board, bureau, department, commission or other
governmental authority.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended from time to time, and the rules and regulations thereunder.

“HSR Condition” shall mean the condition set forth in Section 6.03(c).

“Hydrocarbons” shall mean oil, gas, casinghead gas, condensate, sulfur, and
other liquid or gaseous hydrocarbons, or any of them or any combination thereof,
and all products and substances extracted, separated, processed and produced
therefrom.

“Imbalance” shall mean any (i) imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and taken by Seller and allocated to the
Assets and the amount of Hydrocarbons produced from a Well and allocable to
Seller’s interest therein and (ii) imbalance between the amount of Hydrocarbons
delivered by Seller to any pipeline and allocated to the Assets and the amount
of Hydrocarbons scheduled to be delivered by Seller with respect to the Assets.

“Income Taxes” shall mean Taxes other than Non-Income Taxes, Production Taxes
and Transfer Taxes.

“Indirect Subsidiaries” shall mean ATP Israel, the ATP Israel Subs and Titan
Sub.

“Intellectual Property” shall mean: (a) all patents, patent applications and
invention disclosures worldwide, together with all reissues, continuations,
continuations-in-part, divisionals, supplementary protection certificates,
extensions and re-examinations thereof; (b) all registered and unregistered
trademarks, service marks, trade names, logos, trade dress and slogans,
worldwide, and registrations and applications for registration thereof and any
and all goodwill associated therewith; (c) all copyrights in copyrightable
works, and all other rights of authorship recognized by statute or otherwise,
and all applications, registrations and renewals in connection therewith;
(d) all mask works and semiconductor chip rights, and all applications,
registrations and renewals in connection therewith; (e) all trade secrets and
confidential information, including ideas, research and development, know-how,
and marketing plans and proposals, confidential inventions, technical
information, processes, drawings, technology, research studies, computer
programs, marketing studies, and customer lists; (f) domain names and uniform
resource locators, and all contractual rights to the foregoing; (g) all seismic
and geotechnical data and rights, to the extent the same is assignable without
payments of fees or penalties or other liability; and (h) all other intellectual
property rights relating to any or all of the foregoing.

 

8



--------------------------------------------------------------------------------

“Interim Period” shall mean that period commencing on the date of the execution
of this Agreement and terminating upon the earlier of the Closing or the
termination of this Agreement.

“IRS” shall mean the Internal Revenue Service.

“Joinder Date” shall have the meaning given that term in Section 5.12.

“Knowledge” shall mean, with respect to Seller, the actual knowledge (after
reasonable inquiry) of the Persons listed on Schedule 1.01A hereto and, with
respect to Buyer, the actual knowledge (after reasonable inquiry) of the
executive officers of Buyer.

“KPMG” shall have the meaning given that term in Section 7.02(f).

“Law” shall mean any applicable principle of common law, statute, law, rule,
regulation, ordinance, order, code, notice to lessee, ruling, writ, injunction,
decree or other official act of or by any Governmental Authority.

“Leases” shall mean Seller’s interests in (i) the oil and gas leases set forth
on Exhibit A—Part 1 (including, for the avoidance of doubt, all of Seller’s
Record Title Interest, Operating Rights, Working Interests and Net Revenue
Interests together with any additional interests of Seller in such leases
acquired after the date hereof, including as a result of the ORRI/NPI Claims)
and (ii) those certain Petroleum Licenses located offshore the State of Israel
set forth on Exhibit A—Part 1.

“Lenders” shall have the meaning given that term in the DIP Credit Agreement.

“Liabilities” shall mean any and all claims, causes of action, payments,
charges, judgments, assessments, liabilities, losses, damages, penalties, fines,
costs and expenses, debts and obligations (whether direct or indirect, known or
unknown, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due), including any attorneys’ fees, legal or
other expenses incurred in connection therewith and including liabilities,
costs, losses and damages for personal injury or death or property damage.

“Liens” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, lien (statutory or otherwise), security interest or other charge or
encumbrance, any financing lease having substantially the same economic effect
as any of the foregoing, any assignment of the right to receive income, any
other type of preferential arrangement, or any right-of-way, easement,
encroachment or encumbrance of any kind.

“Material Adverse Effect” shall mean (i) any change, effect, state of facts,
occurrence, event or circumstance that results or is reasonably likely to
result, individually or in the aggregate, in a material adverse effect on the
value, use, ownership or operation of the Assets, taken as a whole, or (ii) any
change, effect, state of facts, occurrence, event or circumstance that prevents
or materially impedes the consummation by Seller of the transactions
contemplated by this Agreement; provided, however, that no

 

9



--------------------------------------------------------------------------------

change, effect, state of facts, occurrence, event or circumstance, individually
or in the aggregate, that arises or results from the following shall be deemed
to constitute or be considered in determining whether a Material Adverse Effect
has occurred pursuant to clause (i) above: (a) changes in general economic,
capital market or political conditions that, in any case, do not materially
disproportionately affect the Assets in the Gulf of Mexico as compared to
similarly situated properties in the Gulf of Mexico; (b) changes that affect
generally the oil and gas industry in the Gulf of Mexico that, in any case, do
not materially disproportionately affect the Assets as compared to similarly
situated properties in the Gulf of Mexico; (c) the declaration by the United
States of a national emergency or acts of war or terrorism or acts of God that,
in any case, do not materially disproportionately affect the Assets; (d) the
entry into or announcement of the transactions contemplated by this Agreement;
(e) changes in GAAP; (f) any changes in commodity prices, including any
Hydrocarbons or other commodities relating to the Assets; or (g) changes
relating to or arising from (x) the filing, pendency or conduct of the
Bankruptcy Case or (y) the fact that Seller is operating as a
debtor-in-possession under the Bankruptcy Code.

“Material Contract” shall mean the following (excluding any Contract executed as
part of the Debt Facilities):

(a) any Assigned Contract that (i) can reasonably be expected to result in
aggregate payments by Seller or any Purchased Entity with respect to the Assets
of more than $300,000 during the current fiscal year and (ii) cannot be
terminated without penalty on 60 days or less notice;

(b) any Assigned Contract that can reasonably be expected to result in aggregate
revenues to Seller or any Purchased Entity with respect to the Assets of more
than $300,000 during the current fiscal year;

(c) any Assigned Contract containing any provision that materially limits the
ability of Seller, any Purchased Entity or any of their respective Affiliates to
engage in any business activity or compete with any Person;

(d) any purchase and sale, transportation, processing, refining or similar
Assigned Contract (in each case) relating to the Assets to which Seller or any
Purchased Entity is a party that is not terminable without penalty on 60 days or
less notice;

(e) any indenture, mortgage, loan, note, credit, sale-leaseback or similar
Assigned Contract (in each case) to which any of the Assets are subject and all
related security agreements or similar agreements associated therewith; and

(f) any Assigned Contract between Seller or an Affiliate of Seller, on the one
hand, and Seller or any Purchased Entity, on the other hand, that will not be
terminated on or prior to Closing and that binds the Assets.

 

10



--------------------------------------------------------------------------------

“Net Revenue Interest” shall mean the share of Hydrocarbons after all lessor’s
royalties and the burdens identified as “Permitted Encumbrances” have been
deducted from the Working Interest.

“Netherlands Shares” shall have the meaning given that term in Section 5.15(a).

“Netherlands Shelf Assets” shall mean ATP Netherlands’ interests in (i) the
Netherlands Continental Shelf Production License Block L6-D and any assets, bank
accounts, licenses, data, contracts and liabilities exclusively related thereto,
(ii) the current employees of ATP Netherlands and (iii) the office space and
furniture, as well as ICT telecommunications equipment (including email server,
software licences and mobile phones) located at Dokweg 31b, 1976 CA IJmuiden,
Netherlands.

“Netherlands Transferred Assets” shall have the meaning given that term in
Section 5.15(a).

“Non-Income Taxes” shall mean ad valorem, property, excise and similar Taxes,
and shall exclude Production Taxes, Transfer Taxes and Taxes based upon,
measured by, or calculated with respect to (i) net income, profits or similar
measures or (ii) multiple bases (including corporate franchise, business and
occupation, business license or similar Taxes) if one or more of the bases on
which such Tax is based, measured or calculated is described in clause (i), in
each case together with any interest, penalties, or additions to such Tax.

“Notice” shall have the meaning given that term in Section 5.15(c).

“ONE” shall have the meaning given that term in Section 5.15(a).

“ONE Purchase Agreements” shall have the meaning given that term in
Section 5.15(c).

“ONE Transactions” shall have the meaning given that term in Section 5.15(a).

“Operating Rights” shall mean a Working Interest in a federal lease that (a) has
a beginning and ending depth and (b) does not include the contractual right to
unitize, relinquish or terminate the federal lease.

“Organizational Documents” shall mean the articles of incorporation, certificate
of incorporation, certificate of formation, bylaws, operating agreement,
certificate of limited partnership, partnership agreement and all other similar
documents, instruments or certificates executed, adopted or filed in connection
with the creation, formation or organization of a Person, including any
amendments, supplements or modifications thereto.

“ORRI/NPI Claims” shall mean all claims, counterclaims and rights to setoff,
whether asserted or unasserted, contingent or fixed, known or unknown, relating
to or challenging the validity of overriding royalty interests, net profits
interests or similar burdens on the Assets, including those set forth on Exhibit
A—Part 2.

 

11



--------------------------------------------------------------------------------

“Other Parties” shall have the meaning given that term in Section 4.01(n).

“Outside Date” shall mean the date that is 75 days after the date of this
Agreement; provided, however, that in the event that the HSR Condition or the
BOEM Condition shall not have been satisfied or waived by Buyer by the date that
is 75 days after the date of this Agreement but all of the other conditions set
forth in Sections 6.01, 6.02 and 6.03 shall have been satisfied or waived (or
were capable of being satisfied if the Closing were to occur on such date), the
Outside Date shall be the date that is 135 days after the date of this
Agreement.

“Parties” shall have the meaning given that term in the preamble.

“Permit” shall mean any permit, license, franchise, certificate, approval or
authorization from any Governmental Authority.

“Permitted Encumbrances” shall mean any of the following:

(a) the terms, conditions, restrictions, exceptions, reservations, limitations
and other matters expressly set forth in any Assigned Contract or any recorded
agreements, instruments and documents that create or reserve to Seller its
interests in any of the Assets, including the Leases and assignments thereof, to
the extent that such agreements, instruments and documents do not operate to
reduce any net revenue interest of Seller (as set forth in Exhibit A—Part 1),
increase any working interest of Seller (as set forth in Exhibit A—Part 1)
without a proportionate increase in the corresponding net revenue interest of
Seller or otherwise, individually or in the aggregate, materially impair the use
of the Assets to which they relate as currently used;

(b) any (i) undetermined or inchoate Liens constituting or securing the payment
of expenses that were incurred incidental to maintenance, development,
production or operation of the Assets or for the purpose of developing,
producing or processing Hydrocarbons therefrom or therein, and
(ii) materialman’s, mechanic’s, repairman’s, vendor’s, construction, employee’s,
contractor’s, operator’s or other similar Liens for the payment of expenses, in
the case of each of (i) or (ii), arising in the ordinary course of business that
are not yet delinquent;

(c) any Liens for Taxes or assessments not yet delinquent or that are set forth
on Schedule 1.01B;

(d) any Liens in the ordinary course of business, (i) created by Law or
(ii) reserved in oil and gas leases for royalties, bonuses or rentals or created
to secure compliance with the terms of the agreements, instruments and documents
that create or reserve to Seller its interests in the Assets or govern the
operation thereof and that are disclosed on Schedule 1.01C, that, in each case,
(x) do not, individually or in the aggregate, materially impair the use of the
Assets to which they relate as currently used, and (y) if they constitute
security for any obligations, such obligations are not yet delinquent or Seller
is not in default thereof;

 

12



--------------------------------------------------------------------------------

(e) any obligations or duties affecting the Assets to any Governmental Authority
with respect to any Permit and all applicable Laws;

(f) any obligations or duties solely to the extent related to the Assets and
arising under the BOEM/BSEE Trusts or the underlying trust agreements as in
effect on the date hereof or as amended, supplemented or modified with the prior
written consent of Buyer;

(g) any easements, rights-of-way, servitudes, Permits and other similar rights
under applicable Law for the purposes of pipelines, transmission lines or other
similar fixtures that do not, individually or in the aggregate, materially
impair the use of the Assets to which they relate as currently used;

(h) all lessors’ royalties, overriding royalties, net profits interests, carried
interests, production payments and reversionary interests set forth in
Exhibit A—Part 2 to the extent the same are valid, properly recorded and burden
the Leases;

(i) preferential rights to purchase and Third Party consents to assignments or
similar agreements set forth on Schedule 4.01(p);

(j) conventional rights of reassignment;

(k) Liens arising in the ordinary course of business and other restrictions
under all Assigned Contracts, including: all production sales Contracts;
division orders; Contracts for sale, purchase, exchange, refining or processing
of Hydrocarbons; unitization and pooling designations, declarations, orders and
agreements; operating agreements; farmout agreements; agreements of development;
area of mutual interest agreements; gas balancing or deferred production
agreements; processing agreements; plant agreements; pipeline, gathering and
transportation agreements; injection, repressuring and recycling agreements;
carbon dioxide purchase or sale agreements; salt water or other disposal
agreements; seismic or geophysical permits or agreements; and any and all other
agreements that, in each case, (i) do not operate to reduce any net revenue
interest of Seller (as set forth in Exhibit A—Part 1), increase any working
interest of Seller (as set forth in Exhibit A—Part 1) without a proportionate
increase in the corresponding net revenue interest of Seller, (ii) do not,
individually or in the aggregate, materially impair the use of the Assets to
which they relate as currently used, and (iii) if they constitute security for
any obligations, such obligations are not yet delinquent; and

(l) any Liens that will be released on or before the Closing.

“Person” shall mean an individual, corporation, partnership, association, trust,
limited liability company or any other entity or organization, including
government or political subdivisions or an agency, unit or instrumentality
thereof.

 

13



--------------------------------------------------------------------------------

“Prepetition Hedge Obligations” shall mean those hedging obligations under that
certain ISDA Master Agreement, dated March 29, 2011, between Macquarie Bank
Limited and Seller, plus interest thereon and unpaid fees, costs and expenses in
respect thereof, which Prepetition Hedge Obligations are secured on a pro rata
basis by the liens and other security securing the amount outstanding under the
Amended and Restated Credit Agreement, dated as of June 18, 2010 and amended and
restated as of March 9, 2012 (as amended, supplemented or otherwise modified
from time to time).

“Production Taxes” shall mean severance, production and similar Taxes based upon
or measured by the production of Hydrocarbons.

“Properties” shall have the meaning given that term in Section 2.02(b).

“Property Taxes” shall have the meaning given that term in Section 12.01(a).

“Purchase Price” shall have the meaning given that term in Section 3.01.

“Purchase Price Reductions” shall have the meaning given that term in
Section 7.02(b).

“Purchased Entities” shall mean ATP Netherlands, Titan and the Indirect
Subsidiaries.

“Purchased Equity” shall mean any shares of capital stock or other equity
interests of each of ATP Netherlands and Titan.

“Record Title Interest” shall mean an ownership interest in a federal lease that
(a) applies as to all depths, (b) includes the right to unitize, relinquish and
terminate the federal lease and (c) is a Working Interest except as to any
depths covered by Operating Rights.

“Rejected Assets” shall have the meaning given that term in Section 2.02.

“Required Lenders” shall have the meaning given that term in the DIP Credit
Agreement.

“Sale Order” shall mean an order of the Bankruptcy Court granting the Bankruptcy
Sale Motion, approving and authorizing Seller to consummate the transactions
contemplated hereby, and authorizing the assumption and assignment of the
Assigned Contracts, in the form annexed hereto as Exhibit B. Such order shall
provide, among other things, that (i) the Assets sold to Buyer pursuant to this
Agreement shall be transferred to Buyer free and clear of any Claims and Liens
(other than the Assumed Encumbrances), (ii) Buyer is a “good faith” purchaser
entitled to the protections afforded by Section 363(m) of the Bankruptcy Code
and under other applicable Bankruptcy and non-Bankruptcy Law and (iii) the
portion of the DIP Claims in excess of the amount expressly stated to be bid as
part of the Credit Bid shall remain (a) outstanding against Seller and any of
its assets not purchased and (b) protected by and entitled to the benefit of the
terms and provisions of the DIP Order and DIP Credit Agreement.

 

14



--------------------------------------------------------------------------------

“Seller” shall have the meaning given that term in the preamble.

“Seller Employees” shall have the meaning given that term in Section 5.11.

“Seller Representatives” shall mean Seller and its members, partners or
shareholders, as the case may be, and its Affiliates and its and their
respective successors and assigns, and the officers, board of directors and/or
managers, employees, agents and representatives of all of the foregoing Persons.

“Senior Second Lien Notes” shall mean those certain 11.875% Senior Second Lien
Notes due 2015 governed by that certain Indenture dated as of April 23, 2010
among Seller, as issuer, and The Bank of New York Mellon Trust Company, N.A., as
trustee and collateral agent, together with all collateral or security documents
executed in connection therewith by Seller or its Affiliates.

“Straddle Period” shall mean any Tax period that includes, but does not end on,
the Closing Date.

“Subsidiary” of any Person shall mean another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person
or by another Subsidiary of such first Person.

“Tax Proceeding” shall have the meaning given that term in Section 12.01(b).

“Tax Returns” shall mean any report, return, information statement, schedule,
attachment, payee statement or other information required to be provided to any
Taxing Authority with respect to Taxes or any amendment thereof, including any
return of an affiliated, combined or unitary group, and any and all work papers
relating to any Tax Return.

“Taxes” shall mean (a) any taxes, assessments and other governmental charges
imposed by any Taxing Authority, including net income, gross income, profits,
gross receipts, license, employment, stamp, occupation, premium, alternative or
add-on minimum, ad valorem, real property, personal property, transfer, real
property transfer, value added, sales, use, environmental (including taxes under
Section 59A of the Code), customs, duties, capital stock, franchise, excise,
withholding, social security (or similar), unemployment, disability, payroll,
fuel, excess profits, windfall profit, severance, estimated or other tax,
including any interest, penalty or addition thereto, whether disputed or not,
and any expenses incurred in connection with the determination, settlement or
litigation of the Tax liability, (b) any obligations under any agreements or
arrangements with respect to Taxes described in clause (a) above, and (c) any
transferee liability in respect of Taxes described in clauses (a) and (b) above
or payable by reason of assumption, transferee liability, operation of Law,
Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor thereof
or any analogous or similar provision under Law) or otherwise.

 

15



--------------------------------------------------------------------------------

“Taxing Authority” shall mean, with respect to any Tax, a Governmental Authority
that imposes such Tax, and the agency (if any) charged with the collection of
such Tax for such entity, including any Governmental Authority that imposes, or
is charged with collecting, Social Security or similar charges or premiums.

“Third Party” shall mean any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

“Titan” shall mean ATP Titan Holdco, LLC, a Delaware limited liability company.

“Titan Sub” shall mean ATP Titan, LLC, a Delaware limited liability company.

“Title Defect” shall mean any failure of Seller to have Defensible Title to any
Property. Notwithstanding the foregoing, none of the following shall constitute
a Title Defect: (a) the loss of or reduction of interest in any Well or other
Property following the date hereof due to: (i) any election or decision made by
Seller in accordance with applicable joint operating agreements in the ordinary
course of business and not made in violation of this Agreement or (ii) the
expiration of the term of any Lease; (b) defects based solely on (i) lack of
information in Seller’s or its Affiliates’ files but that is otherwise available
to Buyer with commercially reasonable efforts, or (ii) references to a
document(s) if such document(s) is not in Seller’s or its Affiliates’ files but
is otherwise available to Buyer with commercially reasonable efforts by Buyer or
Seller; (c) defects arising out of a lack of record evidence of corporate or
other entity authorization unless it is reasonably likely that the action was
not authorized; (d) defects that have been cured by applicable Laws of
limitations or prescription; and/or (e) defects based on failure to record
Leases issued by any Governmental Authority, or any assignments of record title
or operating rights in such Leases, in the real property, conveyance or other
records of the county or parish in which such Property is located so long as
such Leases and/or assignments are filed in the records of the Governmental
Authority that is the lessor thereunder.

“Transfer Taxes” shall have the meaning given that term in Section 12.01(c).

“Unit Interests” shall have the meaning given that term in Section 2.02(a).

“Wells” shall have the meaning given that term in Section 2.02(b).

“Working Interest” shall mean the ownership interest in a Lease that is burdened
with the obligation to bear and pay its proportionate share of costs and
expenses of operations on or in respect of such Lease.

Section 1.02 Interpretation. As used in this Agreement, unless the context
otherwise requires, the term “includes” and its syntactical variants means
“includes but is not limited to.” The headings and captions contained in this
Agreement have been inserted for convenience only and shall not be deemed in any
manner to modify, explain, enlarge or restrict any of the provisions hereof.
Preparation of this Agreement has been a joint effort of the Parties and the
resulting document shall not be construed more severely

 

16



--------------------------------------------------------------------------------

against one of the Parties than against the other. All references herein to
“Sections”, “Articles”, “Exhibits” and “Schedules” in this Agreement shall refer
to the corresponding section, article, exhibit or schedule of this Agreement
unless specific reference is made to such sections, articles, exhibits or
schedule of another document or instrument. The term “or” is not exclusive. The
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject extends, and such phrase shall not mean simply “if”. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in any agreement
or instrument shall refer to such agreement or instrument as a whole and not to
any particular provision of such agreement or instrument. “$” means United
States dollars.

ARTICLE II

ASSETS

Section 2.01 Agreement to Sell and Purchase. Pursuant to Section 363 and 365 of
the Bankruptcy Code, for the consideration hereinafter set forth and subject to
the terms and conditions of this Agreement, Buyer, directly and as assignee of
the Administrative Agent, agrees to purchase from Seller and Seller agrees to
sell, transfer and assign to Buyer, all of Seller’s right, title and interests
in, to and under the Assets as of the Closing free and clear of all Claims and
Liens other than Assumed Encumbrances (to the extent not otherwise discharged
pursuant to the Sale Order).

Section 2.02 Assets. Subject to Section 2.03, the term “Assets” shall mean all
of Seller’s right, title and interests in, to and under the properties and
assets described in subsections (a) through (r) below (but, for the avoidance of
doubt, excluding the Excluded Assets):

(a) (i) the Leases and (ii) the interests in any units or pooled or communitized
properties arising on account of the Leases having been unitized or pooled into
such units or with such lands (Seller’s interests therein, the “Unit
Interests”);

(b) all oil and gas wells attributable to the Leases or Unit Interests as set
forth on Exhibit A—Part 1 (the “Wells”; the Leases, the Unit Interests and the
Wells being collectively referred to hereinafter as the “Properties”);

(c) all production facilities, structures, tubular goods, well equipment, lease
equipment, production equipment, pipelines, machinery and all other personal
property, fixtures and facilities to the extent appurtenant to or related to the
Properties (collectively, the “Facilities”) or otherwise owned by the Seller,
but not currently utilized by an Excluded Property, wherever located, including
the subsea production tree and all related parts colloquially referred to as the
“Gomez Christmas Tree”;

(d) all Permits, servitudes, rights-of-use, easements and rights-of-way and
other similar rights under applicable Law (to the extent transferable) relating
to the Properties or the Facilities, including those described in Exhibit A—Part
3;

 

17



--------------------------------------------------------------------------------

(e) (i) all Hydrocarbons and Accounts Receivable produced from or attributable
to the Properties during or attributable to any periods of time prior to, on or
after the Closing Date, and all proceeds attributable thereto, and (ii) all
Hydrocarbons and Accounts Receivable produced from or attributable to any
Excluded Properties (other than Gomez) during or attributable to any periods of
time prior to or on the Closing Date, and all proceeds attributable thereto;

(f) (i) all Contracts that include any provisions providing for indemnification,
contribution or any other rights to payment or reimbursement from third parties
with respect to any Liabilities relating to decommissioning or plugging and
abandonment, other than any such right that has been assigned by Seller to
BOEM/BSEE or to another purchaser of the property to which it relates prior to
Closing with the prior written consent of Buyer (or, prior to the Joinder Date,
the Administrative Agent acting at the direction of the Required Lenders) and
(ii) all Contracts relating to the Properties or the Facilities, including those
listed in Exhibit A—Part 4(a), as such Exhibit may be amended in accordance with
this Agreement (collectively, the “Assigned Contracts”), but excluding the
Excluded Contracts;

(g) all residual proceeds distributed from the BOEM/BSEE Trusts (the “BOEM/BSEE
Trust Proceeds”);

(h) all records, files, maps, data, schedules, reports and logs relating to the
Properties, the Facilities or any other Assets, including (i) all accounting,
land and engineering (including geological and geophysical data contained
therein) files, (ii) all title reports and similar documents and materials
relating to the Leases, (iii) all Well records, Well logs, division order
records, title records (including abstracts of title, title opinions and
memoranda, and title curative documents related to the Leases) and historic
production data relating to the Wells, (iv) corporate, financial, Tax and legal
records and (v) all correspondence that relates to the foregoing (collectively,
the “Files”), in each case, subject to Seller’s right to retain copies to the
extent permitted by Section 8.03;

(i) all proceeds from the settlements of Contract disputes, including settlement
of take-or-pay disputes, with purchasers of Hydrocarbons from or attributable to
(i) the Properties, regardless of when such proceeds accrued, and (ii) the
Excluded Properties (other than Gomez), insofar as such proceeds accrued prior
to or on the Closing Date;

(j) all credits, prepayments, payments, advances, refunds and similar amounts
(except with respect to Taxes) to the extent related to the Assets;

(k) all credits, prepayments, payments, advances and similar amounts
attributable to Non-Income Taxes and Production Taxes to the extent related to
the Assets paid by or on behalf of Seller and attributable to Tax periods (or
portions thereof) beginning on or after the Closing Date and all Tax refunds or
rights to receive Tax refunds, whether attributable to Tax periods beginning
before, on or after the Closing Date;

 

18



--------------------------------------------------------------------------------

(l) all Intellectual Property (other than Intellectual Property that relates
exclusively to any Excluded Asset), including the Intellectual Property set
forth on Exhibit A—Part 5;

(m) all of the Purchased Equity and the Netherlands Transferred Assets;

(n) all intercompany notes and receivables and interests therein held by Seller,
including notes issued by ATP UK and ATP Israel;

(o) all Claims, ORRI/NPI Claims, counterclaims and rights to setoff, whether
asserted or unasserted, contingent or fixed, known or unknown, including any
warranty or damage Claims, but in each case excluding those attributable solely
to Excluded Properties (except to the extent otherwise constituting Assets under
the other subsections of this Section 2.02) or contemplated by Section 2.03(g);

(p) any rights to receive settlements of any Imbalances as of the Closing Date
or any right to increase future production related thereto;

(q) the right to any funds distributed from the Clipper Escrow; and

(r) all rights to (i) contest any outstanding and future decisions or orders of
BOEM/BSEE or any other Governmental Authority relating to the Assets, including
with respect to supplemental bonding for Leases, pipelines, rights-of-way and
rights-of-use and easements, (ii) manage all aspects of any pending, and assert
and manage all aspects of any future, appeals of such decisions and orders,
including those before the Interior Board of Land Appeals and (iii) participate
in any other similar proceeding involving Seller that is not assigned to Buyer
pursuant to clauses (i) and (ii) hereof.

Notwithstanding anything herein or in Exhibit A—Part 1 through Part 5 to the
contrary, Buyer (or, prior to the Joinder Date, the Administrative Agent acting
at the direction of the Required Lenders) shall have the right to reject any of
the Assets (other than the Properties and the Facilities consisting of and
related to the oil and gas leases covering Atwater Valley 63, Mississippi Canyon
941, Mississippi Canyon 942, Green Canyon 300 (West Half), Main Pass 123, Ship
Shoal 351, Ship Shoal 358 and Breton Sound 45) by providing written notice to
Seller of its election to reject any such assets (the “Rejected Assets”) at
least two (2) Business Days prior to the Closing, in which event such Rejected
Assets shall be deemed Excluded Assets for purposes of this Agreement. The
Parties shall negotiate, in good faith, to agree to an appropriate reduction to
the Credit Bid portion of the Purchase Price for each Rejected Asset (it being
agreed and acknowledged that such assets may be deemed to be Rejected Assets at
Buyer’s election even in the absence of agreement upon an appropriate reduction
to the Credit Bid portion of the Purchase Price).

 

19



--------------------------------------------------------------------------------

Section 2.03 Excluded Assets. The Assets shall not include, and there is
excepted, reserved and excluded from the purchase and sale contemplated hereby,
the Excluded Assets. The “Excluded Assets” shall mean all of Seller’s right,
title and interests in, to and under all of its properties and assets, including
those described in subsections (a) through (m) below, other than and excluding
the Assets:

(a) all cash or cash equivalents (other than the BOEM/BSEE Trust Proceeds);

(b) all records, files, maps, data, schedules, reports and logs, in each case to
the extent they relate exclusively to the other Excluded Assets;

(c) all Contracts that are not Assigned Contracts, including those set forth on
Exhibit A—Part 4(b) (collectively, the “Excluded Contracts”);

(d) (i) all Hydrocarbons and Accounts Receivable produced from or attributable
to Gomez during or attributable to any periods of time prior to, on or after the
Closing Date, and all proceeds attributable thereto and (ii) all Hydrocarbons
and Accounts Receivable produced from or attributable to any other Excluded
Properties during or attributable to any periods of time after the Closing Date,
and all proceeds attributable thereto;

(e) all proceeds from the settlements of contract disputes, including settlement
of take-or-pay disputes, with purchasers of Hydrocarbons from or attributable to
(i) Gomez, regardless of when such proceeds accrued and (ii) the Excluded
Properties, insofar as such proceeds accrued after the Closing Date;

(f) all guarantees, letters of credit, comfort letters, surety bonds, support
agreements and other credit support and any cash or cash equivalents or other
security or collateral provided therefor by Seller or Seller’s Affiliates in
support of the obligations of Seller with respect to the Assets;

(g) all preference or avoidance action proceeds pursuant to Section 550 of the
Bankruptcy Code (other than those avoidance action proceeds derived from
Section 549 of the Bankruptcy Code) and all claims and causes of action excluded
as Rejected Assets in accordance with Section 2.02;

(h) all of Seller’s director and officer insurance policies, fiduciary policies
or employment practices policies (in each case of the foregoing, including any
tail policies or coverage thereon), and any of Seller’s rights, claims, demands,
proceedings, causes of action or rights of set off thereunder;

(i) all privileged attorney-client (i) communications and (ii) other documents
(other than title opinions);

(j) all amounts paid by any Person to Seller or its Affiliates as overhead for
periods of time accruing prior to the Closing Date under any joint operating
agreements burdening the Assets;

 

20



--------------------------------------------------------------------------------

(k) other than any confidentiality agreements relating to the Assets, all
materials, information and analyses developed or prepared in connection with
marketing Seller, its Affiliates and/or the Assets, including presentations,
valuations, bids and bidder lists and all communications with marketing
advisors;

(l) (x) all Rejected Assets and (y) the Netherlands Shares, if such Netherlands
Shares have been sold to ONE in accordance with the provisions of Section 5.15
and the ONE Purchase Agreements; and

(m) all Claims related to or arising out of the Deepwater Horizon Spill, the
subsequent moratorium or other consequences of the Deepwater Horizon Spill, in
each case against BP or other defendants, including the Claim submitted in
January 2013 under the Oil Pollution Act of 1990 for loss of profits and earning
capacity as a result of the Deepwater Horizon Spill and any similar Claims
against the United States of America and any agencies thereof also arising out
of the Deepwater Horizon Spill, the subsequent moratorium or other consequences
of the Deepwater Horizon Spill.

ARTICLE III

CONSIDERATION

Section 3.01 Purchase Price. The consideration for the sale, transfer and
assignment of the Assets by Seller to Buyer is Buyer’s payment to Seller of the
sum of $690,800,000 (the “Purchase Price”), as adjusted at the Closing pursuant
to Section 7.02(d) (the “Adjusted Purchase Price”), and Buyer’s assumption of
the Assumed Obligations. The Adjusted Purchase Price shall be paid by Buyer to
Seller or the Escrow Agent, as applicable, at the Closing by (i) paying
$55,000,000 in cash to satisfy legitimate Liens on Assets that are ranked senior
to the DIP Claims by means of a completed wire transfer in immediately available
funds to the Escrow Agent (the “Closing Escrow Amount” and, together with the
cash payment set forth in clause (ii) of this Section 3.01, the “Closing Cash
Payment”), (ii) paying $1,826,000 (as adjusted at the Closing pursuant to
Section 7.02(a)) in cash and (iii) paying the difference between the Adjusted
Purchase Price and the Closing Cash Payment, if a positive number, by a Credit
Bid of a portion of the value of the DIP Claims. The amount of the Closing
Escrow Amount shall be held by the Escrow Agent pursuant to the terms and
conditions of the Escrow Agreement and distributed as promptly as practicable
after Closing as follows: (x) to the holder of each Lien asserting priority to
the DIP Claims upon agreement by Buyer or upon a final and non-appealable order
determining that such Lien is ranked senior to the DIP Claims and (y) to Buyer
as and to the extent that the Closing Escrow Amount exceeds the aggregate amount
of then-remaining Liens asserting priority to the DIP Claims (excluding any
Liens that have been determined by a final and non-appealable order to be ranked
junior to the DIP Claims).

 

21



--------------------------------------------------------------------------------

Section 3.02 Allocated Values. For the purposes of the transactions contemplated
hereby, no later than 60 Business Days following the determination of the Final
Purchase Price, Buyer shall provide to Seller a proposed allocation of the Final
Purchase Price and the Assumed Obligations among the Assets in accordance with
Section 1060 of the Code (the “Allocation”). The Allocation shall become final
and binding 20 Business Days after Buyer provides the Allocation to Seller,
unless Seller reasonably objects, in which case, Seller shall provide comments
on the Allocation to Buyer within 20 Business Days after Buyer provides the
Allocation to Seller. If Seller reasonably objects to the Allocation, Buyer
shall consider any comments from Seller in good faith and Buyer shall provide an
adjusted Allocation within 20 Business Days of receiving comments from the
Seller but shall not be obligated to accept any comments provided by Seller.
Buyer and Seller agree (a) that the Allocation, as adjusted, shall be used by
Buyer and Seller as the basis for reporting Asset values and other items for
purposes of all Tax Returns, including IRS Form 8594 and (b) that neither they
nor their Affiliates will take positions inconsistent with such Allocation in
notices to Governmental Authorities, in audit or other proceedings with respect
to Taxes, in notices to preferential purchase right holders or in other
documents or notices relating to the transactions contemplated by this Agreement
unless otherwise required by applicable Law or with the consent of the other
Party. Seller and Buyer shall confer and cooperate with one another in the
preparation and filing of IRS Forms 8594 and the making of any revisions to the
Allocation, including reporting any matters that require updating.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of Seller. Seller represents and
warrants to Buyer as of the date hereof and as of the Closing as follows:

(a) Organization. Seller and each of the Purchased Entities is duly formed,
validly existing and (to the extent applicable) in good standing under the Laws
of the jurisdiction of its formation and has the requisite organizational power
and authority to carry on its business as presently being conducted and to own,
lease and operate its properties (including the Assets) where such properties
are now owned, leased or operated.

(b) Qualification. Seller and each of the Purchased Entities is duly qualified
to do business and is in good standing in each jurisdiction in which the nature
of its business as now conducted or the property owned, leased or operated by it
makes such qualification necessary, except where the failure to be so qualified
or in good standing would not, individually or in the aggregate, have a Material
Adverse Effect.

(c) Authorization. Subject to such authorization as is required by the
Bankruptcy Court, the execution and delivery by Seller of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions hereunder have been duly and validly authorized by all requisite
action by Seller’s board of directors (or other comparable governing body), its
stockholders and under its Organizational Documents. Subject to the entry of the
Sale Order by the Bankruptcy Court, Seller has the requisite organizational
power and authority to execute and deliver this Agreement, perform its
obligations hereunder and consummate the transactions hereunder.

 

22



--------------------------------------------------------------------------------

(d) Enforceability. Subject to the entry of the Sale Order by the Bankruptcy
Court, this Agreement has been duly executed and delivered by Seller and
constitutes the valid and legally binding obligation of Seller, enforceable in
accordance with its terms and conditions except insofar as the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such principles are considered in a proceeding at Law or
in equity.

(e) Noncontravention. Except as described on Schedule 4.01(e) or Schedule
4.01(p), neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, by Seller will
(i) conflict with, result in a violation, default, acceleration or breach of the
terms of (with or without notice or passage of time), or create in any party the
right to accelerate, terminate, modify or cancel (A) the Organizational
Documents of Seller or any Purchased Entity, or (B) any Assigned Contract,
(ii) result in the creation or imposition of any Lien (other than Permitted
Encumbrances) on any of the Assets, or (iii) assuming compliance with the HSR
Act (if applicable) and the matters described on Schedule 4.01(e), conflict with
or result in a violation or breach of any Law applicable to Seller, the
Purchased Entities or the Assets, other than, in the case of clauses (i)(B),
(ii) and (iii), any such items that, individually or in the aggregate, would not
have a Material Adverse Effect.

(f) Governmental Approvals. Subject to entry of a Sale Order by the Bankruptcy
Court, and except (i) as described on Schedule 4.01(f), and (ii) for compliance
with the HSR Act (if applicable), no consent, approval, order or authorization
of, or filing or registration with, or notification to any Governmental
Authority is required to be obtained by Seller or any Purchased Entity in
connection with the execution, delivery and performance of this Agreement and
the consummation of the transactions hereunder that failure to obtain,
individually or in the aggregate, would have a Material Adverse Effect.

(g) Litigation. Except (i) as described on Schedule 4.01(g) and (ii) for the
Bankruptcy Case, there are no (A) suits, actions, investigations, proceedings or
litigation before or by any Governmental Authority that are pending or, to
Seller’s Knowledge, threatened, or (B) judgments, orders or decrees outstanding,
in each case of subparts (A) and (B) of this Section 4.01(g), against Seller or
any Purchased Entity that are attributable to Seller’s or such Purchased
Entity’s ownership or operation of any of the Assets and that, individually or
in the aggregate, would have a Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

(h) Brokers’ and Other Fees. Except as disclosed on Schedule 4.01(h), neither
Seller nor any Purchased Entity has any Liability to pay any fees or commissions
to any broker, finder, agent, lawyer or any other Person with respect to the
execution and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement for which Buyer will be liable.

(i) Taxes. Except as disclosed on Schedule 4.01(i):

(i) Seller and each of the Purchased Entities has (A) duly and timely filed or
caused to be duly and timely filed all Tax Returns required to be filed with
respect to the Assets with the appropriate Taxing Authority, and each such Tax
Return is true, complete and correct, in all material respects, (B) paid all
material Taxes with respect to the Assets, and (C) made all material
withholdings and deposits of Taxes required by it with respect to the Assets and
such Taxes have been timely paid to the Taxing Authority responsible for the
collection of such Taxes.

(ii) There are no currently proposed or pending adjustments by any Taxing
Authority in connection with any Tax Returns of any Purchased Entity, or to the
extent relating to the Assets, Seller, and no waiver or extension of any statute
of limitations as to any Tax matter relating to the Assets has been given or
requested with respect to any Tax year. No Tax audits or administrative or
judicial proceedings are being conducted, pending or, to the Knowledge of
Seller, threatened with respect to Seller or any of the Purchased Entities. No
claim has ever been made by an authority in a jurisdiction where Seller does not
file a Tax Return that it is or may be subject to taxation in that jurisdiction.

(j) Royalty Payments. Except as described on Schedule 4.01(j) (the “Delinquent
ORRIs/NPIs”) and contractual obligations for interest thereon at the rate set
forth therein, all shut-in royalties, overriding royalties and other royalties,
net profits interests or similar burdens on production with respect to the
Leases that have become due and payable have been duly paid as of the Closing
Date (other than royalties, net profits interests or similar burdens held in
escrow or in suspense as permitted by applicable Law or the terms of the
applicable Lease).

(k) Hydrocarbon Sales. Except as described on Schedule 4.01(k), (i) neither
Seller nor any of the Purchased Entities is obligated by virtue of: (A) a
prepayment arrangement under any Assigned Contract for the sale of Hydrocarbons
that contains a “take or pay” provision, (B) a production payment, or (C) any
other arrangement, other than gas balancing arrangements, to deliver
Hydrocarbons produced from the Assets at some future time without then or
thereafter receiving payment for the production commensurate with Seller’s or
such Purchased Entity’s ownership in and to the Assets, and (ii) neither Seller
nor any of the Purchased Entities is subject to any penalties or other payments
under any gas transportation or other agreement as a result of the delivery of
quantities of gas from the Assets in excess of the Assigned Contract
requirements.

 

24



--------------------------------------------------------------------------------

(l) Environmental Matters. Except as described on Schedule 4.01(l) and except as
would not, individually or in the aggregate, have a Material Adverse Effect, as
of the date of this Agreement: neither Seller nor any Purchased Entity has
received any written notice of any outstanding violation of, suit, action,
investigation, proceeding or litigation under, or allegation of any liability
under any Environmental Laws relating to the Assets, and the Assets are, to the
Knowledge of Seller, in compliance with all applicable Environmental Laws. This
Section 4.01(l) is the sole and exclusive representation by Seller or its
Affiliates with respect to any Environmental Law or environmental matter.

(m) Compliance with Laws. Except as described on Schedule 4.01(m) and as would
not, individually or in the aggregate, have a Material Adverse Effect, Seller’s
and each Purchased Entity’s operation of the Assets is in compliance with all
Laws of all Governmental Authorities having jurisdiction relating to the
ownership and operation thereof, including the production of all Hydrocarbons
attributable thereto. Except as described on Schedule 4.01(m) and as would not,
individually or in the aggregate, have a Material Adverse Effect, (i) all
necessary Permits or other authorizations with regard to Seller’s and each
Purchased Entity’s ownership or operation of the Assets have been obtained and
are held by Seller or a Purchased Entity, as applicable, (ii) no violations
exist in respect of such Permits or other authorizations, and neither Seller nor
any of the Purchased Entities has received any written notice of any such
violation, and (iii) no investigation or review by any Governmental Authority
with respect to a violation by Seller or any Purchased Entity of any such
Permits or other authorizations or of applicable Law is pending or, to Seller’s
Knowledge, threatened in writing.

(n) Material Contracts. Exhibit A—Part 4(a) lists all Material Contracts as of
the date of this Agreement. Seller has made available to Buyer accurate and
complete copies of all such Material Contracts as of the date of this Agreement.
Seller and each Purchased Entity is not nor, to the Knowledge of Seller, are any
of the other parties (the “Other Parties”) to any such Material Contract in
breach, violation or default, and no event has occurred which with notice or
lapse of time or both would constitute a breach, violation or default by Seller
or any Purchased Entity or, to the Knowledge of Seller, permit termination,
modification, or acceleration by the Other Parties, under such Material
Contract, except (A) for breaches, violations or defaults which would not,
individually or in the aggregate, have a Material Adverse Effect, (B) that, in
order to avoid a default, violation or breach under any such Material Contract,
the consent of the Other Parties may be required in connection with the
transactions contemplated hereby, or (C) for defaults that will be cured in
accordance with the Sale Order (or that need not be cured under the Bankruptcy
Code to permit the assumption and assignment of the Material Contracts).

 

25



--------------------------------------------------------------------------------

(o) AFEs. Schedule 4.01(o) contains a true and correct list as of the date of
this Agreement of all material authorizations for expenditures (collectively,
“AFEs”) to drill or rework Wells or for capital expenditures with respect to the
Assets that have been proposed by any Person having authority to do so other
than internal AFEs of Seller not delivered to Third Parties. For the purposes of
this Section 4.01(o), an AFE shall be material if, net to Seller’s interest,
such AFE exceeds $100,000 and such AFE is valid and outstanding.

(p) Preferential Purchase Rights. Schedule 4.01(p) sets forth those preferential
rights to purchase, consents to assignment and similar rights with respect to
the Leases and Material Contracts that are applicable to the transactions
contemplated hereby.

(q) Payout Balances. To Seller’s Knowledge, Schedule 4.01(q) contains a list of
the estimated status of any “payout” balance (on a gross working interest basis
for all working interest owners affected thereby), as of May 7, 2013, for each
Property that is subject to a reversion or other adjustment at some level of
cost recovery or payout.

(r) Reserve Report. Seller has made available to Buyer a true and correct copy
of the oil and gas reserve report dated December 31, 2012, prepared by Collarini
Associates. Except as set forth on Schedule 4.01(r), and to Seller’s Knowledge,
the underlying factual information with respect to the Assets provided by Seller
to Collarini Associates in connection with its oil and gas reserve report
covering the Assets to the extent it was relied upon by such party in the
preparation of its report on the proved reserves included in the Assets was, at
the time of delivery, true and correct in all material respects.

(s) Absence of Certain Changes. Except as described on Schedule 4.01(s) or as
ordered by the Bankruptcy Court or as otherwise relates to the filing or
pendency of the Bankruptcy Case, since December 31, 2012, there has not been a
Material Adverse Effect.

(t) Title Matters. Except as described on Schedule 4.01(t), Seller has
Defensible Title to the Properties, free of any Title Defect. Except for the
Liens described on Schedule 4.01(t), Seller has good and valid title to all
material tangible personal property included in the Assets (other than the Wells
and any material tangible personal property disposed of in the ordinary course
of business), free and clear of any Liens other than Permitted Encumbrances.

(u) Confidentiality Restrictions. Schedule 4.01(u) sets forth a complete and
accurate list of the material materials and/or documents to which Buyer may not
have access on account of Third Party confidentiality restrictions.

(v) Insurance. Schedule 4.01(v) sets forth a list of all policies of insurance
owned, held by or maintained by Seller or any of its Affiliates related to the
Assets as of the date of this Agreement, including the type of policy, the
limits of the coverage and the deductible with respect thereto. Except as would
not, individually or in the aggregate, have a Material Adverse Effect, such
policies of insurance are in full force and effect and satisfy all requirements
of applicable

 

26



--------------------------------------------------------------------------------

Law. Except as set forth in Schedule 4.01(v), (i) during the period commencing
on January 1, 2012 up to the date of this Agreement, Seller has not, with
respect to the Assets, received any written notice from the insurer under any
insurance policy applicable to the Assets disclaiming coverage with respect to a
particular claim or such policy in general (other than a reservation of rights
notice) or canceling or amending any such policy and (ii) Seller has not made
any material claim under such policies relating to the Assets during period
commencing on January 1, 2012 up to the date of this Agreement.

(w) Bankruptcy Sale Motion. Seller filed with the Bankruptcy Court, on
January 22, 2013, a motion seeking approval of the Bidding Procedures Order and
Sale Order (the “Bankruptcy Sale Motion”).

(x) Bidding Procedures. The bidding procedures employed with respect to the
Auction process were in all material respects those reflected in the bidding
procedures order, which order was entered on February 14, 2013 (the “Bidding
Procedures Order”).

(y) Ownership of Purchased Equity and Indirect Subsidiaries.

(i) The authorized capital stock of Titan consists of 100 units, of which 51
units are issued and outstanding. The authorized capital stock of ATP
Netherlands consists of 200 shares, of which 200 shares are issued and
outstanding.

(ii) Seller holds beneficially and of record all of the Purchased Equity.
Schedule 4.01(y) identifies each beneficial or record owner of any capital stock
or other equity interests in the Indirect Subsidiaries and specifies the amount
of such capital stock or other equity interests held by such owner. All of the
Purchased Equity and capital stock and other equity interests in the Indirect
Subsidiaries has been duly authorized, validly issued and is fully paid and
non-assessable. Neither ATP Netherlands nor Titan holds any shares of capital
stock or other equity interests of any Person other than the Indirect
Subsidiaries. Other than as described above in this Section 4.01(y), no options,
warrants, subscriptions, calls, exchange rights or other rights to purchase
equity of any Purchased Entity, and no equity or obligations convertible into or
exchangeable for equity of any Purchased Entity have been authorized or agreed
to be issued or are outstanding.

(z) Intellectual Property. To the Knowledge of Seller, none of the
registrations, issuances or applications pertaining to the Intellectual Property
set forth on Exhibit A—Part 5 have expired or been cancelled, abandoned or
otherwise terminated, and payment of all material renewal and maintenance fees,
costs and expenses in respect thereof, and all material filings related thereto,
have been duly made as of the date of this Agreement. Neither Seller nor any
Purchased Entity or the operation of the Assets is infringing or otherwise
violating the Intellectual Property rights of any other Person, and to the
Knowledge of Seller, no Person is infringing or otherwise violating any of the
Intellectual Property set forth on set forth on Exhibit A—Part 5.

 

27



--------------------------------------------------------------------------------

(aa) No Yard Facility. Except as set forth on Schedule 4.01(aa), neither Seller
nor any of its Subsidiaries owns, leases or operates any real property as a yard
facility for the purpose of storing parts and equipment.

Section 4.02 Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as of the date hereof and as of the Closing as follows:

(a) Organization. Buyer is duly formed, validly existing and (to the extent
applicable) in good standing under the Laws of the jurisdiction of its formation
and has the requisite organizational power and authority to carry on its
business as presently being conducted and to own, lease and operate its
properties where such properties are now owned, leased or operated.

(b) Qualification. Buyer is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of its business as now
conducted or the property owned, leased or operated by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing would not, individually or in the aggregate, have a Buyer Material
Adverse Effect.

(c) Authorization. The execution and delivery by Buyer of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions hereunder have been duly and validly authorized by all requisite
action by Buyer’s board of directors (or other comparable governing body) and
under its Organizational Documents. Buyer has the requisite organizational power
and authority to execute and deliver this Agreement, perform its obligations
hereunder and consummate the transactions hereunder.

(d) Enforceability. This Agreement has been duly executed and delivered by Buyer
and constitutes the valid and legally binding obligation of Buyer, enforceable
against Buyer in accordance with its terms and conditions except insofar as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such principles are considered in a
proceeding at law or in equity.

(e) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, by Buyer will
(i) conflict with, result in a violation, default, acceleration or breach of the
terms of (with or without notice or passage of time), or create in any party the
right to accelerate, terminate, modify or cancel (A) the Organizational
Documents of Buyer, or (B) any Contract of Buyer, or (ii) assuming compliance
with the HSR

 

28



--------------------------------------------------------------------------------

Act (if applicable), conflict with or result in a violation or breach of any Law
applicable to Buyer, other than, in the case of clauses (i)(B) and (ii), any
such items that would not, individually or in the aggregate, have a Buyer
Material Adverse Effect.

(f) Governmental Approvals. Subject to entry of a Sale Order by the Bankruptcy
Court, and except (i) as described on Schedule 4.02(f), (ii) the approval of the
BOEM/BSEE for the transfer of the Assets contemplated by this Agreement and
(iii) for compliance with the HSR Act (if applicable), no consent, approval,
order or authorization of, or filing or registration with, or notification to
any Governmental Authority is required to be obtained by Buyer in connection
with the execution, delivery and performance of this Agreement and the
consummation of the transactions hereunder.

(g) Litigation. As of the date of this Agreement, there are no (i) suits,
actions, investigations, proceedings or litigation before or by any Governmental
Authority that are pending or, to Buyer’s Knowledge, threatened, or
(ii) judgments, orders or decrees outstanding, in each case of subparts (i) and
(ii) of this paragraph, against Buyer or any Affiliate of Buyer that,
individually or in the aggregate, would have a Buyer Material Adverse Effect.

(h) Brokers’ and Other Fees. Except as disclosed on Schedule 4.02(h), Buyer has
no Liability to pay any fees or commissions to any broker, finder, agent, lawyer
or any other Person with respect to the execution and delivery of this Agreement
or the consummation of the transactions contemplated by this Agreement for which
Seller will be liable or obligated.

(i) Financing. At the Closing, Buyer will have sufficient cash, available lines
of credit or other sources of immediately available funds (in United States
dollars) to enable Buyer to pay the Closing Cash Payment to Seller at the
Closing and to otherwise consummate the transactions contemplated by this
Agreement. As of the date hereof, Buyer does not have any reason to believe that
the financing required to consummate the transactions contemplated by this
Agreement will not be available to Buyer on a timely basis to consummate the
transactions contemplated by this Agreement.

(j) Adequate Assurances Regarding Contracts. Buyer will be capable of satisfying
the conditions contained in Sections 365(b)(1)(C) and 365(f)(2)(B) of the
Bankruptcy Code with respect to the Assigned Contracts.

ARTICLE V

CERTAIN COVENANTS

Section 5.01 Interim Operations. Except for matters (w) set forth in
Schedule 5.01, (x) expressly agreed to in writing by Buyer (or, prior to the
Joinder Date, the Administrative Agent acting at the direction of the Required
Lenders) (such consent not to be unreasonably withheld, conditioned or delayed),
(y) ordered by the Bankruptcy

 

29



--------------------------------------------------------------------------------

Court or (z) otherwise contemplated by the terms of this Agreement, during the
Interim Period, Seller shall operate the Assets in all material respects in the
ordinary course in a manner substantially consistent with past practice and
shall use its best efforts to preserve the value, use, ownership and operation
of the Assets, taken as a whole. In addition, except as (a) set forth in
Schedule 5.01, (b) ordered by the Bankruptcy Court or (c) otherwise contemplated
by the terms of this Agreement, Seller shall not do (or permit any Purchased
Entity to do) any of the following in connection with the Assets without the
prior written consent of Buyer (or, prior to the Joinder Date, the
Administrative Agent acting at the direction of the Required Lenders):

(a) subject any of the Assets (or any asset of any Purchased Entity) to any Lien
(other than Assumed Encumbrances);

(b) sell, lease, license, pledge, cancel, abandon, permit to lapse or otherwise
dispose of any Asset (or any asset of any Purchased Entity), except sales of
Hydrocarbons in the ordinary course of business and as contemplated by
Section 5.15;

(c) (i) terminate or extend, waive, modify, rescind or make any material
amendments to any Assigned Contract or waive, release or assign any material
rights or claims thereunder, in each case outside of the ordinary course of
business, (ii) make any assignment to BOEM/BSEE or any other Governmental
Authority or Person of any indemnification, contribution or other similar right
to payment or reimbursement from third parties with respect to any Liabilities
relating to decommissioning or plugging and abandonment or (iii) take any action
that would reasonably be expected to have a material adverse effect on the
expected benefits to Buyer from any Assigned Contract;

(d) initiate, settle or compromise any material action, suit, litigation or
other proceeding involving the Assets (or any asset of any Purchased Entity),
other than with respect to trade claims;

(e) alter, whether through a complete or partial liquidation, dissolution,
merger, consolidation, restructuring, reorganization or in any other manner, the
legal structure or ownership of itself, any Purchased Entity or any joint
venture or similar arrangement to which Seller or any Purchased Entity is a
party which is an Asset (or an asset of any Purchased Entity) hereunder;

(f) voluntarily incur any Assumed Obligations, except in the ordinary course of
business, or make or agree to make any capital expenditures with respect to the
Assets (or any asset of any Purchased Entity), other than capital expenditures
as may be required pursuant to any Contract obligations as of the date hereof;

 

30



--------------------------------------------------------------------------------

(g) issue any capital stock, equity interest, option, warrant, subscription,
call, exchange right or other right to purchase equity of any Purchased Entity,
or issue any obligations convertible into or exchangeable for equity in any
Purchased Entity; or

(h) agree, whether in writing or otherwise, to do any of the foregoing.

Section 5.02 Bankruptcy Actions. Buyer agrees that it shall cooperate with
Seller in connection with furnishing information or documents to Seller to
satisfy the requirements of adequate assurance of future performance under
Section 365(f)(2)(B) of the Bankruptcy Code.

Section 5.03 Access to Information. Seller shall afford to Buyer and the Buyer
Representatives (or, prior to the Joinder Date, representatives of the Lenders
(as designated by the Administrative Agent acting at the direction of the
Required Lenders)) reasonable access, upon reasonable prior notice during normal
business hours during the Interim Period, to the Assets (and the assets of any
Purchased Entity) and the Files; provided, however, that such access does not
unreasonably disrupt the normal operations of Seller. Notwithstanding the
foregoing, Seller shall not be required to provide such access where such access
would (A) in the reasonable judgment of Seller, result in the disclosure of
trade secrets or competitively sensitive information of Third Parties in
violation of any obligation of Seller to such Third Party, (B) violate any
material obligations to Third Parties with respect to confidentiality or (C) be
reasonably likely to result in the loss of any attorney-client privilege of
Seller (provided that, in any such case, Seller uses reasonable best efforts to
provide the information or substance thereof in another format).

Section 5.04 Confidentiality. Buyer acknowledges that, by virtue of its right of
access to the Files and the Assets (and the assets of any Purchased Entity)
hereunder, Buyer will become privy to confidential and other information of
Seller and its Affiliates and that such confidential information shall be held
confidential by Buyer and its Affiliates and their respective officers,
employees, agents, advisors or representatives in a manner that is consistent
with the confidentiality obligations of the Lenders pursuant to the DIP Credit
Agreement. The foregoing confidentiality restriction on Buyer shall terminate
upon the one (1) year anniversary of the date hereof; provided, however, that if
the Closing occurs prior to the one (1) year anniversary of the date hereof, the
confidentiality restriction on Buyer as to the Assets (and the assets of any
Purchased Entity) shall terminate upon the Closing.

Section 5.05 Reasonable Best Efforts; HSR Act.

(a) Subject to any applicable order of the Bankruptcy Court, and otherwise on
the terms and subject to the conditions of this Agreement, each of Seller and
Buyer shall use its reasonable best efforts to cause the Closing to occur as
promptly as practicable, and neither Seller nor Buyer shall take any action to
prevent or delay, or fail to take any action in order to prevent or delay, the
Closing from occurring as promptly as practicable. Without limiting the
generality of the foregoing, each of Seller and Buyer shall (and shall cause
their respective directors, officers and Subsidiaries, and use their reasonable
best efforts to cause

 

31



--------------------------------------------------------------------------------

their respective Affiliates, employees, agents, attorneys, accountants and
representatives, to) consult and cooperate with and provide reasonable
assistance to each other and otherwise use reasonable best efforts in connection
with (i) obtaining all necessary consents, licenses, qualifications or other
permission or action by, and giving all necessary notices to and making all
necessary filings with and applications and submissions to, any Governmental
Authority or other Person with respect to the consummation of the transactions
contemplated by this Agreement, and (ii) in general, consummating and making
effective the transactions contemplated hereby. Notwithstanding the foregoing,
(x) no Party shall be required by this Section 5.05 to pay any consideration, to
divest itself of any of, or otherwise rearrange the composition of, its assets
or to agree to any conditions or requirements that would, individually or in the
aggregate, have a Material Adverse Effect, or a material adverse effect on Buyer
or the expected benefits to Buyer of the transactions contemplated by this
Agreement, as applicable and (y) neither Buyer nor the Administrative Agent
shall be required in order to obtain the approval of the BOEM/BSEE for the
transfer of the Assets contemplated by this Agreement to pay any consideration,
agree to any conditions or requirements or take any other action that Buyer (or,
prior to the Joinder Date, the Administrative Agent acting at the direction of
the Required Lenders) determines in its sole discretion to be unacceptable.

(b) If applicable, as promptly as practicable following the date of this
Agreement, Buyer and Seller will each prepare and file with the DOJ and the FTC
(a) the notification and report form required by the HSR Act for the
transactions contemplated by this Agreement and (b) a request for early
termination of the waiting period thereunder. Buyer and Seller agree to respond
promptly to any inquiries from the DOJ or the FTC concerning such filings and to
comply in all material respects with the filing requirements of the HSR Act.
Seller shall bear all costs and expenses of the Parties incurred with respect to
such filings. Buyer and Seller shall cooperate with each other and shall
promptly furnish all information to the other Party that is necessary in
connection with Buyer’s and Seller’s compliance with the HSR Act. Buyer and
Seller shall keep each other fully advised with respect to any requests from or
communications with the DOJ or FTC concerning such filings and shall consult
with each other with respect to all responses thereto. Each of Seller and Buyer
shall (subject to the last sentence of Section 5.05(a)) use its reasonable best
efforts to obtain the expiration of the waiting period under the HSR Act for the
consummation of the transactions contemplated by this Agreement.

Section 5.06 Notification of Certain Matters. During the Interim Period, each of
Buyer and Seller will give prompt written notice to the other Party of any of
the following: (a) upon obtaining Knowledge that any of its representations or
warranties contained herein are not true and correct such that the condition to
Closing set forth in Section 6.01(a) or Section 6.02(a), as applicable, is not
reasonably likely to be satisfied on or prior to the Closing Date; (b) receipt
of any notice or other communication from any Third Party alleging that the
consent of such Third Party is required in connection with the transactions
contemplated by this Agreement or that such transactions otherwise

 

32



--------------------------------------------------------------------------------

violate the rights of or confer remedies upon such Third Party; or (c) upon
obtaining Knowledge of the breach by the other Party of a representation or
warranty of such other Party under this Agreement such that the condition to
Closing set forth in Section 6.01(a) or Section 6.02(a), as applicable, is not
reasonably likely to be satisfied on or prior to the Closing Date.

Section 5.07 Notice of Litigation. During the Interim Period, (a) Buyer, upon
obtaining Knowledge of the same, will promptly notify Seller of any suit,
action, investigation, proceeding or litigation that is commenced or threatened
in writing against Buyer that concerns this Agreement or the transactions
contemplated hereunder and (b) Seller, upon obtaining Knowledge of the same,
will promptly notify Buyer of any suit, action, investigation, proceeding or
litigation that is commenced or threatened in writing against Seller or any
Affiliate thereof, that (i) concerns this Agreement or the transactions
contemplated hereunder or (ii) would have been listed in Schedule 4.01(g) as an
exception to the representation contained in Section 4.01(g) if such action,
suit, investigation, proceeding or litigation had arisen prior to the date
hereof.

Section 5.08 Certain Contract Matters.

(a) Seller shall assign to Buyer, and Buyer shall assume, the Assigned Contracts
under Section 365 of the Bankruptcy Code pursuant to the Sale Order. Seller
shall provide timely and proper written notice of the Bankruptcy Sale Motion to
all parties to such Assigned Contracts, and Buyer shall comply with all
requirements of Section 365 of the Bankruptcy Code necessary to permit such
assumption and assignment. Buyer shall pay all Contract Cure Amounts in
connection with the assumption and assignment of such Assigned Contracts. To the
extent any such Assigned Contract does not constitute an executory contract
subject to assumption and assignment under Section 365 of the Bankruptcy Code,
then the rights and obligations under such Assigned Contracts shall be
transferred to Buyer as part of the sale of the Assets with such rights and
obligations (including all Contract Cure Amounts) being expressly assumed by
Buyer.

(b) Notwithstanding anything herein to the contrary, to the extent the
assignment of any Assigned Contract is, after giving effect to Sections 363 and
365 of the Bankruptcy Code, not permitted by Law or not permitted without the
consent of another Person, and such restriction cannot be effectively overridden
or canceled by the Sale Order or other related order of the Bankruptcy Court,
then (i) this Agreement shall not be deemed to constitute an assignment or
attempt to assign such Assigned Contract or any right, interest or obligation
thereunder if such consent is not given and (ii) no breach of this Agreement
shall have occurred by virtue of the nonassignment; provided, however, that
Buyer and Seller shall use their commercially reasonable efforts before Closing
to obtain any such consents and Seller shall provide or cause to be provided
commercially reasonable assistance to Buyer (not including the payment of any
consideration) reasonably requested by Buyer to secure such consent after the
Closing or cooperate with Buyer (at Buyer’s expense) after the Closing in any
lawful and commercially reasonable arrangement reasonably proposed by Buyer
under which

 

33



--------------------------------------------------------------------------------

(i) Buyer shall obtain the economic Claims, rights and benefits (net of the
amount of any related Tax costs imposed on Seller) under the Assigned Contract
with respect to which the consent has not been obtained in accordance with this
Agreement and (ii) Buyer shall assume any related economic burden (including the
amount of any related Tax costs imposed on Seller) with respect to such Assigned
Contract.

(c) Seller shall not reject any Assigned Contracts pursuant to the Bankruptcy
Case without the prior written consent of Buyer.

Section 5.09 Lease Matters. The Leases listed on Exhibit A—Part 1 are to be
transferred to Buyer as part of the sale of the Assets. To the extent any Lease
constitutes an executory contract or unexpired lease of real property under
Section 365 of the Bankruptcy Code, such Lease shall be assumed by Seller and
assigned by Seller to Buyer pursuant to Section 365 of the Bankruptcy Code.

Section 5.10 Sale Order and Appeal. Seller shall use its reasonable best efforts
to obtain entry of the Sale Order approving the transactions contemplated by
this Agreement within three (3) Business Days of the date of this Agreement. In
the event the Bidding Procedures Order or the Sale Order shall be appealed,
Seller and Buyer shall use reasonable best efforts to defend such appeal and to
obtain a Final Order with respect thereto.

Section 5.11 Employee Matters.

(a) No later than fifteen (15) days following the date of this Agreement
(regardless of whether the Joinder Date has occurred), Seller shall deliver to
Buyer or the Administrative Agent, as applicable, a complete and correct list of
all employees of Seller and each of its Subsidiaries and shall update such list
as soon as practicable following the hiring, resignation or termination of any
employees (the employees of Seller and its Subsidiaries from time to time, the
“Seller Employees”).

(b) Buyer and Seller acknowledge and agree that Buyer intends to make, but shall
not be required to make, offers of employment to certain of the Seller Employees
and that such offers of employment shall be on such terms as Buyer may determine
in its sole and absolute discretion. Seller shall provide Buyer (or, prior to
the Joinder Date, representatives of the Lenders (as designated by the
Administrative Agent acting at the direction of the Required Lenders)) with
reasonable access to the Seller Employees and records regarding each Seller
Employee’s history and terms of employment with Seller or its Subsidiaries, as
applicable, for purposes thereof and shall not take any action to interfere with
any offers of employment that Buyer makes to the Seller Employees or impede or
in any way hinder Buyer’s hiring of any Seller Employees; provided, however,
that in the event that Buyer’s recruitment or hiring of any Seller Employee
would materially impact Seller’s ability to safely operate any Excluded Assets
or perform any of its decommissioning or plugging and abandonment obligations
with respect thereto, Buyer will consider in good faith any proposal made by
Seller with respect to reasonable accommodations to meet such obligations.

 

34



--------------------------------------------------------------------------------

(c) During the period beginning on the Closing Date and ending on the two
(2) year anniversary of the Closing Date, Seller agrees to not, directly or
indirectly, solicit for employment any Seller Employee that accepts employment
with Buyer for so long as he or she is employed by Buyer or any of its
Affiliates and for a period of three (3) months thereafter; provided, that
general advertisements (and any discussions based upon responses thereto) shall
not be deemed to be a breach of the non-solicitation restriction in this
provision.

(d) Seller acknowledges that the restrictions contained in this Section 5.11 are
reasonable and necessary to protect the legitimate interests of Buyer and
constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement.

Section 5.12 Formation and Joinder of Buyer. As promptly as practicable after
the date hereof, the Administrative Agent, at the direction of the Required
Lenders and on behalf of the Lenders, will designate the Person specified by the
Required Lenders as “Buyer” under this Agreement to directly receive the Assets
and assume the Assumed Obligations from Seller, and Buyer will as promptly as
practicable thereafter execute and deliver a joinder to this Agreement (such
date of designation and joinder, the “Joinder Date”), at which time Buyer will
be deemed to have made all of the representations and warranties of “Buyer” set
forth in Section 4.02 and become subject to and have assumed all of the rights,
agreements and obligations of “Buyer” set forth in this Agreement. For the
avoidance of doubt, the entity designated as Buyer shall be an entity able to
make the representations and warranties of Buyer set forth in Section 4.02
without scheduled exceptions other than those contemplated by Section 4.02(f)
and (h) and those, the substance of which, individually or in the aggregate,
would not have a Buyer Material Adverse Effect.

Section 5.13 Financing Cooperation. Seller shall use its reasonable best efforts
to provide, and to cause its Subsidiaries and the Seller Representatives to
provide, such cooperation as is reasonably requested by Buyer (or, prior to the
Joinder Date, the Administrative Agent acting at the direction of the Required
Lenders) in connection with the arrangement of the financing of Buyer and its
Affiliates in connection with the transactions contemplated hereby, including
using its reasonable best efforts to furnish Buyer and its financing sources
with such financial and other pertinent information regarding the Assets as may
be reasonably requested to consummate such financing.

Section 5.14 Schedule of Certain Personal Property. Seller shall promptly, and
in any event within ten (10) days of the date hereof (the “Delivery Date”),
prepare and deliver to Buyer (or, if the Delivery Date is prior to the Joinder
Date, the Administrative Agent), a current schedule, in form and substance
reasonably satisfactory to Buyer or the Administrative Agent (acting at the
direction of the Required Lenders), as applicable, listing each Asset described
in Section 2.02(c) (other than the Facilities), along with a description of the
location of each such Asset.

 

35



--------------------------------------------------------------------------------

Section 5.15 Negotiations with Oranje-Nassau Energie.

(a) Buyer acknowledges that Seller is currently engaged in discussions with
Oranje-Nassau Energie B.V. (“ONE”) with respect to the potential purchase by ONE
of the shares of capital stock (the “Netherlands Shares”) of ATP Netherlands
after ATP Netherlands has transferred to Seller all assets of ATP Netherlands
other than the Netherlands Shelf Assets (the “Netherlands Transferred Assets”,
and the sale of the Netherlands Shares to ONE and the transfer of the
Netherlands Transferred Assets to Seller collectively, the “ONE Transactions”)
and that Seller has granted to ONE the exclusive right to negotiate the ONE
Transactions until July 1, 2013 (the “Exclusivity Termination Date”).

(b) Seller shall promptly (and in any event within one (1) Business Day after
receipt thereof by Seller or any of the Seller Representatives) notify Buyer
(or, prior to the Joinder Date, the Administrative Agent) orally and in writing
of the terms of any proposal received by Seller or any of the Seller
Representatives from ONE or its representatives with respect to the ONE
Transactions and shall not enter into any binding commitment with ONE (or any
other Person) with respect to the ONE Transactions or any sale of the
Netherlands Shares or any other transaction with respect to ATP Netherlands
without the prior written consent of Buyer (or, prior to the Joinder Date, the
Administrative Agent acting at the direction of the Required Lenders). Seller
shall keep Buyer (or, prior to the Joinder Date, the Administrative Agent)
informed of all material discussions with respect to the ONE Transactions and
shall provide Buyer (or, prior to the Joinder Date, the Administrative Agent)
with copies of all draft agreements reflecting the ONE Transactions.

(c) If, prior to the Exclusivity Termination Date, Seller and ONE are able to
reach agreement as to the terms and conditions of the ONE Transactions, Seller
shall notify Buyer (or, prior to the Joinder Date, the Administrative Agent) in
writing (the “Notice”) of all of the material terms and conditions of the ONE
Transactions and shall provide Buyer the forms of definitive agreements
reflecting the ONE Transactions in their entirety. If Buyer (or, prior to the
Joinder Date, the Administrative Agent acting at the direction of the Required
Lenders) consents to the terms and conditions of the ONE Transactions and
approves the definitive agreements as described in and provided with the Notice
(such consent and approval to be in the sole discretion of Buyer (or, prior to
the Joinder Date, the Administrative Agent acting at the direction of the
Required Lenders)), Seller shall have the right, on or prior to the Exclusivity
Termination Date, to enter into definitive agreements reflecting the ONE
Transactions, provided that such definitive agreements are substantially in the
form provided with the Notice and reflect in all material respects the terms and
conditions described in the Notice and that such definitive agreements require
the ONE Transactions be consummated, and all elements of purchase price or other
consideration payable by ONE be paid, on or prior to the Exclusivity Termination
Date (such definitive agreements, the “ONE Purchase Agreements”). If the

 

36



--------------------------------------------------------------------------------

Seller and ONE have not executed the ONE Purchase Agreements in compliance with
this Section 5.15 on or prior to the Exclusivity Termination Date or if the ONE
Transactions have not been consummated in their entirety on or prior to the
Exclusivity Termination Date, (i) Seller and the Seller Representatives shall
immediately cease and cause to be terminated all discussions or negotiations,
and shall have no further discussions or negotiations, with ONE concerning the
ONE Transactions, any other sale of the Netherlands Shares or any other
transaction with respect to ATP Netherlands, (ii) if the ONE Purchase Agreements
have been executed they shall be terminated immediately and (iii) Seller shall
request of ONE the return or destruction of any confidential information
provided to ONE in connection with such discussions or negotiations.

(d) If Seller and ONE have executed the ONE Purchase Agreements in compliance
with this Section 5.15 on or prior to the Exclusivity Termination Date then, on
or prior to the Exclusivity Termination Date, (i) Seller shall cause ATP
Netherlands to transfer all of the Netherlands Transferred Assets to Seller in
accordance with the ONE Purchase Agreements and such Netherlands Transferred
Assets shall be deemed “Assets” within the meaning of this Agreement,
(ii) Seller shall be permitted to transfer the Netherlands Shares to ONE in
accordance with the ONE Purchase Agreements and such Netherlands Shares shall be
deemed to be “Excluded Assets” within the meaning of this Agreement, (iii) the
Closing Cash Payment portion of the Purchase Price shall be reduced by the
amount of cash received by Seller as consideration in connection with the ONE
Transactions as provided in the ONE Purchase Agreements, (iv) the Credit Bid
portion of the Purchase Price shall be reduced by the fair market value of any
non-cash consideration received by Seller in connection with the ONE
Transactions as provided in the ONE Purchase Agreements, (v) Seller shall
consummate and complete all other aspects of the ONE Transactions as set forth
in the ONE Purchase Agreements and (vi) Seller shall not waive, modify, amend,
terminate or fail to enforce any provision of the ONE Purchase Agreements
without the prior written consent of Buyer (or, prior to the Joinder Date, the
Administrative Agent acting at the direction of the Required Lenders). Seller
shall, and shall procure ONE’s cooperation with Buyer to, take all actions
necessary and appropriate to obtain an order of the Bankruptcy Court reasonably
satisfactory to Buyer (or, prior to the Joinder Date, the Administrative Agent
acting at the direction of the Required Lenders) with respect to the ONE
Transactions and the ONE Purchase Agreements.

 

37



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO CLOSING

Section 6.01 Conditions to Seller’s Obligations. The obligations of Seller to
consummate the transactions provided for herein are subject to the satisfaction
of, or waiver by Seller, on or prior to the Closing Date of each of the
following conditions:

(a) Representations. The representations and warranties of Buyer set forth in
this Agreement shall be true and correct in all respects on the date hereof and
on and as of the Closing Date (other than representations and warranties that
are made as of another date, which shall be so true and correct as of such date
only); provided, however, that this condition shall be deemed to have been
satisfied even if such representations and warranties are not true and correct
unless the individual or aggregate impact of all inaccuracies of such
representations and warranties has resulted or would reasonably be expected to
result in a Buyer Material Adverse Effect.

(b) Performance. Buyer shall have performed or complied with, in all material
respects, all obligations, agreements and covenants contained in this Agreement
as to which performance or compliance by Buyer is required prior to or at the
Closing.

(c) Execution and Delivery of Closing Documents. Buyer shall have executed and
delivered to Seller all of the documents described in Section 7.04 and Buyer
shall be ready, willing and able to deliver to Seller the Adjusted Purchase
Price in accordance with Section 3.01.

Section 6.02 Conditions to Buyer’s Obligations. The obligations of Buyer to
consummate the transactions provided for herein are subject to the satisfaction
of, or waiver by Buyer, on or prior to the Closing Date of each of the following
conditions:

(a) Representations. The representations and warranties of Seller (i) set forth
in Sections 4.01(a), 4.01(c), 4.01(d), 4.01(h), 4.01(j), 4.01(p), 4.01(t),
4.01(w), 4.01(x) and 4.01(y) shall be true and correct in all material respects
and (ii) set forth in Section 4.01 (other than the subsections listed in
clause (i) above) shall be true and correct in all respects except where the
individual or aggregate impact of all inaccuracies of such representations and
warranties has resulted or would reasonably be expected to result in a Material
Adverse Effect, in each of clauses (i) and (ii) on the date hereof and on and as
of the Closing Date with the same force and effect as if made on and as of such
date (other than representations and warranties that are made as of another
date, which shall be so true and correct as of such date only); provided,
however, that for purposes of determining the satisfaction of this condition, no
effect shall be given to any materiality or Material Adverse Effect exception or
qualification set forth in such representations and warranties.

(b) Performance. Seller shall have performed or complied with, in all material
respects, all covenants or agreements contained in this Agreement as to which
performance or compliance by Seller is required prior to or at the Closing.

(c) Execution and Delivery of Closing Documents. Seller shall have executed and
delivered to Buyer all of the documents described in Section 7.03.

(d) BOEM/BSEE Approval. Buyer shall have received assurances acceptable to Buyer
that approval of the BOEM/BSEE for the transfer of the Assets contemplated by
this Agreement will be obtained.

 

38



--------------------------------------------------------------------------------

(e) Final Orders. The Sale Order shall have been entered and shall have become a
Final Order. For the avoidance of doubt, Buyer is relying on the terms of the
Sale Order, including the protections of Bankruptcy Code Sections 363(b),
363(f), 363(m), 365(a), 365(b) and 365(f), and does not intend to consummate the
transactions contemplated by this Agreement unless the Sale Order has been
entered and has become a Final Order.

(f) No Litigation. No suit, action, investigation, proceeding or litigation
shall be pending seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement.

(g) Consents. All consents and approvals (other than with respect to the
BOEM/BSEE) required to be obtained for the sale and purchase of the Assets,
after giving effect to the Sale Order, shall have been obtained and all filings
and notifications required to be made and given, if any, after giving effect to
the Sale Order, shall have been made or given.

Section 6.03 Conditions to Buyer and Seller’s Obligations. The obligations of
each of Buyer and Seller to consummate the transactions provided for herein are
subject to the fulfillment or waiver by Buyer and Seller (other than the
condition contained in Section 6.03(a) below, the fulfillment of which cannot be
waived by any Party) on or prior to the Closing Date of each of the following
conditions:

(a) Bankruptcy Court Approval. The Bankruptcy Court shall have entered an order
approving the transactions contemplated hereby and the terms and conditions of
this Agreement.

(b) No Injunctions or Restraints. No applicable Law enacted, entered,
promulgated, enforced or issued by any Governmental Authority or other legal
restraint or prohibition preventing the consummation of the transactions
contemplated by this Agreement shall be in effect.

(c) HSR Act. If applicable, the waiting period under the HSR Act applicable to
the consummation of the transactions contemplated hereby shall have expired,
notice of early termination shall have been received or a consent order issued
(in form and substance satisfactory to each Party) by or from applicable
Governmental Authorities.

Section 6.04 Frustration of Closing Conditions. Neither Buyer nor Seller may
rely on the failure of any condition set forth in this Article VI to be
satisfied if such failure was caused by such party’s failure to use its
reasonable best efforts to cause the Closing to occur, as required by
Section 5.05.

Section 6.05 Waiver of Closing Conditions. Notwithstanding anything to the
contrary set forth in this Agreement, Buyer shall not waive any condition to
Closing that would be material and adverse to the interests of the Lenders under
the DIP Credit Agreement without the prior written consent of the Administrative
Agent, acting on behalf of the Lenders and at the direction of the Required
Lenders.

 

39



--------------------------------------------------------------------------------

ARTICLE VII

CLOSING

Section 7.01 Time and Place of Closing. The closing of the sale by Seller and
the purchase by Buyer of the Assets pursuant to this Agreement (the “Closing”)
shall take place at the offices of Mayer Brown LLP located at 700 Louisiana
Street, Houston, Texas 77002, at 10:00 a.m., Houston time on the second Business
Day following the satisfaction (or, to the extent permitted, the waiver) of the
conditions set forth in Article VI, or at such other place, time and date as may
be agreed by Seller and Buyer. The date on which the Closing occurs is referred
to in this Agreement as the “Closing Date”.

Section 7.02 Adjustments to Purchase Price.

(a) At the Closing, the Closing Cash Payment portion of the Purchase Price shall
be decreased, pursuant to Section 7.02(d), by Seller’s good faith estimate (as
set forth in a statement delivered to Buyer not later than two (2) Business Days
prior to Closing) of the amount of cash and cash equivalents that constitute
Excluded Assets as of the Closing Date, including the amount of any cash
received by Seller as consideration in connection with the ONE Transactions as
provided in the ONE Purchase Agreements.

(b) At the Closing, the Credit Bid portion of the Purchase Price shall be
decreased, pursuant to Section 7.02(c), by Seller’s good faith estimate (as set
forth in a statement delivered to Buyer not later than two (2) Business Days
prior to Closing) of the following amounts (without duplication) (together with
any reduction to the Closing Cash Payment as set forth in Section 7.02(a) and
any reduction to the Credit Bid portion of the Purchase Price as set forth in
Section 7.02(c), the “Purchase Price Reductions”):

(i) any amounts agreed upon pursuant to Section 2.02 with respect to the
Rejected Assets, if any;

(ii) amounts received by Seller from other working interest owners as joint
interest billings under the Assigned Contracts that have not been paid to the
vendors who performed work giving rise to the joint interest billing as of the
Closing Date;

(iii) any Contract Cure Amounts;

(iv) the Assumed Seller Taxes and any interest and penalties attributable to the
failure to make timely payments of such amounts prior to Closing and any
Production Taxes or Non-Income Taxes, each as allocated pursuant to
Section 12.01;

(v) the net amount of any Imbalances as of the Closing Date, if such net amount
is negative; and

 

40



--------------------------------------------------------------------------------

(vi) the fair market value of any non-cash consideration received by Seller in
connection with the ONE Transactions as provided in the ONE Purchase Agreements.

(c) At the Closing, the Credit Bid portion of the Purchase Price shall be
decreased, pursuant to Section 7.02(d), by Buyer’s good faith determination (as
set forth in a statement delivered to Seller not later than two (2) Business
Days prior to Closing) of the BOEM Amount. As of the date hereof, the BOEM
Amount is expected to be approximately $44,255,000.

(d) At Closing, the Adjusted Purchase Price shall be equal to the Purchase Price
minus the total amount of the Purchase Price Reductions as determined pursuant
to Sections 7.02(a), (b) and (c).

(e) On or before sixty (60) days after the Closing, a final settlement statement
(the “Final Settlement Statement”) will be prepared by Seller, setting forth the
actual Purchase Price Reductions (other than the BOEM Amount) (“Final
Adjustments”). As soon as practicable, and in any event within thirty (30) days,
after receipt of the Final Settlement Statement, Buyer shall return a written
report containing any proposed changes to the Final Settlement Statement and an
explanation of any such changes and the reasons therefor (the “Dispute Notice”).
Any Dispute Notice shall include only objections based on (A) mathematical
errors in the computation of the Final Adjustments or (B) the Final Adjustments
not having been calculated in accordance with this Section 7.02. If Buyer fails
to deliver a Dispute Notice within such thirty (30) day period, the Final
Settlement Statement and the Final Adjustments shall become final and binding at
the end of such period. If the Final Adjustments set forth in the Final
Settlement Statement are mutually agreed upon by Seller and Buyer, the Final
Settlement Statement and the Final Adjustments shall be final and binding on the
Parties.

(f) If Buyer and Seller are unable to agree upon the Final Adjustments within
thirty (30) days after Seller’s receipt of the Dispute Notice, then either Buyer
or Seller may elect to refer their remaining differences to KPMG, LLP (“KPMG”)
or, if KPMG shall decline to accept such engagement, a nationally recognized
firm of independent public accountants selected jointly by Buyer and Seller. If
Buyer and Seller are unable to select independent public accountants within two
(2) Business Days of KPMG declining to accept such engagement, either Buyer or
Seller may thereafter request that the American Arbitration Association make
such selection (as applicable, KPMG, the firm selected by Buyer and Seller or
the firm selected by the American Arbitration Association is referred to as the
“Accounting Arbitrator”). The Accounting Arbitrator shall use its office located
in Houston, Texas to resolve any dispute and shall be required to adopt the
proposed amounts for the Final Adjustments submitted to the Accounting
Arbitrator by either Buyer, on the one hand, or Seller, on the other hand. The
Accounting Arbitrator shall have no power whatsoever to reach any other result
and shall adopt the amount for the Final Adjustments that in its

 

41



--------------------------------------------------------------------------------

judgment is the closest to being in conformity with the provisions of this
Agreement. The Accounting Arbitrator, Buyer and Seller shall use their
commercially reasonable efforts to resolve the dispute within thirty (30) days
of the engagement of the Accounting Arbitrator. If at any time prior to judgment
by the Accounting Arbitrator, Buyer and Seller resolve their dispute, then
notwithstanding the preceding provisions of this Section 7.01(f), the Accounting
Arbitrator’s involvement promptly shall be discontinued and the Final
Adjustments shall be revised, if necessary, to reflect such resolution and
thereupon shall be final and binding on Buyer and Seller. All of the costs and
expenses of the Accounting Arbitrator shall be borne by one-half by Buyer and
one-half by Seller. The determination and decision of the Accounting Arbitrator
shall be final and nonappealable and shall be valid and binding upon Buyer and
Seller and their successors and assigns and may be enforced in any court of
competent jurisdiction. Buyer and Seller shall make readily available to the
Accounting Arbitrator all relevant books and records relating to the Final
Adjustments and all other items reasonably requested by the Accounting
Arbitrator in connection therewith. The determination of the Accounting
Arbitrator shall be binding and final for purposes of this Agreement.

(g) Within five (5) calendar days following either (x) an agreement by Buyer and
Seller on the Final Adjustments or (y) a determination by the Accounting
Arbitrator as to such Final Adjustments, then:

(i) if the Purchase Price minus the total amount of the Purchase Price
Reductions included in the Final Adjustments is greater than the Adjusted
Purchase Price, then Buyer shall increase the Credit Bid portion of the Adjusted
Purchase Price by the amount of such excess; and

(ii) if the Purchase Price minus the total amount of the Purchase Price
Reductions included in the Final Adjustments is less than the Adjusted Purchase
Price, then Buyer shall decrease the Credit Bid portion of the Adjusted Purchase
Price by the amount of such excess and such excess amount shall be deemed to
remain (A) outstanding against Seller and any of its assets not purchased hereby
and (B) protected by and entitled to the benefit of the terms and provisions of
the DIP Order and DIP Credit Agreement.

Section 7.03 Actions of Seller at Closing. At the Closing, Seller shall:

(a) execute and deliver to Buyer an assignment without any warranty whatsoever,
express, implied, or statutory, but including rights of subrogation (other than
to any Seller or any Affiliate of any Seller) in form and substance as is
customary for similar transactions (the “Assignment”) covering the Assets, and
such other instruments, in form and substance mutually agreed upon by Buyer and
Seller, as may be reasonably necessary to convey ownership, title and possession
of the Assets to Buyer as contemplated by this Agreement, and shall otherwise
deliver to Buyer possession of the Assets;

 

42



--------------------------------------------------------------------------------

(b) deliver executed statements described in Treasury Regulation §1.1445-2(b)(2)
certifying that Seller is not (A) an entity disregarded as separate from its
owner for U.S. federal income tax purposes, and (B) is not a “foreign person” as
defined in Section 1445 of the Code;

(c) deliver to Buyer a certificate duly executed by an authorized officer of
Seller, dated as of Closing Date, certifying on behalf of Seller that the
conditions set forth in Sections 6.02(a) and 6.02(b) have been fulfilled;

(d) deliver a certificate from the secretary or a senior officer of Seller
certifying and attaching a copy of the resolutions or written consent of the
governing body of Seller approving this Agreement and the transactions
contemplated hereby;

(e) deliver to Buyer and the Escrow Agent the Escrow Agreement duly executed by
Seller;

(f) deliver to Buyer the transition services agreement contemplated by
Section 8.01 duly executed by Seller; and

(g) execute, acknowledge and deliver any transfer orders, division orders,
letters of resignation of Seller as operator, and any other agreements and take
any other actions provided for herein or which are reasonably necessary to
effectuate the transactions contemplated hereby.

Section 7.04 Actions of Buyer at Closing. At the Closing, Buyer shall:

(a) deliver to Seller the Closing Cash Payment by wire transfer as set forth in
Section 3.01;

(b) deliver to Seller a certificate duly executed by an authorized officer of
Buyer, dated as of Closing Date, certifying on behalf of Buyer that the
conditions set forth in Sections 6.01(a) and 6.01(b) have been fulfilled;

(c) deliver a certificate from the secretary or a senior officer of Buyer
certifying and attaching a copy of the resolutions or written consent of the
governing body of Buyer approving this Agreement and the transactions
contemplated hereby; and

(d) deliver to Seller and the Escrow Agent the Escrow Agreement duly executed by
Buyer;

(e) deliver to Seller the transition services agreement contemplated by
Section 8.01 duly executed by Buyer; and

(f) execute, acknowledge and deliver any transfer orders, division orders and
any other agreements and take any other actions provided for herein or which are
reasonably necessary to effectuate the transactions contemplated hereby.

 

43



--------------------------------------------------------------------------------

ARTICLE VIII

CERTAIN ADDITIONAL OBLIGATIONS

Section 8.01 Transition Services. It is expressly understood and agreed that
Buyer and Seller shall negotiate in good faith and enter into an agreement
effective as of the Closing pursuant to which Seller and its Subsidiaries (other
than the Purchased Entities), as applicable, will provide to Buyer certain
transition support services requested by Buyer, if any, that are similar to
transition support services provided in comparable transactions (taking into
account the nature of the Assets) on customary terms.

Section 8.02 ORRI/NPI Matters.

(a) Settlement of Claims. Seller shall not, without the prior written consent of
Buyer, settle, compromise, agree to settle or compromise or otherwise release or
discharge any Person in connection with the ORRI/NPI Claims.

(b) Disgorged Payments. Seller acknowledges that Buyer shall be entitled to the
proceeds of any disgorgement, recovery or other return of distributions to
Seller or Buyer or any of their respective Affiliates, successors or assigns
that results from or in connection with any ORRI/NPI Claim (a “Disgorged
Payment”), and Seller shall promptly (and in any event within three (3) Business
Days) transfer any such Disgorged Payment received by Seller or any of its
Affiliates to Buyer by wire transfer in immediately available funds.

Section 8.03 Files. To the extent any Files are not located with the Assets,
Seller shall make copies of such Files, to the extent related to the Assets,
available for pickup by Buyer within ten (10) days after the Closing and Buyer
shall pick up such Files on such date or within five (5) days thereafter. Buyer
recognizes that certain of the Files may contain information relating to assets
or businesses of Seller and its Affiliates other than the Assets and that Seller
and its Affiliates may retain copies thereof.

Section 8.04 Further Cooperation. After the Closing, and subject to the terms
and conditions of this Agreement, each of Buyer and Seller, at the request of
the other and without additional consideration, shall execute and deliver, or
shall cause to be executed and delivered from time to time, such further
instruments of conveyance and transfer and shall take such other action as the
other Party may reasonably request to carry out the purposes and intents of this
Agreement.

ARTICLE IX

TERMINATION

Section 9.01 Right of Termination. This Agreement and the transactions
contemplated hereby may be completely terminated at any time prior to the
Closing:

(a) by mutual written consent of Buyer and Seller;

 

44



--------------------------------------------------------------------------------

(b) by either Buyer or Seller, by written notice to the other Party, if any of
the conditions set forth in Section 6.03 are not satisfied, have not been waived
by such Party and are incapable of being satisfied by the Outside Date;

(c) by Seller, by written notice to Buyer, if any of the conditions set forth in
Section 6.01 are not satisfied, have not been waived by Seller and are incapable
of being satisfied by the Outside Date;

(d) by Buyer, by written notice to Seller if any of the conditions set forth in
Section 6.02 are not satisfied, have not been waived by Buyer and are incapable
of being satisfied by the Outside Date;

(e) by either Buyer or Seller, by written notice to the other Party, if the
Closing does not occur on or prior to the Outside Date; provided, however, that
the right to terminate this Agreement under Section 9.01(e) shall not be
available to any Party whose breach of a representation or warranty in this
Agreement or whose action or failure to act in breach of this Agreement has been
a principal cause or resulted in the failure of the Closing to occur on or
before such date;

(f) by either Buyer or Seller, by written notice to the other Party, if the
Bankruptcy Court approves any agreement for a transaction or series of related
transactions, other than the transactions to be consummated under this
Agreement, pursuant to which all or substantially all of the Assets will be
acquired (whether pursuant to an asset sale, merger, stock purchase, a Chapter
11 plan or otherwise);

(g) by Buyer, by written notice to Seller, if the Bankruptcy Case is dismissed
or converted to a case under Chapter 7 of the Bankruptcy Code; or

(h) by the Administrative Agent, by written notice to Seller, if (i) the
Required Lenders fail to designate (in a form and substance satisfactory to the
Administrative Agent) Buyer under this Agreement prior to the Outside Date,
(ii) Buyer fails to execute and deliver the joinder to this Agreement as
contemplated by Section 5.12 prior to the Outside Date or (iii) the
Administrative Agent determines that any additional approval of the Required
Lenders is necessary in order to consummate the transactions contemplated hereby
and such approval is not obtained, has not been waived by the Administrative
Agent acting at the direction of the Required Lenders and is incapable of being
obtained by the Outside Date.

For purposes of this Section 9.01, prior to the Joinder Date, the Administrative
Agent acting at the direction of the Required Lenders may exercise any right of
Buyer to terminate this Agreement on behalf of Buyer.

Section 9.02 Effect of Termination. In the event that Closing does not occur as
a result of either Buyer or Seller exercising its right to terminate this
Agreement pursuant to Section 9.01, then upon such termination, this Agreement
shall thereafter be null and void, without any Liability or obligation on the
part of any Party under this Agreement, except that the provisions of
Section 1.01, Section 1.02, Section 4.01(h), Section 4.02(h),

 

45



--------------------------------------------------------------------------------

Section 5.04, this Section 9.02, Section 10.02, Section 10.04, Section 10.05,
Section 10.06, Section 11.01 and ARTICLE XII (other than Section 12.01) shall
survive any termination of this Agreement. Nothing in this Section 9.02 shall be
deemed to impair the right of any Party to compel specific performance by any
other party of its obligations under this Agreement.

ARTICLE X

ASSUMPTION

Section 10.01 Assumption. Subject to the terms and conditions of this Agreement,
as of the Closing, Buyer assumes and agrees to pay, perform and discharge, or
cause to be paid, performed, and discharged, only the following obligations and
Liabilities:

(a) all Production Taxes and Non-Income Taxes allocable to Tax periods (or
portion thereof) beginning on or after the Closing Date, pursuant to
Section 12.01(a);

(b) all Liabilities attributable to the Assets arising from, attributable to, or
alleged to be arising from or attributable to, a violation of or the failure to
perform any obligation imposed by any Environmental Law (to the extent
attributable to the period from and after the Closing Date);

(c) all obligations to settle any Imbalances, regardless of whether such
Imbalances arose prior to, on or after the Closing Date;

(d) all obligations applicable to the lessee under the terms of any of the
transferred Leases from and after the Closing Date;

(e) all Contract Cure Amounts with respect to the Assigned Contracts;

(f) the Assumed Seller Taxes;

(g) all obligations to any working interest owners with respect to joint
interest billings under the Assigned Contracts; and

(h) all other Liabilities directly related to the Assets (other than (i) Taxes
attributable to Tax periods (or portions thereof) beginning prior to the Closing
Date, (ii) Liabilities related to the Debt Facilities and other Liens and
(iii) Liabilities to any advisors, including financial, engineering, technical,
legal and accounting advisors, in connection with the transactions contemplated
in this Agreement or in connection with the Bankruptcy Case) in each case, to
the extent first arising and relating to facts and circumstances first occurring
after the Closing Date.

All such assumed obligations and Liabilities described above in this
Section 10.01 are collectively referred to herein as the “Assumed Obligations.”

 

46



--------------------------------------------------------------------------------

Section 10.02 Negligence and Fault. THE DEFENSE, RELEASE, HOLD HARMLESS, WAIVER
AND LIMITATION OF LIABILITY OBLIGATIONS AND/OR PROVISIONS SET FORTH IN THIS
AGREEMENT SHALL ENTITLE THE BENEFICIARY THEREOF TO SUCH DEFENSE, RELEASE, HOLD
HARMLESS, WAIVER OR LIMITATION OF LIABILITY HEREUNDER IN ACCORDANCE WITH THE
TERMS HEREOF, REGARDLESS OF WHETHER THE CLAIM GIVING RISE TO SUCH RIGHT OR
OBLIGATION IS THE RESULT OF: (A) STRICT LIABILITY, (B) THE VIOLATION OF ANY LAW
BY SUCH BENEFICIARY OR BY A PRE-EXISTING CONDITION, OR (C) THE SOLE, CONCURRENT
OR COMPARATIVE NEGLIGENCE OF SUCH BENEFICIARY THEREOF.

Section 10.03 Release.

(a) Except for the rights and obligations of the Parties specifically set forth
in this Agreement, effective as of Closing, Buyer, on its own behalf and on
behalf of its Affiliates, to the extent permitted by Law, hereby irrevocably and
unconditionally releases, remises and forever discharges Seller and its
Affiliates and all such parties’ past, present and future shareholders,
partners, members, board of directors and/or supervisors, managers, officers,
employees, agents, representatives and advisors from any and all suits, legal or
administrative proceedings, claims, demands, damages, losses, costs,
Liabilities, interest or causes of action whatsoever, at Law or in equity, known
or unknown, which Buyer or its Affiliates might now or subsequently may have,
based on, relating to or arising out of this Agreement, the transactions
contemplated hereby, the ownership, use or operation of the Assets or the
condition, quality, status or nature of the Assets, including rights to
contribution under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, breaches of statutory or implied warranties,
nuisance or other tort actions, rights to punitive damages, common law rights of
contribution and rights under insurance maintained by Seller or any of its
Affiliates.

(b) Except for the rights and obligations of the Parties specifically set forth
in this Agreement, effective as of Closing, Seller, on its own behalf and on
behalf of its Affiliates, to the extent permitted by Law, hereby irrevocably and
unconditionally releases, remises and forever discharges Buyer and its
Affiliates and all such parties’ past, present and future shareholders,
partners, members, board of directors and/or supervisors, managers, officers,
employees, agents, representatives and advisors from any and all suits, legal or
administrative proceedings, claims, demands, damages, losses, costs,
Liabilities, interest or causes of action whatsoever, at Law or in equity, known
or unknown, which Seller or its Affiliates might now or subsequently may have,
based on, relating to or arising out of this Agreement, the transactions
contemplated hereby, the ownership, use or operation of the Assets or the
condition, quality, status or nature of the Assets, including rights to
contribution under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, breaches of statutory or implied warranties,
nuisance or other tort actions, rights to punitive damages, common law rights of
contribution and rights under insurance maintained by Buyer or any of its
Affiliates.

 

47



--------------------------------------------------------------------------------

Section 10.04 Survival. The representations and warranties of Buyer and Seller
contained herein and in the certificates delivered at Closing (other than those
contained in Sections 4.01(h) and 4.02(h)) shall terminate upon Closing and be
of no further force or effect for any purpose. The covenants and other
agreements of the Parties contained herein and the representations contained in
Sections 4.01(h) and 4.02(h) shall survive the Closing (except to the extent
otherwise specifically set forth in the applicable covenant or other agreement
contained herein).

Section 10.05 Non-Compensatory Damages. Neither Buyer nor Seller shall be
entitled to recover from the other, or their respective Affiliates, any
indirect, special, consequential, punitive or exemplary damages, or damages for
lost profits of any kind or loss of business opportunity, arising under or in
connection with this Agreement or the transactions contemplated hereby, except
to the extent any such Party suffers such damages (including costs of defense
and reasonable attorneys’ fees incurred in connection with defending of such
damages) to a Third Party, which damages (including costs of defense and
reasonable attorneys’ fees incurred in connection with defending against such
damages) shall not be excluded by this provision as to recovery hereunder.
Subject to the preceding sentence, Buyer, on behalf of itself and each of its
Affiliates, and Seller, on behalf of itself and each of its Affiliates, waive
any right to recover any indirect, special, consequential, punitive or exemplary
damages, or damages for lost profits of any kind or loss of business
opportunity, arising in connection with or with respect to this Agreement or the
transactions contemplated hereby.

Section 10.06 Specific Performance. Each of the Parties agrees that irreparable
damage would occur and that the Parties would not have any adequate remedy at
law in the event that any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each of the Parties shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which it is entitled at law or in equity.

ARTICLE XI

LIMITATIONS ON REPRESENTATIONS AND WARRANTIES

Section 11.01 Disclaimers of Representations and Warranties.

(a) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 4.01 OF THIS
AGREEMENT, (I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY
OR IMPLIED AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY
FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED
(ORALLY OR IN WRITING) TO BUYER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY

 

48



--------------------------------------------------------------------------------

OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER
BY SELLER OR ANY OFFICER, DIRECTOR, SUPERVISOR, EMPLOYEE, AGENT, CONSULTANT,
REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF ITS AFFILIATES).

(b) EXCEPT AS EXPRESSLY SET FORTH IN SECTION 4.01 OF THIS AGREEMENT, AND WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO
THE ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY
PETROLEUM ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA
OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (VI) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, (VII)
THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY SELLER OR THIRD PARTIES WITH RESPECT
TO THE ASSETS, (VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE TO BUYER, ITS AFFILIATES OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND (IX) ANY
IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.

(c) SELLER EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY WAIVES (I) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (II) ANY IMPLIED OR EXPRESS
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (III) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (IV) ANY RIGHTS OF
PURCHASERS UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION,
(V) ANY CLAIMS BY BUYER FOR DAMAGES BECAUSE OF REDHIBITORY VICES OR DEFECTS,
WHETHER KNOWN OR UNKNOWN AS OF THE DATE OF THIS AGREEMENT OR THE CLOSING DATE,
AND (VI) ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW; IT BEING
THE EXPRESS INTENTION OF BOTH BUYER AND SELLER THAT, EXCEPT AS AND TO THE EXTENT
EXPRESSLY SET FORTH IN SECTION 4.01 OF THIS AGREEMENT, THE ASSETS SHALL BE
CONVEYED TO BUYER IN THEIR PRESENT CONDITION AND STATE OF REPAIR, “AS IS” AND
“WHERE IS,” WITH ALL FAULTS, AND THAT BUYER HAS MADE OR SHALL MAKE PRIOR TO
CLOSING SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE.

 

49



--------------------------------------------------------------------------------

(d) OTHER THAN EXPRESSLY SET FORTH IN SECTION 4.01 OF THIS AGREEMENT, SELLER HAS
NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR
CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT, THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT OR ANY OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN
THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR
WARRANTY. SUBJECT TO BUYER’S RIGHTS UNDER THIS AGREEMENT, BUYER SHALL BE
ACQUIRING THE ASSETS WITH THE RECOGNITION THAT SUCH ACQUISITION IS “AS IS” AND
“WHERE IS,” WITH ALL FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION, AND
BUYER ACKNOWLEDGES IT HAS MADE OR CAUSED TO BE MADE SUCH ENVIRONMENTAL
INSPECTIONS AS BUYER DEEMS APPROPRIATE.

(e) SELLER AND BUYER AGREE THAT THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED
IN THIS SECTION 11.01 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY
APPLICABLE LAW, RULE OR ORDER.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Tax Matters.

(a) Tax Allocation. The Non-Income Taxes imposed on a periodic basis (including
real, personal and intangible property Taxes or ad valorem property Taxes)
(“Property Taxes”) for which Seller shall be and remain liable is the amount of
Property Taxes (other than the Assumed Seller Taxes) assessed with respect to
the ownership or operation of the Assets for (i) any Tax period ending prior to
the Closing Date and (ii) any Straddle Period multiplied by a fraction, the
numerator of which is the number of days in the Straddle Period ending
immediately prior to the Closing Date and the denominator of which is the number
of days in the entire Straddle Period. The Production Taxes and Non-Income Taxes
(except for Property Taxes) for which Seller shall be and remain liable is the
amount of such Taxes (other than the Assumed Seller Taxes) assessed with respect
to the ownership or operation of the Assets for (i) any Tax period ending prior
to the Closing Date and (ii) any Straddle Period, the Production Taxes or
Non-Income Taxes that would be payable with respect to the ownership or
operation of the Assets as of the end of the day immediately prior to the
Closing Date as if such period were treated as ending as of the end of the day

 

50



--------------------------------------------------------------------------------

prior to the Closing Date. All Non-Income Taxes and Production Taxes with
respect to the ownership or operation of the Assets arising on or after the
Closing Date (including all Straddle Period Taxes not apportioned to Seller)
shall be allocated to and borne by Buyer. The portion of Non-Income Taxes and
Production Taxes to be borne by Seller and not paid by Seller on or prior to
Closing shall be satisfied by a downward adjustment to the Purchase Price
pursuant to Section 7.02(b)(iv). To the extent the actual amount of any such
Non-Income Taxes and Production Taxes is not determinable at Closing, the most
recent information available will be used to estimate the Purchase Price
adjustment pursuant to Section 7.02. Upon determination of the actual amount of
estimated Production Taxes and Non-Income Taxes, and once no further payments
are required under Section 7.02(g), (x) Seller shall pay to Buyer any additional
amount necessary to satisfy its allocated share of Production Taxes and
Non-Income Taxes no later than five (5) Business Days prior to the due date for
such Taxes or (y) Buyer shall increase the Credit Bid portion of the Purchase
Price by any amount necessary to satisfy its allocated share of Production Taxes
and Non-Income Taxes, as applicable.

(b) Tax Returns and Cooperation in Tax Proceedings. Notwithstanding anything in
the Agreement to the contrary, for 120 days after the Closing Date, Seller shall
cooperate with Buyer in connection with the filing of Tax Returns and any audit,
litigation or other proceeding (each, a “Tax Proceeding”) with respect to Taxes
imposed on or with respect to the Assets. Such cooperation shall include the
retention and (upon Buyer’s request) the provision of records and information
which are reasonably relevant to any such Tax Return or Tax Proceeding and
making employees available (at Buyer’s sole expense) on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. Seller shall prepare and file (i) all Tax Returns for Income Taxes
for any Tax period of Seller that includes or ends with, respectively, the
Closing Date, and (ii) all Tax Returns for Non-Income Taxes and Production Taxes
of or in respect of the Assets for any Tax period ending on or prior to the
Closing Date, provided, however, that any Tax Returns for Non-Income Taxes and
Production Taxes for periods on or after the date hereof (other than any such
Tax Returns prepared in the ordinary course and consistent with Seller’s normal
practice, which shall be made available to Buyer promptly after filing) shall be
submitted to Buyer for its review and comments no later than ten (10) Business
Days prior to the due date for such Tax Return. Buyer shall prepare and file all
Tax Returns for Non-Income Taxes and Production Taxes of or in respect of the
Assets for any Tax period that includes, but does not end on, the Closing Date,
provided that, any such Tax Return that includes a Straddle Period shall be
furnished to Seller for review and comment not later than ten (10) Business Days
prior to the due date of such Tax Return. Buyer shall consider any comments from
Seller in good faith but shall not be obligated to accept such comments.

 

51



--------------------------------------------------------------------------------

(c) Transfer Taxes. Seller shall be responsible for the filing of all Tax
Returns and the payment of all state and local transfer, documentary, recording,
sales, use, stamp, registration or other similar Taxes (the “Transfer Taxes”)
resulting from the transactions contemplated by this Agreement or any other
transaction document and not eliminated through the application of
Section 1146(a) of the Bankruptcy Code. Buyer and Seller shall cooperate in good
faith to minimize, to the extent permissible under applicable Law, the amount of
any such Transfer Taxes.

(d) Tax Contests. If any claim or demand for Non-Income Taxes or Production
Taxes in respect of which Seller may be responsible pursuant to Section 12.01(a)
is asserted in writing against Buyer or any of Buyer’s Affiliates, Buyer shall
notify Seller of such claim or demand within 20 days of receipt thereof, and
shall give Seller such information with respect thereto as Seller may reasonably
request, provided, however, that later notice shall not relieve the
responsibility of Seller under this Article XII unless Seller’s defense to such
claim is materially compromised as a result thereof. Seller may discharge, at
any time, any payment obligations under Section 12.01(a) by paying to Buyer the
amount payable pursuant to Section 12.01(a), calculated on the date of such
payment. Seller may, at its own expense, participate in, and upon notice to
Buyer, assume the defense of any such claim, suit, action, litigation, or
proceeding (including any Tax audit). If Seller assumes such defense, Seller
shall have the sole discretion as to the conduct of such defense and Buyer shall
have the right (but not the duty) to participate in the defense thereof and to
employ counsel, at its own expense, separate from the counsel employed by
Seller. No claim may be settled, however, without the written consent of Buyer,
not to be unreasonably withheld, conditioned, or delayed, if such claim would
adversely affect the Tax liability of Buyer after the Closing Date in any
material way. Whether or not Seller chooses to defend or prosecute any claim,
Buyer and Seller shall cooperate in the defense or prosecution thereof. Seller
shall not be responsible under Section 12.01(a) for (a) any Non-Income Taxes or
Production Taxes, the payment of which was made by Buyer after the Closing
without Seller’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, or (b) any settlements (i) effected by Buyer
after the Closing without the prior written consent of Seller, which consent
shall not be unreasonably withheld, conditioned or delayed, or (ii) resulting
from any claim, suit, action, litigation or proceeding with respect to which
Seller was not notified pursuant to this Section 12.01(d).

(e) Tax Treatment of Payments. Adjustments made pursuant to this Section 12.01
shall be treated for all Tax purposes as adjustments to the Final Purchase
Price, unless otherwise required by applicable Law.

Section 12.02 [Reserved].

Section 12.03 Entire Agreement. This Agreement, the documents to be executed
pursuant hereto and the exhibits and schedules attached hereto constitute the
entire agreement between the Parties pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties pertaining to the subject matter hereof.

 

52



--------------------------------------------------------------------------------

Section 12.04 Publicity. Each Party shall consult with the other Parties prior
to making any public release concerning this Agreement or the transactions
contemplated hereby and, except as required by applicable Law or by any
Governmental Authority or stock exchange (in which case the Party required to
make such release shall allow the other Parties reasonable time to comment on
such release in advance of such issuance), no Party shall issue any such release
without the prior written consent of the other Parties, which consent shall not
be unreasonably withheld or delayed.

Section 12.05 No Third Party Beneficiaries. Except with respect to (a) the
Persons included within the definition of Seller Representatives or Buyer
Representatives (and in such cases, only to the extent expressly provided
herein), (b) the Administrative Agent and the Lenders and their respective
Affiliates with respect to Section 12.16 and (c) any permitted successor to
Seller or Buyer, or assignee of Seller or Buyer, this Agreement is for the sole
benefit of the Parties and nothing in this Agreement shall provide any benefit
to any Third Party or entitle any Third Party to any claim, cause of action,
remedy or right of any kind.

Section 12.06 Assignment. No Party may assign or delegate any of its rights or
duties hereunder without the prior written consent of the other Parties and any
assignment made without such consent shall be void; provided, however, Buyer may
assign this Agreement or any rights hereunder to one or more wholly owned
Subsidiaries of Buyer, or any other entity formed at the direction of the
Required Lenders for purposes of effecting the Credit Bid, without the consent
of Seller; provided further, however, that Seller may assign any of its rights
hereunder to any successor (including a liquidating trustee) without the consent
of Buyer or the Administrative Agent; provided further, however, in connection
with the assignment of the Assets pursuant to the Credit Bid, the Administrative
Agent may assign any of its rights or duties hereunder to Buyer. Any assignment
made by Buyer or Seller as permitted hereby shall not relieve Buyer or Seller,
as applicable, from any Liability or obligation hereunder. Except as otherwise
provided herein, this Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective permitted successors and assigns.

Section 12.07 Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE
PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION, AND THE
APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE.

Section 12.08 Exclusive Jurisdiction. ALL ACTIONS AND PROCEEDINGS WITH RESPECT
TO, ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR
FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE EXCLUSIVELY
LITIGATED, HEARD AND DETERMINED IN THE BANKRUPTCY COURT, AND THE PARTIES HEREBY
UNCONDITIONALLY AND IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION AND
AUTHORITY OF THE BANKRUPTCY

 

53



--------------------------------------------------------------------------------

COURT TO HEAR AND DETERMINE ANY SUCH ACTION OR PROCEEDING; PROVIDED, HOWEVER,
THAT IF THE BANKRUPTCY CASE IS CLOSED, THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK. EACH
PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 12.09 Notices. Any notice, communication, request, instruction or other
document required or permitted hereunder shall be given in writing and delivered
in person or sent by United States mail (postage prepaid, return receipt
requested), telex, facsimile, telecopy or reliable overnight courier service to
the addresses of the Parties set forth below. Any such notice shall be effective
(i) when delivered if delivered by hand or transmitted by facsimile (with
acknowledgment received) during normal business hours or, if not delivered
during normal business hours, on the next Business Day, (ii) two (2) Business
Days after the same are sent if sent by certified or registered mail, postage
prepaid, return receipt requested or (iii) one (1) Business Day after the same
are sent if sent by a reliable overnight courier service, with acknowledgment of
receipt.

 

Seller:

  

ATP Oil & Gas Corporation

Attention: President

4600 Post Oak Place

Suite 100

Houston, Texas 77027

Phone (713) 622-3311

 

with a copy (which shall not constitute notice) to:

 

Mayer Brown LLP

700 Louisiana Street

Suite 3400

Houston, Texas 77002

Attention: Robert F. Gray, Jr.

Charles S. Kelley

Fax (713) 238-4600

Buyer:

   Prior to the Joinder Date, notices to Buyer shall be delivered to the
Administrative Agent. On or after the Joinder Date, notices to Buyer shall be
delivered to such address and to such Persons as will be identified in the
joinder delivered pursuant to Section 5.12.

 

54



--------------------------------------------------------------------------------

Administrative Agent:

  

Credit Suisse AG

Eleven Madison Avenue

New York, New York 10010

Attention: Tad Bender

Phone (212) 325-5163

Fax (212) 325-6665

 

with a copy (which shall not constitute notice) to:

 

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, New York 10019

Attention: Paul H. Zumbro

Damien R. Zoubek

Fax (212) 474-3700

Each Party may, by written notice so delivered, change its address for notice
purposes hereunder.

Section 12.10 Approval of the Bankruptcy Court. Notwithstanding anything herein
to the contrary, any and all obligations under this Agreement are subject to
approval of the Bankruptcy Court.

Section 12.11 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

Section 12.12 Counterparts. This Agreement may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument. Any
signature hereto delivered by a Party by facsimile or electronic transmission
shall be deemed an original signature hereto.

Section 12.13 Amendment and Waiver. This Agreement may be amended, supplemented,
modified, superseded or canceled and any of the terms, covenants,
representations, warranties or conditions hereof may be waived only by an
instrument in writing signed by an authorized officer of each of the Parties or,
in the case of a waiver, by or on behalf of the Party waiving compliance. No
waiver of any of the provisions of this Agreement or rights hereunder shall be
deemed or shall constitute a waiver of any other provisions hereof or right
hereunder (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

55



--------------------------------------------------------------------------------

Section 12.14 Expenses. Except as set forth in the Bidding Procedures Order,
whether or not the transactions contemplated by this Agreement are consummated,
except as otherwise expressly provided herein, each of the Parties shall be
responsible for the payment of its own respective costs and expenses incurred in
connection with the negotiations leading up to and the performance of its
respective obligations pursuant to this Agreement, including the fees of any
attorneys, accountants, brokers or advisors employed or retained by or on behalf
of such party.

Section 12.15 Schedules and Exhibits. The inclusion of any matter upon any
Schedule or any Exhibit attached hereto does not constitute an admission or
agreement that such matter is material with respect to the representations and
warranties contained herein.

Section 12.16 Matters Relating to the Administrative Agent. The Administrative
Agent has executed this Agreement at the direction of the Required Lenders in
order to facilitate the transactions contemplated hereby. Each of the Parties
acknowledges and agrees that, upon execution and delivery by Buyer of the
joinder to this Agreement as contemplated by Section 5.12, the Administrative
Agent will assign all of its rights to receive the Assets to Buyer, and Buyer
hereby agrees to accept such assignment in the manner contemplated by this
Agreement, and that none of Seller’s title to, control of or possession of any
of the Assets, or any of Seller’s obligations in respect of any of the Assumed
Obligations, shall be transferred to or assumed by the Administrative Agent.
Seller, on behalf of itself and its Affiliates, acknowledges and agrees that
(a) neither the Administrative Agent nor any of its Affiliates, nor any Lender
or its Affiliates, shall have any Liability or other obligation in the event of
any failure of the Required Lenders to designate (in a form and substance
satisfactory to the Administrative Agent, including with respect to
indemnification of the Administrative Agent) Buyer under this Agreement, nor
shall the Administrative Agent or any of its Affiliates or any Lender or any of
its Affiliates (other than Buyer) have any Liability or other obligation for the
failure of Buyer (after it has been designated as contemplated in this sentence)
to execute and deliver the joinder to this Agreement as contemplated by
Section 5.12 or in the event of any breach by Buyer of any of its obligations
under this Agreement, including Buyer’s obligations to accept such assignment
from the Administrative Agent or to consummate the transactions in accordance
with the terms of this Agreement and (b) neither the Administrative Agent nor
any of its Affiliates or any Lender or any of its Affiliates (other than Buyer)
shall in any way be deemed to be attributed or otherwise responsible for any of
the representations, warranties, covenants, obligations or other agreements of
Buyer under this Agreement. Each of Seller and Buyer, on behalf of itself and
its respective Affiliates, acknowledges and agrees that neither the
Administrative Agent nor any of its Affiliates shall have any Liability or other
obligation in respect of any action taken or not taken by the Administrative
Agent in connection with this Agreement at the direction of the Required
Lenders.

 

56



--------------------------------------------------------------------------------

Section 12.17 Additional Acknowledgements. For the avoidance of doubt, each of
Buyer and Seller acknowledge that (a) as of the Closing, Buyer shall be
responsible in accordance with applicable Law for Liabilities relating to
decommissioning and plugging and abandonment with respect to the Properties,
Facilities and Permits arising by virtue of the ownership interest in such
Properties, Facilities and Permits being acquired by Buyer from Seller, (b) the
interests in the Properties, Facilities and Permits being acquired and
transferred to Buyer do not include any interests in the Properties, Facilities
and Permits owned by third parties and (c) as of the Closing, Buyer shall have
purchased the Properties, Facilities and Permits subject to any Assumed
Encumbrances (to the extent not otherwise discharged pursuant to the Sale
Order).

[The remainder of this page is left intentionally blank.]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and the Administrative Agent have executed this
Agreement as of the date first written above.

 

SELLER: ATP OIL & GAS CORPORATION By: /s/ Albert L. Reese
Jr.                                            Albert L. Reese Jr., CFO

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, exclusively
in its capacity as Administrative Agent for the Lenders

 

By:  

/s/ Megan Kane

  Megan Kane, Authorized Signatory By:  

/s/ Didier Siffer

  Didier Siffer, Authorized Signatory

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in the Asset Purchase Agreement to which this Exhibit is attached.

As used in this Exhibit A, the following terms shall have the following
meanings:

“Clipper” means the deepwater offshore project in the Green Canyon Block 300.

“GC 300 Original Operating Rights Interest” means the 55.31250% Operating Rights
interest in GC 300 acquired by ATP Oil & Gas Corporation from Davis Offshore,
L.P., and Stephens Production Company, LLC, pursuant to that certain Purchase
and Sale Agreement dated effective as of May 30, 2008, by and between Davis
Offshore, L.P. and Stephens Production Company, LLC, as Sellers, and ATP Oil &
Gas Corporation, as Buyer.

“GC 300 Stephens Operating Rights Interest” means the 18.00000% Operating Rights
interest in GC 300 acquired by ATP Oil & Gas Corporation from Stephens
Production Company, LLC, pursuant to Operating Rights Assignment dated as of
December 6, 2011, and Assignment and Bill of Sale dated as of December 6, 2011,
effective as of June 1, 2011, from Stephens Production Company, LLC, to ATP
Oil & Gas Corporation, recorded in Book 1874, Page 109, Instrument No. 1125344,
Records of Lafourche Parish, Louisiana. Approval of such Operating Rights
Interest Assignment by the BOEM is pending.

“Included Blocks” means each of the following: Atwater Valley Block 19, Atwater
Valley Block 62, Breton Sound Area Block 45, Desoto Canyon Block 355, East
Breaks Block 563, Eugene Island Block 281, Galveston Block 389, Garden Banks
Block 388, Garden Banks Block 782, Green Canyon Block 344, Main Pass Area Block
123, Mississippi Canyon Block 304, Mississippi Canyon Block 667, Mississippi
Canyon Block 668, Ship Shoal Area Block 105, Ship Shoal Area, South Addition,
Block 351,Ship Shoal Area, South Addition, Block 358, Ship Shoal Area, South
Addition, Block 361, South Timbalier Area, South Addition, Block 314, South
Timbalier Area, South Addition, Block 317 and Block 314, South Timbalier Block
30, Viosca Knoll Block 863, West Delta Block 58 and Mississippi Canyon Block
348.

“Net Profits Interest” or “NPI” means a term overriding royalty interest
measured by a percentage of the net profits received by the grantee thereof from
Hydrocarbon production from the burdened Lease.

“OCS” means and refers to Outer Continental Shelf.

“ONRR” means and refers to the Office of Natural Resources Revenue, which is an
agency in the Department of the Interior that is responsible for management of
all revenues associated with both federal offshore and onshore mineral leases.

“Permanent ORRI” means an overriding royalty interest that remains in effect for
the life of the burdened Lease.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

“Telemark” means the deepwater offshore project in the Atwater Valley Block 63,
Mississippi Canyon Block 941 and Mississippi Canyon Block 942.

“Term ORRI” means an overriding royalty interest or production payment that does
not remain in effect for the life of the burdened Lease.

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

EXHIBIT A - Part 1

Leases and Wells

All of Seller’s interests in the Leases and Wells listed herein and all other
Leases and Wells, if any, that comprise Clipper, Telemark or are otherwise
located in any of the Included Blocks. Notwithstanding the percentage Working
Interest set forth below with respect to each Lease or Well, it is the intent
that all of Seller’s interest in such Lease or Well is to be conveyed to Buyer;
provided, however, that notwithstanding anything herein or the Asset Purchase
Agreement to the contrary, Buyer is solely acquiring Seller’s overriding royalty
interest in the Lease covering MC 348 and is not acquiring any record title or
operating interest in such Lease. Those Leases described below and marked with
an asterisk (*) are subject to rejection and exclusion under Section 2.02 of
Asset Purchase Agreement to which this Exhibit is attached.

ATWATER VALLEY BLOCK 63

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective May 1, 1991, bearing Serial No. OCS-G 13198, between the United
States of America, as Lessor, and Texaco Exploration and Production Inc., as
Lessee, covering all of Block 63, Atwater Valley (“AT 63”), OCS Official
Protraction Diagram, NG 16-1, containing approximately 5,760.00 acres, recorded
under Entry No. 2010-00001443, COB 1223, Page 273, Parish Records, Plaquemines
Parish, Louisiana (“OCS-G 13198”).

 

Wells:      Well 1    API Well Number:   608184001300 Well 3    API Well Number:
  608184002900 Well 1BP1    API Well Number:   608184001301 Well 1ST1   
API Well Number:   608184001302 Well 1ST2    API Well Number:   608184001303
Well 1ST2BP1    API Well Number:   608184001304 Well 3BP1    API Well Number:  
608184002901 Well 3BP2    API Well Number:   608184002902 Well 3BP3    API Well
Number:   608184002903 Well SS004    API Well Number:   608184004100

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 13198.

 

Exhibit A Part 1 – Page 1



--------------------------------------------------------------------------------

Working Interest in AT 63 and above described Wells: 100.00000%

Net Revenue Interest AT 63 and the above described Wells: 52.50000%

MISSISSIPPI CANYON BLOCK 941

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective September 1, 1996, bearing Serial No. OCS-G 16661, between the
United States of America, as Lessor, and Vastar Resources, Inc., as Lessee,
covering all of Block 941, Mississippi Canyon, as shown on OCS Official
Protraction Diagram, NH 16-10, containing approximately 5,760.00 acres, recorded
under Entry No. 2010-00001442, COB 1223, Page 265, Parish Records, Plaquemines
Parish, Louisiana (“OCS-G 16661”), INSOFAR AND ONLY INSOFAR AS OCS-G 16661
covers depths from the surface of the water down to 18,000’ subsea (“MC 941”).

 

Wells:   Well 1    API Well Number   608174082000 Well 2    API Well Number  
608174115300 Well 2    API Well Number   608174105300 Well 4    API Well Number
  608174115200 Well 1BP1    API Well Number   608174082070 Well 1BP2    API Well
Number   608174082001 Well 1ST1    API Well Number   608174082002 Well 1ST2   
API Well Number   608174082003 Well 2BP1    API Well Number   608174115301 Well
2BP2    API Well Number   608174115302 Well 4BP1    API Well Number  
608174115201 Well A-1    API Well Number   608174115100 Well A-2BP2    API Well
Number   608174115202

Operating Rights:

An undivided one hundred percent (100%) of the Operating Rights in and to OCS-G
16661, INSOFAR AND ONLY INSOFAR AS OCS-G 16661 covers depths from the

 

Exhibit A Part 1 – Page 2



--------------------------------------------------------------------------------

surface of the water down to 18,000’ subsea. The subsurface interval is the full
subsurface interval underlying OCS-G 16661 in which ATP Oil & Gas Corporation
owns Operating Rights.

Working Interest in MC 941 and the above described Wells: 100%

Net Revenue Interest in MC 941 and the above described Wells: 62.50000%

MISSISSIPPI CANYON BLOCK 942

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective June 1, 2002, bearing Serial No. OCS-G 24130, between the United
States of America, as Lessor, and BP Exploration & Production Inc., as Lessee,
covering all of Block 942, Mississippi Canyon, as shown on OCS Official
Protraction Diagram, NH 16-10, containing approximately 5,760.00 acres, recorded
under Entry No. 2010-00001444, COB 1223, Page 282, Parish Records, Plaquemines
Parish, Louisiana (“OCS-G 24130”), INSOFAR AND ONLY INSOFAR AS OCS-G 24130
covers depths from the surface of the water down to eighteen thousand feet
(18,000’) subsea (“MC 942”).

 

Wells:  

Well 2BP3

   API Well Number   608174115303

Well A-3ST1

   API Well Number   608174115304

Operating Rights:

An undivided one hundred percent (100%) of the Operating Rights in and to OCS-G
24130, INSOFAR AND ONLY INSOFAR AS OCS-G 24130 covers depths from the surface of
the water down to eighteen thousand feet (18,000’) subsea. The subsurface
interval covered is the full subsurface interval underlying OCS-G 24130 in which
ATP Oil & Gas Corporation owns Operating Rights.

Working Interest in MC 942 and the above described Wells: 100%

Net Revenue Interest MC 942 and the above described Wells: 62.50000%

GREEN CANYON BLOCK 300 (WEST HALF)

Lease:

Oil and Gas Lease bearing Serial No. OCS-G 22939, dated effective as of July 1,
2001, granted by the United States of America, as Lessor, in favor of Murphy
Exploration & Production Company, as Lessee, which lease covers all of Block
300, Green Canyon, OCS Official Protraction Diagram, NG 15-3, recorded in COB
1874, Page 415, Entry No. 1125577, Parish Records, LaFourche Parish, Louisiana
(“OCS-G 22939”), INSOFAR AND ONLY INSOFAR AS OCS-G 22939 covers the West Half (W
 1⁄2) of Block 300, Green Canyon, as to all depths from the surface to down to
and including the stratigraphic equivalent of 17,440’ Total Vertical Depth
Subsea (TVDSS) as seen in the Schlumberger Gamma Ray Log for the Pioneer Natural
Resources USA, Inc. OCS-G 15571 Well No. 1 (API No. 608114045000) (“GC 300”).

 

Exhibit A Part 1 – Page 3



--------------------------------------------------------------------------------

Wells:   Well SS002    API Well Number   608114048300 Well SS002ST1    API Well
Number   608114048301 Well SS004ST3    API Well Number   608114048305 Well
SS004ST4    API Well Number   608114048306 Well SS004ST5    API Well Number  
608114048307

Operating Rights:

An undivided one hundred percent (100%) of the Operating Rights in and to OCS-G
22939, INSOFAR AND ONLY INSOFAR AS OCS-G 22939 covers the West Half (W1/2) of
Block 300, Green Canyon, as to all depths from the surface to down to and
including the stratigraphic equivalent of 17,440’ Total Vertical Depth Subsea
(TVDSS) as seen in the Schlumberger Gamma Ray Log for the Pioneer Natural
Resources USA, Inc. OCS-G 15571 Well No. 1 (API No. 608114045000). The
subsurface interval covered is the full subsurface interval underlying OCS-G
22939 in which ATP Oil & Gas Corporation owns Operating Rights.

Working Interest in GC 300 and the above described Wells: 100%

Under the May 30, 2008 Purchase and Sale Agreement by and between Davis
Offshore, L.P. and Stephens Production Company, LLC, as Sellers, and ATP Oil &
Gas Corporation, as Buyer, Davis Offshore, LP, is entitled to receive from ATP
Oil & Gas Corporation an assignment of an undivided 5% of 8/8 reversionary
Operating Rights interest in the West Half (W  1⁄2) of Block 300, Green Canyon,
to be carved out of the GC 300 Original Operating Rights Interest, when total
Hydrocarbon production from the West Half (W  1⁄2) of Block 300, Green Canyon,
and an adjacent block exceeds 10,000,000 barrels of oil equivalent.

BOEM approval of the assignments to Grantor of the GC 300 Davis Operating Rights
Interest and the GC 300 Stephens Operating Rights Interest is pending

Net Revenue Interest GC 300 and the above described Wells: 29.50000%

MAIN PASS AREA BLOCK 123

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective May 1, 1990, bearing Serial No. OCS-G 12088, between the United
States of America, as Lessor, and Petrobras America Inc. and Pogo Gulf Coast,
Ltd., as Lessee, covering all of Block 123, Main Pass Area (“MP 123”), as shown
on OCS Leasing Map, Louisiana Map No. 10, containing approximately 4,994.55
acres (“OCS-G 12088”).

 

Exhibit A Part 1 – Page 4



--------------------------------------------------------------------------------

Wells:  

Well A-1

   API Well Number   177254057400

Well A-2

   API Well Number   177254057600

Well A-3

   API Well Number   177254059400

Well A-4A

   API Well Number   177254059500

Well A-5

   API Well Number   177254068900

Well A-6

   API Well Number   177254069000

Operating Rights:

An undivided twenty-five percent (25%) of the Operating Rights in and to OCS-G
12088, INSOFAR AND ONLY INSOFAR as the Lease covers from the surface to 100’
below the stratigraphic equivalent of the deepest depth drilled and logged
(7,233 feet TVD) in the Humble Oil and Refining No. 1 OCS-G 1630 (“MP 123
Operating Rights”)

Working Interest in MP 123 and the above described Wells: 100% of 25%

Net Revenue Interest MP 123 Operating Rights and the above described Wells:
78.33333% of 25%

BRETON SOUND AREA BLOCK 45—TRACT 29848

Lease:

Lease for Oil, Gas and Other Liquid or Gaseous Minerals, being identified as
Louisiana State Lease No. 15683, dated effective April 14, 1997, by and between
the State of Louisiana, as Lessor, and Stephen M. Jenkins & Associates, Inc., as
Lessee, covering the entire Tract 29848, a portion of Block 45, Breton Sound
Area (“BS 45 - 29848”), containing approximately 391.70 acres and recorded in
the Conveyance Records of Plaquemines Parish, Louisiana, in Conveyance Book 893,
Page 225 (“SL 15683”) .

Working Interest in BS 45 - 29848: None

Overriding Royalty Interest in BS 45 - 29848: 2.00000%

 

Exhibit A Part 1 – Page 5



--------------------------------------------------------------------------------

SHIP SHOAL AREA, SOUTH ADDITION, BLOCK 351

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective May 1, 2004, bearing Serial No. OCS-G 26078, between the United
States of America, as Lessor, and Magnum Hunter Production, Inc., as Lessee,
covering all of Block 351, Ship Shoal Area, South Addition (“SS 351”), as shown
on OCS Leasing Map, Louisiana Map No. 5A, containing approximately 5,000 acres
(“OCS-G 26078”).

 

Wells:      Well A-1    API Well Number   177124066400 Well A-2    API Well
Number   177124066500 Well A-3    API Well Number   177124066600 Well A-3 ST1   
API Well Number   177124066601 Well A-4    API Well Number   177124066700

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS- G 26078.

Working Interest in SS 351 and the above described Wells: 100%

Net Revenue Interest SS 351 and the above described Wells: 81.33333%

SHIP SHOAL AREA, SOUTH ADDITION, BLOCK 358

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective June 1, 1998, bearing Serial No. OCS-G 19822, between the United
States of America, as Lessor, and Tana Oil & Gas Corporation, as Lessee,
covering all of Block 358, Ship Shoal Area, South Addition (“SS 358”), as shown
on OCS Leasing Map, Louisiana Map No. 5A, containing approximately 5,000 acres
(“OCS-G 19822”).

 

Wells:   Well A-1    API Well Number   177124063400 Well A-1D    API Well Number
  177124063400 Well A-2    API Well Number   177124063500 Well A-3    API Well
Number   177124064100 Well A-4    API Well Number   177124064300

 

Exhibit A Part 1 – Page 6



--------------------------------------------------------------------------------

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 19822.

Working Interest in SS 358: 100% (except as to depths covered by the Operating
Rights described below)

Net Revenue Interest in SS 358: (except as to depths covered by the Operating
Rights described below)

First 8 Bcfe of production from Lease: 76.58333%

All subsequent production from Lease: 75.33333%

Operating Rights #1:

An undivided one hundred percent (100%) of the Operating Rights in and to OCS-G
19822, INSOFAR AND ONLY INSOFAR as said lease covers the depths from the surface
of the earth to 100 feet below the total depth drilled in the OCS-G 12009 Well
No. 1 in Ship Shoal Block 358 (11,129’ TVD) (“SS 358 Operating Rights #1”)

Working Interest in SS 358 Operating Rights #1: 100%

Net Revenue Interest in SS 358 Operating Rights #1:

First 8 Bcfe of production from Lease: 76.58333%

All subsequent production from Lease: 75.33333%

Operating Rights #2:

An undivided one hundred percent (100%) of the Operating Rights in and to OCS-G
19822, INSOFAR AND ONLY INSOFAR as said lease OCS-G 19822 COVERS AND EFFECTS the
depth interval from 100 feet below the total depth drilled in the OCS-G 12009
Well No. 1 in Ship Shoal Block 358 (11,129’ TVD) down to 50,000 feet subsea

(“SS 358 Operating Rights #2”).

Working Interest in SS 358 Operating Rights #2: 62.50%

Net Revenue Interest in SS 358 Operating Rights #2:

First 8 Bcfe of production from Lease: 48.33333%

All subsequent production from Lease: 47.70708%

 

Exhibit A Part 1 – Page 7



--------------------------------------------------------------------------------

*SOUTH TIMBALIER AREA, SOUTH ADDITION, BLOCK 314 AND 317

Leases:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective September 1, 1995, bearing Serial No. OCS-G 15347, between the
United States of America, as Lessor, and Ashland Exploration Inc. and Taurus
Exploration U.S.A., Inc., as Lessee, covering all of Block 314, South Timbalier
Area, South Addition (“ST 314”), as shown on OCS Leasing Map, Louisiana Map
No. 6A, containing approximately 5000 acres (“OCS-G 15347”).

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective September 1, 1995, bearing Serial No. OCS-G 15349, between the
United States of America, as Lessor, and Pogo Producing Company and Petrobras
America Inc., as Lessee, covering all of Block 317, South Timbalier Area, South
Addition (“ST 317”), as shown on OCS Leasing Map, Louisiana Map No. 6A,
containing approximately 5000 acres (“OCS-G 15349”).

Working Interest (ST 314 and ST 317): None

Production Payment (ST 314 and ST 317):

A Five Million Dollar (US $5,000,000) production payment in and to an undivided
26.66% Record Title Interest in OCS-G 15347 and OCS-G 15349 (“Subject Record
Title Interest”), which applies only after Payout (as defined below), and is
calculated as follows:

26.66% (Subject Record Title Interest) - 4.44334% (26.66% of ONRR Royalty) =
22.21666% (Net Revenue Interest) x 25% = 5.55416% (portion of total production
from OCS-G 15347 and OCS-G 15349 subject to production payment).

*ATWATER VALLEY BLOCK 19

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective August 1, 2008, bearing Serial No. OCS-G 32556, between the
United States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee,
covering all of Block 19, Atwater Valley (“OCS-G 32556”), as shown on OCS
Official Protraction Diagram, NG 16-01, containing approximately 5,760.00 acres,
INSOFAR AND ONLY INSOFAR as lease OCS-G 32556 covers depths from the surface
down to and including 23,499’ TVDSS (“AT 19”).

A. Operating Rights:

An undivided one hundred percent (100%) of the Operating Rights in and to OCS-G
32556, INSOFAR AND ONLY INSOFAR as OCS-G 32556 covers depths from the surface
down to and including 23,499’ TVDSS.

Working Interest (AT 19): 100%

Net Revenue Interest (AT 19): 81.25000%

B. Overriding Royalty Interest (Deep Rights): 1.00000%

An overriding royalty interest equal to one percent (1%), not proportionately
reduced, in and to OCS-G 32556, INSOFAR AND ONLY INSOFAR as OCS-G 32556 covers
depths below 23,499’ TVDSS (“Deep Rights”).

 

Exhibit A Part 1 – Page 8



--------------------------------------------------------------------------------

* ATWATER VALLEY BLOCK 62

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective August 1, 2008, bearing Serial No. OCS-G 32560, between the
United States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee,
covering all of Block 62, Atwater Valley (“AT 62”), as shown on OCS Official
Protraction Diagram, NG 16-01, containing approximately 5,760.00 acres (“OCS-G
32560”).

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 32560.

Working Interest (AT 62): 100%

Net Revenue Interest (AT 62): 81.25000%

* DESOTO CANYON BLOCK 355

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective March 1, 2008, bearing Serial No. OCS-G 31544, between the
United States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee,
covering all of Block 355, De Soto Canyon (“DC 355”), as shown on OCS Official
Protraction Diagram, NH 16-11, containing approximately 5,760.00 acres (“OCS-G
31544”).

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 31544.

Working Interest (DC 355): 100%

Net Revenue Interest (DC 355): 83.33333%

 

Exhibit A Part 1 – Page 9



--------------------------------------------------------------------------------

* EAST BREAKS BLOCK 563

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective October 1, 2007, bearing Serial No. OCS-G 31102, between the
United States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee,
covering all of Block 563, East Breaks (“EB 563”), as shown on OCS Official
Protraction Diagram, NG 15-01, containing approximately 5,760.00 acres (“OCS-G
31102”).

Record Title Interest:

An undivided one hundred percent (100%) Record Title Interest in and to OCS-G
31102.

Working Interest (EB 563): 100%

Net Revenue Interest (EB 563): 79.33333%

*EUGENE ISLAND AREA, SOUTH ADDITION, BLOCK 281

Lease:

Oil and Gas Lease of Submerged Lands, bearing Serial No. OCS-G 09591 effective
as of May 1, 1988, by the United States of America, as Lessor, in favor of
Hall-Houston Oil Company, as Lessee, covering all of Block 281, Eugene Island
Area, South Addition (“EI 281”), as shown on OCS Official Leasing Map, Louisiana
Map No. 4A, containing approximately 5,000 acres (“OCS-G 09591”).

Operating Rights:

An undivided 45.24999% of the Operating Rights in and to OCS-G 09591, INSOFAR
AND ONLY INSOFAR as such OCS-G 09591 covers the West Half of the Northwest
Quarter of the Northwest Quarter (W/2NW/4NW/4) from the surface down to a depth
100 feet below 7,850 feet measured depth (“EI 281 Operating Rights”).

Working Interest (EI 281 Operating Rights): 45.24999%

Net Revenue Interest (EI 281 Operating Rights): 33.37186%

* GARDEN BANKS BLOCK 388

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective December 1, 2006, bearing Serial No. OCS-G 30792, between the
United States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee,
covering all of Block 388, Garden Banks (“GB 388”), as shown on OCS Official
Protraction Diagram, NG 15-02, containing approximately 5,760 acres (“OCS-G
30792”).

 

Exhibit A Part 1 – Page 10



--------------------------------------------------------------------------------

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 30792.

Working Interest (GB 388): 100%

Net Revenue Interest (GB 388): 84.50000%*

* GARDEN BANKS BLOCK 782

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective May 1, 2010, bearing Serial No. OCS-G 33810, from the United
States of America, as Lessor, to ATP Oil & Gas Corporation, as Lessee, covering
all of Block 782, Garden Banks (“GB 782”), as shown on OCS Official Protraction
Diagram, NG 15-2, containing approximately 5,760 acres (“OCS-G 33810”).

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 33810.

Working Interest (GB 782): 100%

Net Revenue Interest (GB 782): 81.25000%

* GREEN CANYON BLOCK 344

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective July 1, 2009, bearing Serial No. OCS-G 33246, between the United
States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee, covering
all of Block 344, Green Canyon (“GB 344”), as shown on OCS Official Protraction
Diagram, NG 15-03, containing approximately 5,760.00 acres (“OCS-G 33246”).

Record Title Interest:

An undivided 55.31250% of the Record Title Interest in and to OCS-G 33246.

Working Interest (GB 344): 55.31250%

Net Revenue Interest (GB 344): 43.28203%

 

Exhibit A Part 1 – Page 11



--------------------------------------------------------------------------------

* MISSISSIPPI CANYON BLOCK 304

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective June 1, 2008, bearing Serial No. OCS-G 32310, between the United
States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee, covering
all of Block 304, Mississippi Canyon (“MC 304”), as shown on OCS Official
Protraction Diagram, NH 16-10, containing approximately 5,760.00 acres (“OCS-G
32310”).

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 32310.

Working Interest: 100%

Net Revenue Interest: 81.25000%

* MISSISSIPPI CANYON BLOCK 667

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective June 1, 2005, bearing Serial No. OCS-G 27294, between the United
States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee, covering
all of Block 667, Mississippi Canyon (“MC 667”), as shown on OCS Official
Protraction Diagram, NH 16-10, containing approximately 5,760.00 acres (“OCS-G
27294”).

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 27294.

Working Interest (MC 667): 100%

Net Revenue Interest (MC 667): 87.50000%

* MISSISSIPPI CANYON BLOCK 668

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective June 1, 2005, bearing Serial No. OCS-G 27295, between the United
States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee, covering
all of Block 668, Mississippi Canyon (“MC 668”), as shown on OCS Official
Protraction Diagram, NH 16-10, containing approximately 5,760.00 acres (“OCS-G
27295”).

 

Exhibit A Part 1 – Page 12



--------------------------------------------------------------------------------

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 27295.

Working Interest (MC 668): 100%

Net Revenue Interest (MC 668): 87.50000%

*SHIP SHOAL AREA BLOCK 105

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective August 1, 1988, bearing Serial No. OCS-G 9614, between the
United States of America, as Lessor, and Union Pacific Resources Company, as
Lessee, covering all of Block 105, Ship Shoal Area (“SS 105”), as shown on OCS
Official Leasing Map, Louisiana Map No. 5, containing approximately 5,000 acres
(“OCS-G 9614”).

 

  A. Operating Rights:

An undivided one hundred percent (100%) of the Operating Rights in and to OCS-G
9614, INSOFAR AND ONLY INSOFAR as the Lease covers the northwest quarter (NW/4),
and north half of northwest quarter of southwest quarter (N/2NW/4SW/4) as to
depths and formations from the surface of the earth to one hundred feet
(100’) below the stratigraphic equivalent depth of 12,906 feet true vertical
depth as found in the OCS-G 9614 No. 2 Well (“SS 105 Operating Rights”)

Working Interest (SS 105 Operating Rights): 100%

Net Revenue Interest (SS 105 Operating Rights): 80.53190%

 

  B. Overriding Royalty Interest (SS 105 Operating Rights): 2.00000%

* SHIP SHOAL AREA, SOUTH ADDITION, BLOCK 361

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective July 1, 2010, bearing Serial No. OCS-G 33651, between the United
States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee, covering
all of Block 361, Ship Shoal Area, South Addition (“SS 361”), as shown on OCS
Leasing Map, Louisiana Map No. 5A, containing approximately 5,000 acres (“OCS-G
33651”).

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 33651.

 

Exhibit A Part 1 – Page 13



--------------------------------------------------------------------------------

Working Interest (SS 361): 100%

Net Revenue Interest (SS 361): 81.25000%

*SOUTH TIMBALIER BLOCK 30

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective May 1, 1993, bearing Serial No. OCS-G 13928, between the United
States of America, as Lessor, and Falcon South Power, Inc., as Lessee, covering
all of Block 30, South Timbalier Area (“ST 30”), as shown on OCS Leasing Map,
Louisiana Map No. 6, containing approximately 5000 acres (“OCS-G 13928”).

 

  A. Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 13928.

Working Interest (ST 30): 100% (excluding the Deep Operating Rights†)

Net Revenue Interest (ST 30): 67.33333% (excluding the Deep Operating Rights†)

 

  B. Overriding Royalty Interest (ST 30): 2.00000% (excluding the Deep Operating
Rights†)

ATP Oil & Gas Corporation holds an overriding royalty interest equal to
2.00000%, not proportionately reduced, in and to the depths above 4,000 feet
(true vertical depth) and below 50,000 feet (true vertical depth).

†“Deep Operating Rights” means Operating Rights covering depths between 4,000
feet (true vertical depth) and 50,000 feet (true vertical depth).

*VIOSCA KNOLL BLOCK 863

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective February 1, 2008, bearing Serial No. OCS-G 31462, between the
United States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee,
covering all of Block 863 (“VK 863”), Viosca Knoll, as shown on OCS Official
Protraction Diagram, NH 16-07, containing approximately 5,760 acres (“OCS-G
31462”).

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 31462.

 

Exhibit A Part 1 – Page 14



--------------------------------------------------------------------------------

Working Interest (VK 863): 100%

Net Revenue Interest (VK 863): 79.33333%

*GALVESTON BLOCK 389

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective November 1, 1996, bearing Serial No. OCS-G 17133, between the
United States of America, as Lessor, and Ashland Exploration, Inc., as Lessee,
covering all of Block 389, Galveston Area (“GA 389”), as shown on OCS Official
Leasing Map, Texas Map. No. 6, containing approximately 5,760 acres (“OCS-G
17133”).

Record Title Interest: None

Working Interest (GA 389): None

Overriding Royalty Interest (GA 389): 1.00000%

An undivided one percent (1%) of six-sixths (6/6ths) overriding royalty interest
in and to OCS-G 17133.

*WEST DELTA BLOCK 58

Lease:

Oil and Gas Lease of Submerged Lands, bearing Serial No. OCS 0146, formerly
State Lease 983, dated effective April 23, 1947, by and between the State of
Louisiana, as Lessor, in favor Continental Oil Company, Cities Service Oil
Company, The Atlantic Refining Company and Tide Water Associated Oil Company, as
Lessees, covering Block 58, West Delta Area (“WD 58”), Official Leasing Map,
Louisiana Map No. 8, containing approximately 5,000 acres and certified as a
federal lease under Section 6(b) of the Outer Continental Shelf Lands Act of
August 7, 1953, pursuant to Decision of the Department of Interior dated
September 24, 1954 (“OCS 0146”).

Operating Rights:

An undivided seventy-five percent (75%) of the Operating Rights in and to OCS
0146, INSOFAR AND ONLY INSOFAR as such Lease covers the Northwest Quarter of the
Northwest Quarter of the Northeast Quarter (NW/4NW/4NE/4) and the Northeast
Quarter of the Northeast Quarter of the Northwest Quarter of the Northwest
Quarter (NE/4NE/4NW/4) of Block 58, West Delta Area, containing approximately
160 acres, more or less, and further limited to depths from the surface of the
earth down to one-hundred feet (100’) below the stratigraphic equivalent of
12,570 feet Measured Depth, being the deepest depth completed as found on the
electric log for the Tana Oil and Gas Corporation OCS 0146 Well No. 4 located on
Block 58, West Delta Area (“WD 58 Operating Rights”).

Working Interest (WD 58): 75%

 

Exhibit A Part 1 – Page 15



--------------------------------------------------------------------------------

Net Revenue Interest (WD 58): 62.20312%

*HIGH ISLAND AREA, SOUTH ADDITION, BLOCK A-589

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective January 1, 2006, bearing Serial No. OCS-G 27532, between the
United States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee,
covering all of Block A-589, High Island Area, South Addition (“HI A-589”), as
shown on OCS Official Leasing Map, Texas Map No. 7B, containing approximately
5,760 acres (“OCS-G 27532”).

Record Title Interest:

An undivided one hundred percent (100%) of the Record Title Interest in and to
OCS-G 27532.

Working Interest (HI A-589): 100%

Net Revenue Interest (HI A-589): 83.33333%

*MISSISSIPPI CANYON BLOCK 348

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective May 1, 1998, bearing Serial No. OCS-G 19939, between the United
States of America, as Lessor, and Marathon Oil Company, as Lessee, covering all
of Block 348, Mississippi Canyon (“MC 348”), as shown on OCS Official
Protraction Diagram, NH 16-10, containing approximately 5,760.00 acres (“OCS-G
19939”), INSOFAR AND ONLY INSOFAR as said Lease covers the depths below 16,500’
SSTVD down to 50,000’ SSTVD.

 

  A. Overriding Royalty Interest (Deep Operating Rights): 1.66750% (escalating
to 10.00500% when federal royalty relief applies).

Said overriding royalty interest being the retained overriding royalty interest
reserved by ATP Oil & Gas Corporation in Section 6.1 of that certain Assignment
and Bill of Sale between ATP Oil & Gas Corporation, as Assignee, and Shell Gulf
of Mexico Inc., as Assignee, recorded in Book 1228, Page 795 COB, File Number
2010-00002880 of the records of Plaquemines Parish, Louisiana. Notwithstanding
any provisions to the contrary contained in in this exhibit or the description
of the Lease or interest to be purchased, such interest does not include any
record title, operating rights or working interest in the Lease owned by ATP
Oil & Gas Corporation which are excepted from the interest described herein and
reserved and retained by ATP Oil & Gas it being the intent that only the
retained overriding royalty in the Lease is included as an asset being acquired
by Buyer.

 

Exhibit A Part 1 – Page 16



--------------------------------------------------------------------------------

Israeli Petroleum License and Well

All of Seller’s interests in the licenses and Well listed below. The licenses
described below and marked with an asterisk (*) is subject to rejection and
exclusion under Section 2.02 of Asset Purchase Agreement to which this Exhibit
is attached.

*SHIMSHON 1 BPO1

License Description:

Petroleum License 332 /“SHIMSHON”, located offshore Israel, granted June 15,
2006, under the Israeli Petroleum Law 5712-1952 (as amended, supplemented or
re-enacted from time to time) and any extension, renewal, amendment or
supplement to such Petroleum License.

Wells:

Shimshon 1 BP01

*DANIEL LICENSES

License Descriptions:

Petroleum License 391/“DANIEL MIZRAH (East)”, located offshore Israel, granted
April 13, 2011 under the Israeli Petroleum Law 5712-1952 (as amended,
supplemented or re-enacted from time to time)

Petroleum License 392 /“DANIEL MAARAV (West)”, located offshore Israel, granted
April 13, 2011, under the Israeli Petroleum Law 5712-1952 (as amended,
supplemented or re-enacted from time to time)

*ADDITIONAL ISRAELI PETROLEUM LICENSES

All of Seller’s direct ownership interest of whatever nature and kind in and to
Petroleum Licenses issued under the Israeli Petroleum Law 5712-1952 (as amended,
supplemented or re-enacted from time to time) are included herein and are
subject to purchase by Buyer pursuant to the terms of the Asset Purchase
Agreement.

 

Exhibit A Part 1 – Page 17



--------------------------------------------------------------------------------

EXHIBIT A

Part 2

Overriding Royalty Interests and Net Profits Interests

ATWATER VALLEY BLOCK 63

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective May 1, 1991, bearing Serial No. OCS-G 13198, between the United
States of America, as Lessor, and Texaco Exploration and Production Inc., as
Lessee, covering all of Block 63, Atwater Valley (“AT 63”), OCS Official
Protraction Diagram, NG 16-1, containing approximately 5,760.00 acres, recorded
under Entry No. 2010-00001443, COB 1223, Page 273, Parish Records, Plaquemines
Parish, Louisiana (“OCS-G 13198”).

Permanent ORRIs: The permanent overriding royalty interests created pursuant to
the following documents).

 

  1. 1.00% overriding royalty interest reserved by Eni Petroleum Exploration Co.
Inc. in that certain Purchase and Sale Agreement dated December 28, 2004,
between Eni Petroleum Exploration Co. Inc. and Norsk Hydro USA Oil & Gas, Inc.

 

  2. 4.00% overriding royalty interest created in favor of Energy Resources
Technology, Inc., in that certain Purchase and Sale Agreement dated effective as
of July 24, 2006, between ATP Oil & Gas Corporation and Energy Resources
Technology, Inc.

 

  3. 1.50% overriding royalty interest, escalating to a 3.0% overriding royalty
interest, in favor of Union Oil Company of California (now Chevron U.S.A. Inc.)
reserved in the following two assignment instruments: (a) that certain
Assignment of Record Title Interest dated effective as of March 1, 2005, from
Union Oil Company of California, as Assignor, to Energy Resources Technology,
Inc., as Assignee, covering a 29% Record Title Interest; and (b) that certain
Assignment of Record Title Interest dated effective as of March 1, 2005, from
Union Oil Company of California, as Assignor, to Energy Resources Technology,
Inc., as Assignee, covering a 1% Record Title Interest. Each Assignment of
Record Title Interest provides for the escalation of the overriding royalty
interest at “ERT Project Payout” as defined therein.

 

  4. 2% net profit interest in favor of Four Star Oil & Gas Company reserved in
that certain Letter Agreement dated effective as of December 1, 1999, between
Four Star Oil & Gas Company and Texaco Exploration and Production Inc., which
net profits interest commences after “payout” (including recovery of a 10% cost
of capital), as defined therein. For purposes hereof, this net profits interest
constitutes a Permanent ORRI and does not constitute a Net Profits Interest.

 

Exhibit A Part 2 – Page 1



--------------------------------------------------------------------------------

Term Overriding Royalty Interests and Net Profits Interests: (the Term
Overriding Royalty

Interests and Net Profits Interests created pursuant to the following
documents):

 

  1. 20.00000% Term ORRI created pursuant to Conveyance of Term Overriding
Royalty Interest dated effective as of March 1, 2012, from ATP Oil & Gas
Corporation, as Grantor, to ABV Clipper I LLC (now CLP Energy LLC), as Grantee,
which provides for a contractual reallocation of revenues as provided therein,
and is further subject to adjustment as provided therein.

 

  2. 5.0% term overriding royalty interest created pursuant to Conveyance of
Term Overriding Royalty Interest dated as of June 20, 2011, effective as of
12:01 a.m., Central Time, on June 1, 2011, as amended and supplemented by First
Supplement and Amendment to Conveyance of Term Overriding Royalty Interest dated
as of December 29, 2011, from ATP Oil & Gas Corporation to NGP Capital Resources
Company, as further amended and supplemented by Second Supplement and Amendment
to Conveyance of Term Overriding Royalty Interest dated as of July 2, 2012.

 

  3. Amended and Restated Farmout Agreement dated effective as of May 22, 2009,
as amended by Amendment No. 1 to Amended and Restated Farmout Agreement dated as
of March 25, 2011, and Amendment No. 2 to Amended and Restated Farmout Agreement
dated as of May 25, 2011, between ATP Oil & Gas Corporation, as Farmor, and
Diamond Offshore Company, as Farmee.

 

  4. Conveyance of Overriding Royalty Interest dated effective as of May 22,
2009, as amended by First Amendment to Conveyance of Overriding Royalty Interest
dated effective as of March 30, 2010, Second Amendment to Conveyance of
Overriding Royalty Interest dated effective as of March 25, 2011, Third
Amendment to Conveyance of Overriding Royalty Interest dated effective as of
May 25, 2011, Fourth Amendment to Conveyance of Overriding Royalty Interest
dated effective as of March 1, 2012, and Fifth Amendment to Conveyance of
Overriding Royalty Interest dated effective as of June 1, 2012, from ATP Oil &
Gas Corporation to Diamond Offshore Company, which provides for a limited
overriding royalty interest payable out of 27% of net profits.

 

  5. Amended and Restated Farmout Agreement dated effective as of March 24,
2011, by and between ATP Oil & Gas Corporation and SEACOR Marine LLC.

 

  6. Conveyance of Overriding Royalty Interest dated effective as of May 28,
2009, as amended by First Amendment to Conveyance of Overriding Royalty Interest
dated effective as of March 24, 2011, from ATP Oil & Gas Corporation to SEACOR
Marine LLC, which provides for a limited overriding royalty interest that is
payable out of 5.5% of net profits.

 

  7. Farmout Agreement dated effective as of June 1, 2009, by and between ATP
Oil & Gas Corporation and Bluewater Industries, L.P.

 

  8.

Conveyance of Overriding Royalty Interest dated effective as of June 1, 2009,
from ATP Oil & Gas Corporation to Bluewater Industries, L.P., as amended and
restated pursuant to Amended and Restated Conveyance of Overriding Royalty
Interest dated November 24, 2010, effective as of November 1, 2010, from ATP
Oil & Gas Corporation to SOF Investments, L.P. – Private XVIII, as successor in
interest to Gulf Island L.L.C., as successor in interest to Bluewater Industries
L.P., which provides for a limited overriding

 

Exhibit A Part 2 – Page 2



--------------------------------------------------------------------------------

  royalty interest that is payable out of 17.5% of net profits, subject to a
contractual reallocation of revenues as provided therein, and is further subject
to adjustment as provided therein.

 

  9. Farmout Agreement dated effective as of September 1, 2009, by and between
ATP Oil & Gas Corporation and Bluewater Industries, L.P.

 

  10. Conveyance of Overriding Royalty Interest effective as of September 1,
2009, as amended effective as of November 5, 2009, from ATP Oil & Gas
Corporation to Bluewater Industries, L.P., which provides for a limited
overriding royalty interest that is payable out of 6.25% of net profits, and
which was subsequently assigned by Bluewater Industries, L.P. to Macquarie
Investments LLC pursuant to Assignment of Farmout Interests and Overriding
Royalty Interest dated November 4, 2009.

 

  11. Farmout Agreement dated effective as of May 25, 2009, by and between ATP
Oil & Gas Corporation and Air Logistics, L.L.C. (now Bristow U.S. LLC).

 

  12. Conveyance of Overriding Royalty Interest dated effective as of May 25,
2009, from ATP Oil & Gas Corporation to Air Logistics, L.L.C. (now Bristow U.S.
LLC), which provides for a limited overriding royalty interest that is payable
out of 1.5% of net profits.

 

  13. Farmout Agreement dated effective as of October 1, 2009, by and between
ATP Oil & Gas Corporation and Harvey Gulf International Marine, LLC.

 

  14. Conveyance of Overriding Royalty Interest dated effective as of October 1,
2009, from ATP Oil & Gas Corporation to Harvey Gulf International Marine, LLC,
as amended and restated pursuant to Amended and Restated Conveyance of
Overriding Royalty Interest dated effective as of March 1, 2011, from ATP Oil &
Gas Corporation to SOF Investments, L.P. – Private XIX, as successor in interest
to Harvey Gulf International Marine, LLC, which provides for a limited
overriding royalty interest that is payable out of 6.3% of net profits, a
contractual reallocation of revenues as provided therein, and is further subject
to adjustment as provided therein.

 

  15. Farmout Agreement dated March 12, 2010, effective as of January 1, 2010,
between ATP Oil & Gas Corporation and Macquarie Investments LLC.

 

  16. Conveyance of Overriding Royalty Interest dated March 12, 2010, effective
as of January 1, 2010, from ATP Oil & Gas Corporation to Macquarie Investments
LLC, which provides for a limited overriding royalty interest that is payable
out of 2.875% of net profits, subject to increase or an optional reduction as
provided therein.

 

  17. Farmout Agreement dated March 30, 2010, effective as of January 1, 2010,
between ATP Oil & Gas Corporation and PWP ABV Energy II LLC (now TM Energy
Holdings LLC).

 

  18. Conveyance of Overriding Royalty Interest dated March 30, 2010, effective
as of January 1, 2010, from ATP Oil & Gas Corporation to PWP ABV Energy II LLC
(now TM Energy Holdings LLC), which provides for a limited overriding royalty
interest that is payable out of 2.875% of net profits, subject to increase or an
optional reduction as provided therein.

 

Exhibit A Part 2 – Page 3



--------------------------------------------------------------------------------

  19. Farmout Agreement dated effective as of November 1, 2010, between ATP
Oil & Gas Corporation and SOF Investments, L.P. – Private XVIII.

 

  20. Farmout Agreement dated as of April 28, 2011, between ATP Oil & Gas
Corporation and SOF Investments, L.P. – Private XIX.

MISSISSIPPI CANYON BLOCK 941

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective September 1, 1996, bearing Serial No. OCS-G 16661, between the
United States of America, as Lessor, and Vastar Resources, Inc., as Lessee,
covering all of Block 941, Mississippi Canyon, as shown on OCS Official
Protraction Diagram, NH 16-10, containing approximately 5,760.00 acres, recorded
under Entry No. 2010-00001442, COB 1223, Page 265, Parish Records, Plaquemines
Parish, Louisiana (“OCS-G 16661”), INSOFAR AND ONLY INSOFAR AS OCS-G 16661
covers depths from the surface of the water down to 18,000’ subsea (“MC 941”).

Term Overriding Royalty Interests and Net Profits Interests: (the Term
Overriding Royalty

Interests and Net Profits Interests created pursuant to the following
documents):

 

  1. 20.00000% Term ORRI created pursuant to Conveyance of Term Overriding
Royalty Interest dated effective as of March 1, 2012, from ATP Oil & Gas
Corporation, as Grantor, to ABV Clipper I LLC (now CLP Energy LLC), as Grantee,
which provides for a contractual reallocation between the Grantor and the
Grantee of the production revenues attributable to such Term ORRI under the
circumstances described therein, and which Term ORRI is further subject to
adjustment as provided therein.

 

  2. 5.0% term overriding royalty interest created pursuant to Conveyance of
Term Overriding Royalty Interest dated as of June 20, 2011, effective as of
12:01 a.m., Central Time, on June 1, 2011, as amended and supplemented by First
Supplement and Amendment to Conveyance of Term Overriding Royalty Interest dated
as of December 29, 2011, from ATP Oil & Gas Corporation to NGP Capital Resources
Company, as further amended and supplemented by Second Supplement and Amendment
to Conveyance of Term Overriding Royalty Interest dated as of July 2, 2012.

 

  3. Amended and Restated Farmout Agreement dated effective as of May 22, 2009,
as amended by Amendment No. 1 to Amended and Restated Farmout Agreement dated as
of March 25, 2011, and Amendment No. 2 to Amended and Restated Farmout Agreement
dated as of May 25, 2011, between ATP Oil & Gas Corporation, as Farmor, and
Diamond Offshore Company, as Farmee.

 

  4. Conveyance of Overriding Royalty Interest dated effective as of May 22,
2009, as amended by First Amendment to Conveyance of Overriding Royalty Interest
dated effective as of March 30, 2010, Second Amendment to Conveyance of
Overriding Royalty Interest dated effective as of March 25, 2011, Third
Amendment to Conveyance of Overriding Royalty Interest dated effective as of
May 25, 2011, Fourth Amendment to Conveyance of Overriding Royalty Interest
dated effective as of March 1, 2012, and Fifth Amendment to Conveyance of
Overriding Royalty Interest dated effective as of June 1, 2012, from ATP Oil &
Gas Corporation to Diamond Offshore Company, which provides for a limited
overriding royalty interest payable out of 27% of net profits.

 

Exhibit A Part 2 – Page 4



--------------------------------------------------------------------------------

  5. Amended and Restated Farmout Agreement dated effective as of March 24,
2011, by and between ATP Oil & Gas Corporation and SEACOR Marine LLC.

 

  6. Conveyance of Overriding Royalty Interest dated effective as of May 28,
2009, as amended by First Amendment to Conveyance of Overriding Royalty Interest
dated effective as of March 24, 2011, from ATP Oil & Gas Corporation to SEACOR
Marine LLC, which provides for a limited overriding royalty interest that is
payable out of 5.5% of net profits.

 

  7. Farmout Agreement dated effective as of June 1, 2009, by and between ATP
Oil & Gas Corporation and Bluewater Industries, L.P.

 

  8. Conveyance of Overriding Royalty Interest dated effective as of June 1,
2009, from ATP Oil & Gas Corporation to Bluewater Industries, L.P., as amended
and restated pursuant to Amended and Restated Conveyance of Overriding Royalty
Interest dated November 24, 2010, effective as of November 1, 2010, from ATP
Oil & Gas Corporation to SOF Investments, L.P. – Private XVIII, as successor in
interest to Gulf Island L.L.C., as successor in interest to Bluewater Industries
L.P., which, as so amended and restated, provides for a limited overriding
royalty interest that is payable out of 17.5% of net profits, subject to a
contractual reallocation of revenues as provided therein, and is further subject
to adjustment as provided therein.

 

  9. Farmout Agreement dated effective as of September 1, 2009, by and between
ATP Oil & Gas Corporation and Bluewater Industries, L.P.

 

  10. Conveyance of Overriding Royalty Interest dated effective as of
September 1, 2009, as amended effective as of November 5, 2009, from ATP Oil &
Gas Corporation to Bluewater Industries, L.P., which provides for a limited
overriding royalty interest that is payable out of 6.25% of net profits, and
which was subsequently assigned by Bluewater Industries, L.P. to Macquarie
Investments LLC pursuant to Assignment of Farmout Interests and Overriding
Royalty Interest dated November 4, 2009.

 

  11. Farmout Agreement dated effective as of May 25, 2009, by and between ATP
Oil & Gas Corporation and Air Logistics, L.L.C. (now Bristow U.S. LLC).

 

  12. Conveyance of Overriding Royalty Interest dated effective as of May 25,
2009, from ATP Oil & Gas Corporation to Air Logistics, L.L.C. (now Bristow U.S.
LLC), which provides for a limited overriding royalty interest that is payable
out of 1.5% of net profits.

 

  13. Farmout Agreement dated effective as of October 1, 2009, by and between
ATP Oil & Gas Corporation and Harvey Gulf International Marine, LLC.

 

  14. Conveyance of Overriding Royalty Interest dated effective as of October 1,
2009, from ATP Oil & Gas Corporation to Harvey Gulf International Marine, LLC,
as amended and restated pursuant to Amended and Restated Conveyance of
Overriding Royalty Interest dated effective as of March 1, 2011, from ATP Oil &
Gas Corporation to SOF Investments, L.P. – Private XIX, as successor in interest
to Harvey Gulf International Marine, LLC, which provides for a limited
overriding royalty interest that is payable out of 6.3% of net profits, a
contractual reallocation of revenues as provided therein, and is further subject
to adjustment as provided therein.

 

Exhibit A Part 2 – Page 5



--------------------------------------------------------------------------------

  15. Farmout Agreement dated March 12, 2010, effective as of January 1, 2010,
between ATP Oil & Gas Corporation and Macquarie Investments LLC.

 

  16. Conveyance of Overriding Royalty Interest dated March 12, 2010, effective
as of January 1, 2010, from ATP Oil & Gas Corporation to Macquarie Investments
LLC, which provides for a limited overriding royalty interest that is payable
out of 2.875% of net profits, subject to increase or an optional reduction as
provided therein.

 

  17. Farmout Agreement dated March 30, 2010, effective as of January 1, 2010,
between ATP Oil & Gas Corporation and PWP ABV Energy II LLC (now TM Energy
Holdings LLC).

 

  18. Conveyance of Overriding Royalty Interest dated March 30, 2010, effective
as of January 1, 2010, from ATP Oil & Gas Corporation to PWP ABV Energy II LLC
(now TM Energy Holdings LLC), which provides for a limited overriding royalty
interest that is payable out of 2.875% of net profits, subject to increase or an
optional reduction as provided therein.

 

  19. Farmout Agreement dated effective as of November 1, 2010, between ATP
Oil & Gas Corporation and SOF Investments, L.P. – Private XVIII.

 

  20. Farmout Agreement dated as of April 28, 2011, between ATP Oil & Gas
Corporation and SOF Investments, L.P. – Private XIX.

MISSISSIPPI CANYON BLOCK 942

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective June 1, 2002, bearing Serial No. OCS-G 24130, between the United
States of America, as Lessor, and BP Exploration & Production Inc., as Lessee,
covering all of Block 942, Mississippi Canyon, as shown on OCS Official
Protraction Diagram, NH 16-10, containing approximately 5,760.00 acres, recorded
under Entry No. 2010-00001444, COB 1223, Page 282, Parish Records, Plaquemines
Parish, Louisiana (“OCS-G 24130”), INSOFAR AND ONLY INSOFAR AS OCS-G 24130
covers depths from the surface of the water down to eighteen thousand feet
(18,000’) subsea (“MC 942”).

Term Overriding Royalty Interests and Net Profits Interests: (the Term
Overriding Royalty Interests and Net Profits Interests created pursuant to the
following documents):

 

  1. 20.00000% Term ORRI created pursuant to Conveyance of Term Overriding
Royalty Interest dated effective as of March 1, 2012, from ATP Oil & Gas
Corporation, as Grantor, to ABV Clipper I LLC (now CLP Energy LLC), as Grantee,
which provides for a contractual reallocation between the Grantor and the
Grantee of the production revenues attributable to such Term ORRI under the
circumstances described therein, and which Term ORRI is further subject to
adjustment as provided therein.

 

  2. 5.0% term overriding royalty interest created pursuant to Conveyance of
Term Overriding Royalty Interest dated as of June 20, 2011, effective as of
12:01 a.m., Central Time, on June 1, 2011, as amended and supplemented by First
Supplement and Amendment to Conveyance of Term Overriding Royalty Interest dated
as of December 29, 2011, from ATP Oil & Gas Corporation to NGP Capital Resources
Company, as further amended and supplemented by Second Supplement and Amendment
to Conveyance of Term Overriding Royalty Interest dated as of July 2, 2012.

 

Exhibit A Part 2 – Page 6



--------------------------------------------------------------------------------

  3. Amended and Restated Farmout Agreement dated effective as of May 22, 2009,
as amended by Amendment No. 1 to Amended and Restated Farmout Agreement dated as
of March 25, 2011, and Amendment No. 2 to Amended and Restated Farmout Agreement
dated as of May 25, 2011, between ATP Oil & Gas Corporation, as Farmor, and
Diamond Offshore Company, as Farmee.

 

  4. Conveyance of Overriding Royalty Interest dated effective as of May 22,
2009, as amended by First Amendment to Conveyance of Overriding Royalty Interest
dated effective as of March 30, 2010, Second Amendment to Conveyance of
Overriding Royalty Interest dated effective as of March 25, 2011, Third
Amendment to Conveyance of Overriding Royalty Interest dated effective as of
May 25, 2011, Fourth Amendment to Conveyance of Overriding Royalty Interest
dated effective as of March 1, 2012, and Fifth Amendment to Conveyance of
Overriding Royalty Interest dated effective as of June 1, 2012, from ATP Oil &
Gas Corporation to Diamond Offshore Company, which provides for a limited
overriding royalty interest payable out of 27% of net profits.

 

  5. Amended and Restated Farmout Agreement dated effective as of March 24,
2011, by and between ATP Oil & Gas Corporation and SEACOR Marine LLC.

 

  6. Conveyance of Overriding Royalty Interest dated effective as of May 28,
2009, as amended by First Amendment to Conveyance of Overriding Royalty Interest
dated effective as of March 24, 2011, from ATP Oil & Gas Corporation to SEACOR
Marine LLC, which provides for a limited overriding royalty interest that is
payable out of 5.5% of net profits.

 

  7. Farmout Agreement dated effective as of June 1, 2009, by and between ATP
Oil & Gas Corporation and Bluewater Industries, L.P.

 

  8. Conveyance of Overriding Royalty Interest dated effective as of June 1,
2009, from ATP Oil & Gas Corporation to Bluewater Industries, L.P., as amended
and restated pursuant to Amended and Restated Conveyance of Overriding Royalty
Interest dated November 24, 2010, effective as of November 1, 2010, from ATP
Oil & Gas Corporation to SOF Investments, L.P. – Private XVIII, as successor in
interest to Gulf Island L.L.C., as successor in interest to Bluewater Industries
L.P., which provides for a limited overriding royalty interest that is payable
out of 17.5% of net profits, subject to a contractual reallocation of revenues
as provided therein, and is further subject to adjustment as provided therein .

 

  9. Farmout Agreement dated effective as of September 1, 2009, by and between
ATP Oil & Gas Corporation and Bluewater Industries, L.P.

 

  10. Conveyance of Overriding Royalty Interest dated effective as of
September 1, 2009, as amended effective as of November 5, 2009, from ATP Oil &
Gas Corporation to Bluewater Industries, L.P., which provides for a limited
overriding royalty interest that is payable out of 6.25% of net profits, and
which was subsequently assigned by Bluewater Industries, L.P. to Macquarie
Investments LLC pursuant to Assignment of Farmout Interests and Overriding
Royalty Interest dated November 4, 2009.

 

Exhibit A Part 2 – Page 7



--------------------------------------------------------------------------------

  11. Farmout Agreement dated effective as of May 25, 2009, by and between ATP
Oil & Gas Corporation and Air Logistics, L.L.C. (now Bristow U.S. LLC).

 

  12. Conveyance of Overriding Royalty Interest dated effective as of May 25,
2009, from ATP Oil & Gas Corporation to Air Logistics, L.L.C. (now Bristow U.S.
LLC), which provides for a limited overriding royalty interest that is payable
out of 1.5% of net profits.

 

  13. Farmout Agreement dated effective as of October 1, 2009, by and between
ATP Oil & Gas Corporation and Harvey Gulf International Marine, LLC.

 

  14. Conveyance of Overriding Royalty Interest dated effective as of October 1,
2009, from ATP Oil & Gas Corporation to Harvey Gulf International Marine, LLC,
as amended and restated pursuant to Amended and Restated Conveyance of
Overriding Royalty Interest dated effective as of March 1, 2011, from ATP Oil &
Gas Corporation to SOF Investments, L.P. – Private XIX, as successor in interest
to Harvey Gulf International Marine, LLC, which provides for a limited
overriding royalty interest that is payable out of 6.3% of net profits, subject
to a contractual reallocation of revenues as provided therein, and is further
subject to adjustment as provided therein.

 

  15. Farmout Agreement dated March 12, 2010, effective as of January 1, 2010,
between ATP Oil & Gas Corporation and Macquarie Investments LLC.

 

  16. Conveyance of Overriding Royalty Interest dated March 12, 2010, effective
as of January 1, 2010, from ATP Oil & Gas Corporation to Macquarie Investments
LLC, which provides for a limited overriding royalty interest that is payable
out of 2.875% of net profits, subject to increase or an optional reduction as
provided therein.

 

  17. Farmout Agreement dated March 30, 2010, effective as of January 1, 2010,
between ATP Oil & Gas Corporation and PWP ABV Energy II LLC (now TM Energy
Holdings LLC).

 

  18. Conveyance of Overriding Royalty Interest dated March 30, 2010, effective
as of January 1, 2010, from ATP Oil & Gas Corporation to PWP ABV Energy II LLC
(now TM Energy Holdings LLC), which provides for a limited overriding royalty
interest that is payable out of 2.875% of net profits, subject to increase or an
optional reduction as provided therein.

 

  19. Farmout Agreement dated effective as of November 1, 2010, between ATP
Oil & Gas Corporation and SOF Investments, L.P. – Private XVIII.

 

  20. Farmout Agreement dated as of April 28, 2011, between ATP Oil & Gas
Corporation and SOF Investments, L.P. – Private XIX.

GREEN CANYON BLOCK 300 (WEST HALF)

Lease:

Oil and Gas Lease bearing Serial No. OCS-G 22939, dated effective as of July 1,
2001, granted by the United States of America, as Lessor, in favor of Murphy
Exploration & Production Company, as Lessee, which lease covers all of Block
300, Green Canyon, OCS Official Protraction Diagram, NG 15-3, recorded in COB
1874, Page 415, Entry No. 1125577, Parish Records, LaFourche Parish, Louisiana
(“OCS-G 22939”), INSOFAR AND ONLY INSOFAR

 

Exhibit A Part 2 – Page 8



--------------------------------------------------------------------------------

AS OCS-G 22939 covers the West Half (W  1⁄2) of Block 300, Green Canyon, as to
all depths from the surface to down to and including the stratigraphic
equivalent of 17,440’ Total Vertical Depth Subsea (TVDSS) as seen in the
Schlumberger Gamma Ray Log for the Pioneer Natural Resources USA, Inc. OCS-G
15571 Well No. 1 (API No. 608114045000) (“GC 300”).

Permanent ORRIs: The permanent overriding royalty interests created pursuant to
the following documents).

 

  1. 10% of 8/8 overriding royalty interest retained by Murphy Exploration &
Producing Company – USA under Farmout Agreement dated effective January 15,
2005, between Murphy Exploration & Producing Company – USA, as Farmor, and
Pioneer Natural Resources USA, Inc., Davis Offshore, L.P., and Stephens
Production Company, as Farmees.

 

  2. 3% of 8/8 overriding royalty interest created under that certain Assignment
of Overriding Royalty Interest dated effective as of January 30, 2006, recorded
in the Conveyance records of Lafourche Parish, Louisiana, Book 1648, Page 143,
conveyed by Pioneer Natural Resources USA, Inc., Davis Offshore, L.P., and
Stephens Production Company, LLC, to Gregg J. Davis1 (.7500% of 8/8ths
overriding royalty interest), John King Bellis or Suzanne K. Bellis, Trustees,
or the successor Trustees, under the Bellis Family Living Trust dated
November 13, 20012 (.4000% of 8/8ths overriding royalty interest), Mark Howard
Gillespie (.4000% of 8/8ths overriding royalty interest), Michael Howard Clark
(.4000% of 8/8ths overriding royalty interest), John A. Sansbury, Jr. (.4000% of
8/8ths overriding royalty interest), Edward C. Stengel (.4000% of 8/8ths
overriding royalty interest), and George Canjar (.2500% of 8/8ths overriding
royalty interest).

Term Overriding Royalty Interests and Net Profits Interests: (the Term
Overriding Royalty Interests and Net Profits Interests created pursuant to the
following documents):

 

  1. 45.00% term overriding royalty interest created pursuant to Conveyance of
Term Overriding Royalty Interest dated effective as of March 1, 2012, from ATP
Oil & Gas Corporation, as Grantor, to ABV Clipper I LLC (now CLP Energy LLC), as
Grantee, which is subject to adjustment as provided therein.

 

  2. Amended and Restated Farmout Agreement dated effective as of May 22, 2009,
as amended by Amendment No. 1 to Amended and Restated Farmout Agreement dated as
of March 25, 2011, and Amendment No. 2 to Amended and Restated Farmout Agreement
dated as of May 25, 2011, between ATP Oil & Gas Corporation, as Farmor, and
Diamond Offshore Company, as Farmee.

 

  3. Conveyance of Overriding Royalty Interest dated effective as of May 22,
2009, as amended by First Amendment to Conveyance of Overriding Royalty Interest
dated

 

1  Through an Assignment of Overriding Royalty Interest, effective March 26,
2012 and duly recorded in the Conveyance records of Terrebonne Parish, Louisiana
at Book 2279, Page 234 and Lafourche Parish, Louisiana at Book 1883, Page 51,
Gregg J. Davis transferred, assigned and conveyed all of his above-described
interest, or .7500% overriding royalty interest, to Oligocene Partnership, Ltd.

2 

Through an Assignment of Overriding Royalty Interest, effective April 1, 2009,
the Bellis Family Living Trust transferred, assigned and conveyed (a) one-half
of its above-described interest, or .2000% of 8/8ths overriding royalty
interest, to Suzanne K. Bellis Survivor’s Trust Share One, Suzanne K. Bellis,
Trustee and (b) the other one-half of its above-described interest, or .2000% of
8/8ths overriding royalty interest, to Bellis Family Ventures, LLC.

 

Exhibit A Part 2 – Page 9



--------------------------------------------------------------------------------

  effective as of March 30, 2010, Second Amendment to Conveyance of Overriding
Royalty Interest dated effective as of March 25, 2011, Third Amendment to
Conveyance of Overriding Royalty Interest dated effective as of May 25, 2011,
Fourth Amendment to Conveyance of Overriding Royalty Interest dated effective as
of March 1, 2012, from ATP Oil & Gas Corporation to Diamond Offshore Company,
and Fifth Amendment to Conveyance of Overriding Royalty Interest dated effective
as of June 1, 2012, from ATP Oil & Gas Corporation to Diamond Offshore Company,
which provides for a limited overriding royalty interest payable out of 27% of
net profits.

 

  4. Amended and Restated Farmout Agreement dated as of March 24, 2011, between
ATP Oil & Gas Corporation and SEACOR Marine LLC.

 

  5. Conveyance of Overriding Royalty Interest dated as of May 28, 2009, as
amended by First Amendment to Conveyance of Overriding Royalty Interest dated as
of March 24, 2011, from ATP Oil & Gas Corporation to SEACOR Marine LLC, which
provides for a limited overriding royalty interest payable out of 5.5% of net
profits.

EAST BREAKS BLOCK 563

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective October 1, 2007, bearing Serial No. OCS-G 31102, between the
United States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee,
covering all of Block 563, East Breaks (“EB 563”), as shown on OCS Official
Protraction Diagram, NG 15-01, containing approximately 5,760.00 acres (“OCS-G
31102”).

Permanent ORRIs: The permanent overriding royalty interests created pursuant to
the following documents).

 

  1. Confidentiality and Compensation Agreement, effective August 6, 2007, by
and between ATP Oil & Gas Corporation and Focus Exploration, LLC, which
(a) covered certain open blocks (including East Breaks Block 563), and
(b) provided for the payment of certain compensation (including conveyance of an
overriding royalty interest) in the event ATP

Oil & Gas Corporation acquired an interest in any such open blocks.

 

  2. 4% of 6/6ths overriding royalty interest in and to OCS-G 31102 created in
favor of Focus Exploration, LLC under that certain Assignment of Overriding
Royalty, effective October 1, 2007, from ATP Oil & Gas Corporation (as assignor)
to Focus Exploration, LLC, recorded in the Jefferson County, Texas official
public records under File #2008027289 (“EB 653 ORR Assignment”).

 

  3. 4% of 6/6ths overriding royalty interest in and to OCS-G 31102 assigned to
Focus Exploration, LP, et al. under Assignment of Overriding Royalty, effective
November 1, 2007, from Focus Exploration, LLC (as assignor) to Focus
Exploration, LP, et al. (as assignees), recorded in the Jefferson County, Texas
official public records under File #2009046241. Such 4% of 6/6ths overriding
royalty interest is the same 4% of 6/6ths overriding royalty interest that Focus
Exploration, LLC received from ATP Oil & Gas Corporation under the EB 653 ORR
Assignment.

 

Exhibit A Part 2 – Page 10



--------------------------------------------------------------------------------

EUGENE ISLAND AREA, SOUTH ADDITION, BLOCK 281

Lease:

Oil and Gas Lease of Submerged Lands, bearing Serial No. OCS-G 09591 effective
as of May 1, 1988, by the United States of America, as Lessor, in favor of
Hall-Houston Oil Company, as Lessee, covering all of Block 281, Eugene Island
Area, South Addition (“EI 281”), as shown on OCS Official Leasing Map, Louisiana
Map No. 4A, containing approximately 5,000 acres (“OCS-G 09591”).

Permanent ORRIs: The permanent overriding royalty interests created pursuant to
the following documents).

 

  1. 3% overriding royalty interest (which proportionately reduced is a 1.35750%
overriding royalty interest) in and to the EI 281 Operating Rights created in
favor of Bernard J. Packard (receiving a net 0.45250% overriding royalty
interest), Louis S. Mendenhall (receiving a net 0.45250% overriding royalty
interest), and Dwayne K. Singleton (receiving a net 0.45250% overriding royalty
interest), under that certain Assignment of Overriding Royalty Interest,
effective September 30, 2005, from Millennium Offshore Group, Inc. (as assignor)
to Bernard J. Packard, et al.

GARDEN BANKS BLOCK 388

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective December 1, 2006, bearing Serial No. OCS-G 30792, between the
United States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee,
covering all of Block 388, Garden Banks (“GB 388”), as shown on OCS Official
Protraction Diagram, NG 15-02, containing approximately 5,760 acres (“OCS-G
30792”).

Permanent ORRIs: The permanent overriding royalty interests created pursuant to
the following documents).

 

  1. Confidentiality and Compensation Agreement, effective August 1, 2006, by
and between ATP Oil & Gas Corporation and Pond Exploration Company, L.L.C.,
which provided for certain compensation (including a proportionately reduced 3%
of 6/6ths overriding royalty interest) in the event ATP Oil & Gas Corporation
acquired an interest in GB 388.

 

  2. 3% of 6/6ths overriding royalty interest created pursuant to Assignment of
Overriding Royalty Interest, effective December 1, 2006, from ATP Oil & Gas
Corporation to Charles R. Erwin (1.20000% ORRI), Musquia, Inc. (0.60000% ORRI),
Daniel P. Emmer (0.60000% ORRI), and Asher Resources, a Texas General
Partnership (0.60000% ORRI).

GREEN CANYON BLOCK 344

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective July 1, 2009, bearing Serial No. OCS-G 33246, between the United
States of America,

 

Exhibit A Part 2 – Page 11



--------------------------------------------------------------------------------

as Lessor, and ATP Oil & Gas Corporation, as Lessee, covering all of Block 344,
Green Canyon (“GC 344”), as shown on OCS Official Protraction Diagram, NG 15-03,
containing approximately 5,760.00 acres (“OCS-G 33246”).

Permanent ORRIs: The permanent overriding royalty interests created pursuant to
documents 1 and 2 below and partially conveyed pursuant to document 3 below:

 

  1. Area of Mutual Interest Agreement, effective November 1, 2005, by and
between Pioneer Natural Resources USA, Inc., Davis Offshore, L.P. and Stephens
Production Company, LLC, (amended by that certain Amendment and Ratification of
Area of Mutual Interest Agreement, effective May 30, 2008, by and between Davis
Offshore, L.P., Stephens Production Company, LLC, and ATP Oil & Gas
Corporation), which provided for the creation of an overriding royalty interest
not to exceed three percent of eight-eighths (3% of 8/8ths) in favor of certain
individuals and employees of Davis Offshore L.P. in the event of acquisition of
a working interest in Green Canyon Block 344 (“GC 344 AMI Agreement”) . This
Area of Mutual Interest Agreement, as amended, expired on October 31, 2011, but
was active at the time OCS-G 33246 was acquired.

 

  2. 3% of 8/8ths overriding royalty interest created under that certain
Assignment of Overriding Royalty Interest, recorded in the Conveyance records of
Lafourche Parish, Louisiana, Book 1788, Page 304, from ATP Oil & Gas Corporation
to Gregg J. Davis (.7500% of 8/8ths overriding royalty interest), Suzanne K.
Bellis, Trustee of the Suzanne K. Bellis Survivor’s Trust Share One (.2000% of
8/8ths overriding royalty interest), Bellis Family Ventures, LLC (.2000% of
8/8ths overriding royalty interest), Mark Howard Gillespie (.4000% of 8/8ths
overriding royalty interest), Michael Howard Clark (.4000% of 8/8ths overriding
royalty interest), John A. Sansbury, Jr. (.4000% of 8/8ths overriding royalty
interest), Edward C. Stengel (.4000% of 8/8ths overriding royalty interest), and
George Canjar (.2500% of 8/8ths overriding royalty interest), hereafter the “GC
344 ORRI Assignment.”

 

  3. Assignment of Record Title Interest in Federal OCS Oil and Gas Lease,
effective July 1, 2009, from ATP Oil & Gas Corporation, as Assignor, to Davis
Offshore, L.P. (“Davis”) and Stephens Production Company, LLC (“Stephens”), as
Assignees, which conveyed a 26.68750% Record Title Interest in OCS-G 33246 to
Davis and an 18.00000% Record Title Interest in OCS-G 33246 to Stephens, subject
in each case to the GC 344 AMI Agreement and the GC 344 ORRI Assignment. As a
result of this Record Title Interest assignment the 3% of 8/8ths overriding
royalty interest created under the GC 344 ORRI Assignment is borne as follows:
Mortgagor, 1.65938%; Davis, 0.80062%; and Stephens 0.54000% (“GC 344
Assignment”).

SHIP SHOAL AREA BLOCK 105

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective August 1, 1988, bearing Serial No. OCS-G 9614, between the
United States of America, as Lessor, and Union Pacific Resources Company, as
Lessee, covering all of Block 105, Ship Shoal Area (“SS 105”), as shown on OCS
Official Leasing Map, Louisiana Map No. 5, containing approximately 5,000 acres
(“OCS-G 9614”).

 

Exhibit A Part 2 – Page 12



--------------------------------------------------------------------------------

Permanent ORRIs: The permanent overriding royalty interests created pursuant to
the following documents).

 

  1. 2% overriding royalty interest in and to OCS-G 9614 (limited to SS 105
Operating Rights) created in favor of T. Paul Bulmahn under that certain
Assignment of Overriding Royalty Interests, dated October 18, 1999, from ATP
Oil & Gas Corporation (as assignor) to T. Paul Bulmahn (assignee), recorded
under Entry #282271, Conveyance Book 971, Cameron Parish, Louisiana; and under
Entry #20310921, Vermilion Parish, Louisiana.

 

  2. Assignment of Overriding Royalty Interests, dated October 18, 1999, from T.
Paul Bulmahn (as assignor) to ATP Oil & Gas Corporation (assignee), which
assigned assignee the two percent (2%) overriding royalty interest in and to
OCS-G 9614 (limited to SS 105 Operating Rights), recorded under Entry #282272,
Conveyance Book 971, Cameron Parish, Louisiana; and under Entry #20310922,
Vermilion Parish, Louisiana (being the same 2% overriding royalty interest
covered by the assignment listed in 1 above).

 

  3. 37.5% of 1% of 8/8ths overriding royalty interest (or a 0.37500% of 8/8ths
overriding royalty interest) created in favor of Edisto Exploration & Production
Company under Assignment of Overriding Royalty Interest, effective May 28, 1990,
from Hall-Houston Oil Company (as assignor) to Edisto Exploration & Production
Company (assignee), which was reduced to a 17.957% 1% of 8/8ths overriding
royalty interest (or a 0.17957% of 8/8ths overriding royalty interest) as a
result of the Edisto/Seagull Assignment described above.

 

  4. 37.5% of 1% of 8/8ths overriding royalty interest (or a 0.37500% of 8/8ths
overriding royalty interest) created in favor of Gulf Royalty Interests, Inc.
under Assignment of Overriding Royalty Interest, effective May 28, 1990, from
Hall-Houston Oil Company (as assignor) to Gulf Royalty Interests, Inc.
(assignee), which was reduced to a 17.957% 1% of 8/8ths overriding royalty
interest (or a 0.17957% of 8/8ths overriding royalty interest) as a result of
the Edisto/Seagull Assignment described above.

 

  5. 0.03611% of 8/8ths overriding royalty interest in and to OCS-G 9614 (i.e.,
an amount equal to .05% of Assignor’s net revenue in OCS-G 9614) created in
favor of W. Fred Deusinger under that certain Assignment of Overriding Royalty,
dated March 9, 1990, from Ernest H. Cockrell and Carol C. Curran (as assignor)
to W. Fred Deusinger (as assignee), recorded under Entry #863086, Conveyance
Book 1231, Terrebonne Parish, Louisiana.

 

  6. 0.01806% of 8/8ths overriding royalty interest in and to OCS-G 9614 (i.e.,
an amount equal to .025% of Assignor’s net revenue in OCS-G 9614) created in
favor of Ben T. Faulk under that certain Assignment of Overriding Royalty, dated
March 9, 1990, from Ernest H. Cockrell and Carol C. Curran (as assignor) to Ben
T. Faulk (as assignee), recorded under Entry #863082, Conveyance Book 1231,
Terrebonne Parish, Louisiana.

 

  7. 0.10530% of 8/8ths overriding royalty interest in and to OCS-G 9614 (i.e.,
an amount equal to .1458% of Assignor’s net revenue in OCS-G 9614) created in
favor of Milton T. Graves under that certain Assignment of Overriding Royalty,
dated March 9, 1990, from Ernest H. Cockrell and Carol C. Curran (as assignor)
to Milton T. Graves (as assignee), recorded under Entry #863083, Conveyance Book
1231, Terrebonne Parish, Louisiana.

 

Exhibit A Part 2 – Page 13



--------------------------------------------------------------------------------

  8. 0.03611% of 8/8ths overriding royalty interest in and to OCS-G 9614 (i.e.,
an amount equal to .05% of Assignor’s net revenue in OCS-G 9614) created in
favor of Robert W. Kelsey under that certain Assignment of Overriding Royalty,
dated March 9, 1990, from Ernest H. Cockrell and Carol C. Curran (as assignor)
to Robert W. Kelsey (as assignee), recorded under Entry #863084, Conveyance Book
1231, Terrebonne Parish, Louisiana.

 

  9. 0.01805% of 8/8ths overriding royalty interest in and to OCS-G 9614 (i.e.,
an amount equal to .025% of Assignor’s net revenue in OCS-G 9614) created in
favor of Charles W. Hubbard under that certain Assignment of Overriding Royalty,
dated March 9, 1990, from Ernest H. Cockrell and Carol C. Curran (as assignor)
to Charles W. Hubbard (as assignee), recorded under Entry #863085, Conveyance
Book 1231, Terrebonne Parish, Louisiana.

 

  10. 0.10530% of 8/8ths overriding royalty interest in and to OCS-G 9614 (i.e.,
an amount equal to .1458% of Assignor’s net revenue in OCS-G 9614) created in
favor of Feldor H. Hollenshead under that certain Assignment of Overriding
Royalty, dated March 9, 1990, from Ernest H. Cockrell and Carol C. Curran (as
assignor) to Feldor H. Hollenshead (as assignee), recorded under Entry #863087,
Conveyance Book 1231, Terrebonne Parish, Louisiana.

 

  11. 0.10530% of 8/8ths overriding royalty interest in and to OCS-G 9614 (i.e.,
an amount equal to .1458% of Assignor’s net revenue in OCS-G 9614) created in
favor of Clifford S. Foss, Jr. under that certain Assignment of Overriding
Royalty, dated March 9, 1990, from Ernest H. Cockrell and Carol C. Curran (as
assignor) to Clifford S. Foss, Jr. (as assignee), recorded under Entry #863088,
Conveyance Book 1231, Terrebonne Parish, Louisiana.

 

  12. 0.01806% of 8/8ths overriding royalty interest in and to OCS-G 9614 (i.e.,
an amount equal to .025% of Assignor’s net revenue in OCS-G 9614) created in
favor of Daniel F. Gayle under that certain Assignment of Overriding Royalty,
dated March 9, 1990, from Ernest H. Cockrell and Carol C. Curran (as assignor)
to Daniel F. Gayle (as assignee), recorded under Entry #863089, Conveyance Book
1231, Terrebonne Parish, Louisiana.

SHIP SHOAL AREA, SOUTH ADDITION, BLOCK 351

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective May 1, 2004, bearing Serial No. OCS-G 26078, between the United
States of America, as Lessor, and Magnum Hunter Production, Inc., as Lessee,
covering all of Block 351, Ship Shoal Area, South Addition (“SS 351”), as shown
on OCS Leasing Map, Louisiana Map No. 5A, containing approximately 5,000 acres
(“OCS-G 26078”).

Permanent ORRIs: The permanent overriding royalty interests created pursuant to
the following documents).

 

  1. Agreement Concerning Seismic and Geophysical Services, entered into on
March 5, 1998, by and between Tana Oil and Gas Corporation (“Tana”) and
Riverbend Energy Partners, L. P. (“Riverbend”), which provided for Tana’s
sub-license of certain 3-D seismic from Riverbend in exchange for Tana’s
agreement to convey a 2% overriding royalty with respect to any lease owned or
acquired by Tana within the area covered by the license arrangement.

 

Exhibit A Part 2 – Page 14



--------------------------------------------------------------------------------

  2. 2% overriding royalty interest in and to OCS-G 26078 created in favor of
Riverbend Energy Partners, L. P. under that certain Assignment of Overriding
Royalty Interest, effective May 1, 2004, by and between Magnum Hunter
Production, Inc. (as assignor) and Riverbend Energy Partners, L. P. (as
assignee), hereafter “SS 351 Riverbend 2% ORRI.”

 

  3. 20% of the SS 351 Riverbend 2% ORRI (or a 0.40000% overriding royalty
interest) assigned to PGS Capital, Inc. under Partial Assignment of Overriding
Royalty Interest, effective May 1, 2004, from Riverbend Energy Partners, L. P.
(as assignor) to PGS Capital, Inc. (as assignee).

 

  4. 80% of the SS 351 Riverbend 2% ORRI (or a 1.60000% overriding royalty
interest) assigned equally (i.e., 0.80000% each) to David J. Weber and Davis W.
Ratcliff under Partial Assignment of Overriding Royalty Interest, effective
May 1, 2004, from Riverbend Energy Partners, L. P. (as assignor) to David J.
Weber and Davis W. Ratcliff (each an assignee).

SHIP SHOAL AREA, SOUTH ADDITION, BLOCK 358

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective June 1, 1998, bearing Serial No. OCS-G 19822, between the United
States of America, as Lessor, and Tana Oil & Gas Corporation, as Lessee,
covering all of Block 358, Ship Shoal Area, South Addition (“SS 358”), as shown
on OCS Leasing Map, Louisiana Map No. 5A, containing approximately 5,000 acres
(“OCS-G 19822”).

Permanent ORRIs: The permanent overriding royalty interests created pursuant to
the following documents).

 

  1. 1% overriding royalty interest in and to OCS-G 19822 created in favor of
Larry D. Aduddell under that certain Overriding Royalty Assignment, dated
June 1, 1998, from Tana Oil and Gas Corporation (as assignor) to Larry D.
Aduddell (as assignee).

 

  2. 2% overriding royalty interest in and to OCS-G 19822 created in favor of
Riverbend Energy Partners, L. P. under that certain Assignment of Overriding
Royalty Interest effective April 5, 1999, from Tana Oil and Gas Corporation (as
assignor) to Riverbend Energy Partners, L. P. (as assignee) (“SS 358 Riverbend
2% ORRI”).

 

  3. Letter Agreement dated May 7, 2001, by and between Spirit Energy Partners,
L.P. and ATP Oil & Gas Corporation.

 

  4.

A proportionately reduced 5% overriding royalty interest in and to OCS-G 19822
that escalates to a 6.67% overriding interest after the first 8 Bcfe of
production from OCS-G 19822 (“Escalating ORRI”) was reserved by Spirit Energy
Partners, L.P. under that certain Assignment of Record Title and Bill of Sale,
effective as of 7:00 am June 15, 2001, from Spirit Energy Partners, L.P. (as
assignor) to ATP Oil & Gas Corporation (as assignee). At the time of making such
assignment the assignor held a 75% Record Title Interest in OCS-G 19822,
consequently, the Escalating ORRI is a net 3.75% overriding royalty interest
that escalates to a 5% overriding interest after the first 8 Bcfe of production
from OCS-G 19822. This Escalating ORRI applies to (i) 75% of Mortgagor’s

 

Exhibit A Part 2 – Page 15



--------------------------------------------------------------------------------

  100% Record Title Interest described in A above, (ii) 75% of Mortgagor’s 100%
Operating Right in B above, and (iii) to 37.5% of Mortgagor’s 62.50% Operating
Rights in C above. The Escalating ORRI has been held in suspense due to
unresolved title problems with regard to its ownership.

 

  5. 80% of the SS 358 Riverbend 2% ORRI (or a 1.60000% overriding royalty
interest) assigned equally (i.e., 0.80000% each) to David J. Weber and Davis W.
Ratcliff under Partial Assignment of Overriding Royalty Interest, effective
August 1, 2001, from Riverbend Energy Partners, L. P. (as assignor) to David J.
Weber and Davis W. Ratcliff (each an assignee).

 

  6. 20% of the SS 358 Riverbend 2% ORRI (or a 0.40000% overriding royalty
interest) assigned to PGS Capital, Inc. under Partial Assignment of Overriding
Royalty Interest, effective August 1, 2001, from Riverbend Energy Partners, L.
P. (as assignor) to PGS Capital, Inc. (as assignee).

SOUTH TIMBALIER BLOCK 30

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective May 1, 1993, bearing Serial No. OCS-G 13928, between the United
States of America, as Lessor, and Falcon South Power, Inc., as Lessee, covering
all of Block 30, South Timbalier Area (“ST 30”), as shown on OCS Leasing Map,
Louisiana Map No. 6, containing approximately 5000 acres (“OCS-G 13928”).

Permanent ORRIs: The permanent overriding royalty interests created pursuant to
the following documents).

 

  1. Farmout Agreement, dated November 3, 1994, from Falcon South Power, Inc. to
ATP Oil & Gas Corporation, which covered the entire Record Title Interest in
OCS-G 13928.

 

  2. 14% of 6/6ths overriding royalty interest in and to OCS-G 13928 created in
favor of Falcon South Power, Inc. under that certain Assignment dated effective
August 15, 1995, from Falcon South Power, Inc. (as assignor) to ATP Oil & Gas
Corporation (as assignee), which conveyed assignee one hundred percent (100%) of
the Record Title Interest in and to OCS-G 13928 (“ST 30 RT Assignment”).

 

  3. Assignment of Overriding Royalty Interest, August 1, 1997, from Falcon
South Power, Inc. (as assignor) to Zilkha Energy Company (assignee), which
(a) assigned assignee the 14% of 6/6ths overriding royalty interest created
under the ST 30 RT Assignment, but only with respect to depths below 4,000’ TVD,
and (b) provided that the assigned 14% of 6/6ths overriding royalty interest
would merge with and cease to be a burden on the Deep Operating Rights being
acquired by assignee effective August 2, 1997 under the ST 30 OR Assignment
(defined below).

 

  4. 2% overriding royalty interest in and to OCS-G 13928 (excluding the Deep
Operating Rights) created in favor of T. Paul Bulmahn under that certain
Assignment of Overriding Royalty Interests, dated October 18, 1999, from ATP
Oil & Gas Corporation (as assignor) to T. Paul Bulmahn (assignee), recorded
under Entry #282271, Conveyance Book 971, Cameron Parish, Louisiana; and under
Entry #20310921, Vermilion Parish, Louisiana.

 

Exhibit A Part 2 – Page 16



--------------------------------------------------------------------------------

  5. Assignment of Overriding Royalty Interests, October 18, 1999, from T. Paul
Bulmahn (as assignor) to ATP Oil & Gas Corporation (assignee), which assigned
assignee the two percent (2%) overriding royalty interest in and to OCS-G 13928
(excluding the Deep Operating Rights), recorded under Entry #282272, Conveyance
Book 971, Cameron Parish, Louisiana; and under Entry #20310922, Vermilion
Parish, Louisiana (being the same 2% overriding royalty interest covered by the
assignment listed in 4 above).

VIOSCA KNOLL BLOCK 863

Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective February 1, 2008, bearing Serial No. OCS-G 31462, between the
United States of America, as Lessor, and ATP Oil & Gas Corporation, as Lessee,
covering all of Block 863 (“VK 863”), Viosca Knoll, as shown on OCS Official
Protraction Diagram, NH 16-07, containing approximately 5,760 acres (“OCS-G
31462”).

Permanent ORRIs: The permanent overriding royalty interests created pursuant to
the following documents).

 

  1. Confidentiality and Compensation Agreement, effective September 25, 2007,
by and between ATP Oil & Gas Corporation and Focus Exploration, LLC, which
(a) covered certain open blocks (including Viosca Knoll 863), (b) provided for
the payment of certain compensation (including conveyance of an overriding
royalty interest) in the event ATP Oil & Gas Corporation acquired an interest in
any such open blocks, and (c) for any such compensation to be shared by Focus
Exploration, LLC and the Third Party Licensor (as defined in such Agreement).

 

  2. 4% of 6/6ths overriding royalty interest in and to OCS-G 31462 created in
favor of Focus Exploration, LLC (receiving a 2.66667% overriding royalty
interest) and CGGVeritas Services (U.S.) Inc. (receiving a 1.33333% overriding
royalty interest) under that certain Assignment of Overriding Royalty, effective
February 1, 2008, from ATP Oil & Gas Corporation (as assignor) to Focus
Exploration, LLC and CGGVeritas Services (U.S.) Inc., as assignors (“VK 863 ORR
Assignment”).

 

  3. Assignment of Overriding Royalty, effective March 1, 2008, from Focus
Exploration, LLC to Focus Exploration, LP, et al., which conveyed the 2.66667%
overriding royalty interest that Focus Exploration, LLC received from ATP Oil &
Gas Corporation under the VK 863 ORR Assignment to twelve assignees.

WEST DELTA BLOCK 58

Lease:

Oil and Gas Lease of Submerged Lands, bearing Serial No. OCS 0146, formerly
State Lease 983, dated effective April 23, 1947, by and between the State of
Louisiana, as Lessor, in favor Continental Oil Company, Cities Service Oil
Company, The Atlantic Refining Company and Tide Water Associated Oil Company, as
Lessees, covering Block 58, West Delta Area (“WD 58”),

 

Exhibit A Part 2 – Page 17



--------------------------------------------------------------------------------

Official Leasing Map, Louisiana Map No. 8, containing approximately 5,000 acres
and certified as a federal lease under Section 6(b) of the Outer Continental
Shelf Lands Act of August 7, 1953, pursuant to Decision of the Department of
Interior dated September 24, 1954 (“OCS 0146”).

Permanent ORRIs: The permanent overriding royalty interests created pursuant to
the following documents).

 

  1. 0.140625% overriding royalty interest in and to the WD 58 Operating Rights
created in favor of Elizabeth Talley, under that certain Assignment of
Overriding Royalty, effective October 20, 1996, from Tana Oil & Gas Corporation
(as assignor) to Elizabeth Talley.

 

  2. 0.140625% overriding royalty interest in and to the WD 58 Operating Rights
created in favor of Kevin Talley, under that certain Assignment of Overriding
Royalty, effective October 20, 1996, from Tana Oil & Gas Corporation (as
assignor) to Kevin Talley.

 

  3. 0.28125% overriding royalty interest in and to the WD 58 Operating Rights
created in favor of H. Tony Haglum, under that certain Assignment of Overriding
Royalty, effective October 20, 1996, from Tana Oil & Gas Corporation (as
assignor) to H. Tony Haglum.

 

  4. 3% overriding royalty interest in and to the WD 58 Operating Rights created
in favor of Bernard J. Packard (receiving a 1% overriding royalty interest),
Louis S. Mendenhall (receiving a 1% overriding royalty interest), and Dwayne K.
Singleton (receiving a 1% overriding royalty interest), effective September 30,
2005, from Millennium Offshore Group, Inc. (as assignor) to Bernard J. Packard,
et al.

 

  5. 1% overriding royalty interest in and to the WD 58 Operating Rights created
in favor of Jay Richard Bylerly pursuant to that certain Farmout Agreement,
dated August 21, 1996, by and between PANACO Inc. and Tana Oil and Gas
Corporation.

 

Exhibit A Part 2 – Page 18



--------------------------------------------------------------------------------

EXHIBIT A

Part 3

Rights of Way, Pipeline Segments, Rights of Use and Easement, and Permits

 

TYPE

  

DESCRIPTION

  

AREA- BLOCK

Right of Way

   Right of Way OCS-G 25331, Segment Number 14469, approved December 8, 2003.   
EUGENE ISLAND-281

Right of Way

   Pipeline Right of Way OCS-G 26992, Segment Number 15674, approved August 31,
2006.    SHIP SHOAL-351

Right of Way

   Pipeline Right of Way OSC-G 25270, Segment Number 14239, approved July 24,
2003.    SHIP SHOAL-358

Pipeline Segment

   Pipeline Segment Number 14238 approved August 5, 2003.    SHIP SHOAL-358

Right of Way

   Pipeline Right of way OCS-G 28580, Segment Number 16173 approved September
24, 2009    ATWATER VALLEY-63

Pipeline Segment

   Pipeline Right of Way OCS-G 28667, Segment Number 16227 approved June 1,
2012.    GREEN CANYON-299

Right of Way

   Pipeline Right of Way OCS-G 28583, Segment Number 16190, approved June 1,
2012.    GREEN CANYON-299

Right of Way

   Pipeline Right of Way OCS-G 28584, Segment Number 16192, 16193, and 16194,
approved June 1, 2012.    GREEN CANYON-299

Right of Way

   Pipeline Right of Way OCS-G 28580, Segment Number 16181, approved September
24, 2009.    MISSISSIPPI CANYON-941

Right of Way

   Pipeline Right of Way OCS-G 17678, Segment Number 11246, approved December
12, 1996.    WEST DELTA-58

Pipeline Segment

   Pipeline Segment Number 16058 approved May 13, 2008.    HIGH ISLAND-A589

Right of Way

   Pipeline Right of Way OCS-G 28278, Segment Number 16057, approved May 14,
2008.    HIGH ISLAND-A589

Together with all Permits that relate to the ownership or operation of any of
the Assets.

 

Exhibit A Part 3 – Page 1



--------------------------------------------------------------------------------

Exhibit A – Part 4(a)

Assigned Contracts

Except as set forth in Exhibit A Part 4(b), all Contracts related to Telemark,
Clipper and the Included Blocks, including the Contracts listed below are
Assigned Contracts as defined in Asset Purchase Agreement to which this Exhibit
A – Part 4(a) is attached.

TELEMARK CONTRACTS

(Atwater Valley Block 63, Mississippi Canyon Block 941 and Mississippi Canyon
Block 942)

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Adams Resources Marketing, Ltd.

   Base Contract for Purchase and Sale of Natural Gas dated July 1, 2003   

ATWATER

VALLEY-63

AGIP Petroleum Exploration Co. Inc.

   Agreement for Exchange of Leases dated effective February 4, 2003, between
BHP Billiton Petroleum (Deepwater) Inc. and AGIP Petroleum Exploration Co. Inc.,
only insofar as said agreement affects Atwater Valley Block 63    ATWATER
VALLEY-63

AGIP Petroleum Exploration Co. Inc.

   Farmout Letter Agreement dated December 8, 1999, by and between Texaco
Exploration and Production Inc. and AGIP Petroleum Exploration Co. Inc., as
amended    ATWATER VALLEY-63

AGIP Petroleum Exploration Co. Inc.

   Well participation Agreement dated February 21, 2001, by and between Texaco
Exploration and Production Inc. and AGIP Petroleum Exploration Co. Inc.   
ATWATER VALLEY-63

Anadarko E&P Company LP

   Indemnity Agreement dated January 1, 2012   

MISSISSIPPI

CANYON-941

Anadarko US Offshore Corporation

   Unit Agreement for Outer Continental Shelf Exploration, Development, and
Production Operations effective January 1, 2012.    MISSISSIPPI CANYON-940, 941,
948, 985

BHP Billiton Petroleum

(Deepwater) Inc.

   Agreement for Exchange of Leases dated effective February 4, 2003, between
BHP Billiton Petroleum (Deepwater) Inc. and AGIP Petroleum Exploration Co. Inc.,
only insofar as said agreement affects Atwater Valley Block 63.    ATWATER
VALLEY-63

BHP Billiton Petroleum Inc.

   Purchase and Sale Agreement dated January 26, 2005, by and between BHP
Billiton Petroleum (Deepwater) Inc. (“Seller”) and Norsk Hydro USA Oil & Gas,
Inc. and Norsk Hydro E&P Americas, AS, Inc. (“Buyer”).    ATWATER VALLEY-63

Chevron U.S.A. Inc.

   Farmout Letter Agreement dated January 28, 2003 but made effective January
31, 2003, by and between Chevron U.S.A. Inc. and Union Oil Company of
California.    ATWATER VALLEY-63

Chevron U.S.A. Inc.

   Purchase and Sale Agreement dated October 28, 2004, by and between Chevron
U.S.A. Inc. (“Seller”) and Norsk Hydro USA Oil & Gas, Inc. and Norsk Hydro E&P
Americas, Inc. (“Buyer”).    ATWATER VALLEY-63

Discovery Gas Transmission LLC

   Amended Discount Agreement dated December 1, 2009    ATWATER VALLEY-63

Discovery Gas Transmission LLC

   Firm Transportation Service Agreement effective December 1, 2009.    ATWATER
VALLEY-63

Discovery Gas Transmission LLC

   Firm Transportation Service Agreement under FT-2 Rate Schedule, Exhibit B
dated February 1, 2008    ATWATER VALLEY-63

Discovery Gas Transmission LLC

   Interconnect Agreement dated effective February 1, 2008    ATWATER VALLEY-63

Discovery Gas Transmission LLC

   Reserve Dedication Agreement dated December 1, 2005 as amended by Amendment
dated February 1, 2008 and by Amendment dated December 1, 2009    ATWATER
VALLEY-63

 

Exhibit A Part 4(a) – Page 1 of 20



--------------------------------------------------------------------------------

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Discovery Gas Transmission LLC    Retrograde Transportation Agreement dated
December 1, 2005, as amended as of February 1, 2008    ATWATER VALLEY-63
Discovery Producer Services, LLC    Dehydration Service Agreement dated January
1, 2007, as amended    ATWATER VALLEY-63 Discovery Producer Services, LLC    Gas
Processing and Fractionation Agreement dated December 1, 2005, as amended.
Larose Gas Processing Plant and Paradis Fractionation Facility    ATWATER
VALLEY-63; MISSISSIPPI CANYON-711 Energy Resource Technology, Inc.    Purchase
and Sale Agreement, effective as of March 1, 2005, by and between Union Oil
Company of California (“Seller”) and Energy Resource Technology, Inc.
(“Purchaser”).    ATWATER VALLEY-63 Energy Resource Technology, Inc.    Asset
Purchase Agreement effective July 24, 2006.    ATWATER VALLEY-63; MISSISSIPPI
CANYON-941 Eni Petroleum Exploration Co. Inc.    Purchase and Sale Agreement
dated December 28, 2004, by and between Eni Petroleum Exploration Co. Inc.
(“Seller”) and Norsk Hydro USA Oil & Gas, Inc. and Norsk Hydro E&P Americas, AS,
Inc. (“Buyer”), wherein Eni reserved a 1.00% overriding royalty interest.   
ATWATER VALLEY-63 Enterprise Products Operating L.P.    Transfer of certain
leases notification and consent agreement dated August 1, 1999.    MISSISSIPPI
CANYON-941 Four Star Oil & Gas Company    Net Profits Interest Letter dated
December 1, 1999, executed by Robert Estill, General Manager of Four Star Oil &
Gas Company creating that certain Net Profits Interest in favor of Four Star Oil
& Gas Company.    ATWATER VALLEY-63 Hydro Gulf of Mexico, L.L.C    Asset
Purchase Agreement effective May 17, 2008    MISSISSIPPI CANYON-941, 942, 943
Mars Oil Pipeline Company    Connection and Dedication Agreement dated as of May
1, 2008    ATWATER VALLEY-63 Mars Oil Pipeline Company    Equipment Transfer
Agreement effective April 1, 2010.    MISSISSIPPI CANYON-941 McMoran Oil & Gas
LLC    Transfer of certain leases notification and consent agreement dated
August 1, 1999.    MISSISSIPPI CANYON-941 Norsk Hydro E&P Americas, AS, Inc   
Purchase and Sale Agreement dated December 28, 2004, by and between Eni
Petroleum Exploration Co. Inc. (“Seller”) and Norsk Hydro USA Oil & Gas, Inc.
and Norsk Hydro E&P Americas, AS, Inc. (“Buyer”), wherein Eni reserved a 1.00%
overriding royalty interest.    ATWATER VALLEY-63 Norsk Hydro E&P Americas, AS,
Inc    Purchase and Sale Agreement dated January 26, 2005, by and between BHP
Billiton Petroleum (Deepwater) Inc. (“Seller”) and Norsk Hydro USA Oil & Gas,
Inc. and Norsk Hydro E&P Americas, AS, Inc. (“Buyer”).    ATWATER VALLEY-63
Norsk Hydro USA Oil & Gas, Inc    Purchase and Sale Agreement dated December 28,
2004, by and between Eni Petroleum Exploration Co. Inc. (“Seller”) and Norsk
Hydro USA Oil & Gas, Inc. and Norsk Hydro E&P Americas, AS, Inc. (“Buyer”),
wherein Eni reserved a 1.00% overriding royalty interest.    ATWATER VALLEY-63
Norsk Hydro USA Oil & Gas, Inc    Purchase and Sale Agreement dated January 26,
2005, by and between BHP Billiton Petroleum (Deepwater) Inc. (“Seller”) and
Norsk Hydro USA Oil & Gas, Inc. and Norsk Hydro E&P Americas, AS, Inc.
(“Buyer”).    ATWATER VALLEY-63 Norsk Hydro USA Oil & Gas, Inc    Purchase and
Sale Agreement dated October 28, 2004, by and between Chevron U.S.A. Inc.
(“Seller”) and Norsk Hydro USA Oil & Gas, Inc. and Norsk Hydro E&P Americas,
Inc. (“Buyer”).    ATWATER VALLEY-63

 

Exhibit A Part 4(a) – Page 2 of 20



--------------------------------------------------------------------------------

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Shell Offshore

   Conditional approval letter for 10” gas and 10” oil pipeline crossing and
right of way dated November 12, 2007.    MISSISSIPPI CANYON-941

Shell Offshore

   Conditions for Pipeline Crossing of Leasehold and Right of Way agreement in
relation to Off Shore Oil and gas operations dated March 26, 2008.   
MISSISSIPPI CANYON-941

Shell Offshore

   Transfer of certain leases notification and consent agreement dated August 1,
1999.    MISSISSIPPI CANYON-941

Shell Offshore Inc.

   Indemnity Agreement dated January 1, 2012    MISSISSIPPI CANYON-941

Shell Offshore Inc.

   Unit Agreement for Outer Continental Shelf Exploration, Development, and
Production Operations effective January 1, 2012.    MISSISSIPPI CANYON-940, 941,
948, 985

Shell Offshore Inc.

   Purchase and Sale Agreement effective December 21, 2009.    MISSISSIPPI
CANYON-941

Shell Trading US Company

   Crude Oil Purchase and Sale Agreement dated September 1, 2012 contract Number
C62ELP0014    ATWATER VALLEY-63

Signal International Texas, LP

   Vessel Modification Agreement for performing services and providing equipment
or materials in relation to providing oil and gas operations dated May 25, 2005.
   Undefined

Southwest Energy, L.P.

   Base Contract for Purchase and Sale of Natural Gas dated February 26, 2010   
ATWATER VALLEY-63

Southwest Energy, L.P.

   NAESB Base Contract for Short term purchase and Sale of natural gas in
relation to oil and gas operations dated February 1, 2004    Undefined

Statoil USA E&P Inc

   Unit Agreement for Outer Continental Shelf Exploration, Development, and
Production Operations effective January 1, 2012.    MISSISSIPPI CANYON-940, 941,
948, 985 Statoil USA E&P Inc    Indemnity Agreement dated January 1, 2012   
MISSISSIPPI CANYON-941 Texaco Exploration and Production Inc.    Farmout Letter
Agreement dated December 8, 1999, by and between Texaco Exploration and
Production Inc. and AGIP Petroleum Exploration Co. Inc., as amended.    ATWATER
VALLEY-63 Texaco Exploration and Production Inc.    Well Participation Agreement
dated February 21, 2001, by and between Texaco Exploration and Production Inc.
and AGIP Petroleum Exploration Co. Inc.    ATWATER VALLEY-63 Tiger Offshore
Rental Ltd.    Equipment rental in relation to oil and gas operations   
Undefined Triangle Peak Partners Private Equity, LP    Multiple Indebtedness
Mortgage by ATP in Favor of Collateral Agent dated January 5, 2010.    Undefined
Triangle Peak Partners Private Equity, LP    Multiple Indebtedness Mortgage by
ATP in Favor of the Royalty Owners dated January 26, 2010.    Undefined Union
Oil Company of California    Farmout Letter Agreement dated January 28, 2003 but
made effective January 31, 2003, by and between Chevron U.S.A. Inc. and Union
Oil Company of California.    ATWATER VALLEY-63 Union Oil Company of California
   Purchase and Sale Agreement, effective as of March 1, 2005, by and between
Union Oil Company of California (“Seller”) and Energy Resource Technology, Inc.
(“Purchaser”).    ATWATER VALLEY-63

United States, Bureau of Ocean

Energy Management

   Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, number OCS-G 13198, dated May 1, 1991, wherein debtor has a leasehold
interest    ATWATER VALLEY-63

United States, Bureau of Ocean

Energy Management

   Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, number OCS-G 16661, dated September 1, 1996, wherein debtor has a leasehold
interest    MISSISSIPPI CANYON-941

United States, Bureau of Ocean

Energy Management

   Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, number OCS-G 24130, dated June 1, 2002, wherein debtor has a leasehold
interest    MISSISSIPPI CANYON-942

 

Exhibit A Part 4(a) – Page3 of 20



--------------------------------------------------------------------------------

CLIPPER CONTRACTS

(Green Canyon Block 300 ( West Half))

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Davis Offshore, L.P.

   Purchase and Sale Agreement effective May 30, 2008.    GREEN CANYON- 299, 300

Davis Offshore, L.P.

   Offshore Operating Agreement, as amended, effective September 17, 2004 (as to
GC-344 per terminated Area of Mutual Interest Agreement, as amended, effective
November 1, 2005).    GREEN CANYON- 299, 300, 344

Davis Offshore, L.P.

   Assignment and Bill of Sale effective June 1, 2011.    GREEN CANYON- 300

Davis Offshore, L.P.

   Assignment of Overriding Royalty Interest effective January 30, 2006.   
GREEN CANYON- 300

Davis Offshore, L.P.

   Production Handling Agreement and Operating Services Agreement, as amended,
effective December 19, 2007.    GREEN CANYON- 300

Davis Offshore, L.P.

   Ratification and First Amendment of Production Handling Agreement and
Operating Services Agreement, effective December 1, 2009.    GREEN CANYON- 300

Davis Offshore, L.P.

   Farmout Agreement dated effective as of January 15, 2005, between Murphy
Exploration & Producing Company - USA, as “Farmor”, and Pioneer Natural
Resources USA, Inc., Davis Offshore, L.P. and Stephens Production Company, LLC,
as “Farmees”, which covers the W/2 of GC 300.    GREEN CANYON- 300 WEST HALF

Discovery Gas Transmission LLC

   FT-2 Discount Agreement dated January 15, 2013    GREEN CANYON- 300

Discovery Gas Transmission LLC

   Service Agreement Applicable to Firm Transportation Service under FT-2 Rate
Schedule dated January 15, 2013    GREEN CANYON- 300

Discovery Gas Transmission LLC

   Liquids Transportation Agreement dated January 15, 2013    GREEN CANYON- 300

Discovery Producer Services LLC

   Gas Dedication and Gathering Agreement dated January 15, 2013    GREEN
CANYON- 300

Discovery Producer Services LLC

   Netting Agreement dated January 15, 2013    GREEN CANYON- 300

Discovery Producer Services LLC

   Liquids Separation, Handling, Stabilization and Redelivery Agreement dated
January 15, 2013    GREEN CANYON- 300

Discovery Producer Services LLC

   Gas Processing and Fractionation Agreement Larose Gas Processing Plant &
Paradis Fractionation Facility dated January 15, 2013    GREEN CANYON- 300

Eni Petroleum US LLC

   Production Handling Agreement and Operating Services Agreement, as amended,
effective December 19, 2007.    GREEN CANYON- 300

Eni Petroleum US LLC

   Ratification and First Amendment of Production Handling Agreement and
Operating Services Agreement, effective December 1, 2009.    GREEN CANYON- 300

JPMorgan Chase Bank, NA

   Escrow Agreement (Basic Three Party Escrow) effective December 1, 2011
between Stephens, ATP and JPMorgan Chase Bank.    GREEN CANYON- 299, 300

Murphy Exploration & Producing

Company—USA

   Production Handling Agreement and Operating Services Agreement, as amended,
effective December 19, 2007.    GREEN CANYON- 300

Murphy Exploration & Producing

Company—USA

   Ratification and First Amendment of Production Handling Agreement and
Operating Services Agreement, effective December 1, 2009.    GREEN CANYON- 300

Murphy Exploration & Producing

Company—USA

   Farmout Agreement dated effective as of January 15, 2005, between Murphy
Exploration & Producing Company - USA, as “Farmor”, and Pioneer Natural
Resources USA, Inc., Davis Offshore, L.P. and Stephens Production Company, LLC,
as “Farmees”, which covers the W/2 of GC 300.    GREEN CANYON- 300 WEST HALF

 

Exhibit A Part 4(a) – Page 4 of 20



--------------------------------------------------------------------------------

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Oceaneering International, Inc.    Installation Workover Control System for
providing rental equipment and service technicians to control the tree during
flow back operations dated June 8, 2011.    GREEN CANYON- 300 Pioneer Natural
Resources USA, Inc.    Offshore Operating Agreement, as amended, effective
September 17, 2004 (as to GC-344 per terminated Area of Mutual Interest
Agreement, as amended, effective November 1, 2005).    GREEN CANYON- 299, 300,
344 Pioneer Natural Resources USA, Inc.    Production Handling Agreement and
Operating Services Agreement, as amended, effective December 19, 2007.    GREEN
CANYON- 300 Pioneer Natural Resources USA, Inc.    Farmout Agreement dated
effective as of January 15, 2005, between Murphy Exploration & Producing Company
- USA, as “Farmor”, and Pioneer Natural Resources USA, Inc., Davis Offshore,
L.P. and Stephens Production Company, LLC, as “Farmees”, which covers the W/2 of
GC 300.    GREEN CANYON- 300 WEST HALF Statoil Gulf of Mexico LLC    Production
Handling Agreement and Operating Services Agreement, as amended, effective
December 19, 2007.    GREEN CANYON- 300 Statoil USA E&P Inc. (previously Statoil
Gulf of Mexico LLC)    Ratification and First Amendment of Production Handling
Agreement and Operating Services Agreement, effective December 1, 2009.    GREEN
CANYON- 300 Stephens Production Company, LLC    Purchase and Sale Agreement
effective May 30, 2008.    GREEN CANYON- 299, 300 Stephens Production Company,
LLC’    Offshore Operating Agreement, as amended, effective September 17, 2004
(as to GC-344 per terminated Area of Mutual Interest Agreement, as amended,
effective November 1, 2005).    GREEN CANYON- 299, 300, 344 Stephens Production
Company, LLC    Assignment and Bill of Sale effective June 1, 2011    GREEN
CANYON- 300 Stephens Production Company, LLC    Production Handling Agreement
and Operating Services Agreement, as amended, effective December 19, 2007.   
GREEN CANYON- 300 Stephens Production Company, LLC    Ratification and First
Amendment of Production Handling Agreement and Operating Services Agreement
effective December 1, 2009.    GREEN CANYON- 300 Stephens Production Company,
LLC    Farmout Agreement dated effective as of January 15, 2005, between Murphy
Exploration & Producing Company - USA, as “Farmor”, and Pioneer Natural
Resources USA, Inc., Davis Offshore, L.P. and Stephens Production Company, LLC,
as “Farmees”, which covers the W/2 of GC 300.    GREEN CANYON- 300 WEST HALF
United States, Bureau of Ocean Energy Management    Oil and Gas Lease of
Submerged Lands under the Outer Continental Shelf Lands Act, number OCS-G 22939,
dated July 1, 2001, wherein debtor has a leasehold interest    GREEN CANYON- 300

United States, Bureau of Ocean

Energy Management

   Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, number OCS-G 33246, dated July 1, 2009, wherein debtor has a leasehold
interest    GREEN CANYON- 344

Viosca Knoll Block 863

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean

Energy Management

   Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, number OCS-G 31462, dated February 1, 2008, wherein debtor has a leasehold
interest    VIOSCA KNOLL- 863

 

Exhibit A Part 4(a) – Page 5 of 20



--------------------------------------------------------------------------------

East Breaks Block 563

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean Energy Management    Oil and Gas Lease of
Submerged Lands under the Outer Continental Shelf Lands Act, number OCS-G 31102,
dated October 1, 2007 wherein debtor has a leasehold interest    EAST BREAKS-563

Garden Banks Block 388

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean Energy Management    Oil and Gas Lease of
Submerged Lands under the Outer Continental Shelf Lands Act, number OCS-G 30792,
dated December 1, 2006 wherein debtor has a leasehold interest   

GARDEN BANKS

388

Garden Banks Block 782

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean

Energy Management

   Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, number OCS-G 33810, dated May 1, 2010 wherein debtor has a leasehold
interest   

GARDEN BANKS

782

Mississippi Canyon Block 667

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean Energy Management    Oil and Gas Lease of
Submerged Lands under the Outer Continental Shelf Lands Act, number OCS-G 27294,
dated June 1, 2005 wherein debtor has a leasehold interest   

MISSISSIPPI

CANYON 667

Discovery Producer Services, LLC    Gas Processing and Fractionation Agreement
dated December 1, 2005, as amended. Larose Gas Processing Plant and Paradis
Fractionation Facility and amendments effective December 1, 2009    MISSISSIPPI
CANYON 667 Discovery Gas Transmission LLC    Firm Transportation Service
Agreement effective December 1, 2005.    MISSISSIPPI CANYON 667

Mississippi Canyon Block 668

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean

Energy Management

   Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, number OCS-G 27295, dated June 1, 2005 wherein debtor has a leasehold
interest    MISSISSIPPI CANYON 668

Green Canyon Block 344

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean Energy Management    Oil and Gas Lease of
Submerged Lands under the Outer Continental Shelf Lands Act, number OCS-G 33246,
dated July 1, 2009 wherein debtor has a leasehold interest    GREEN CANYON 344
Pioneer Natural Resources USA, Inc.    Offshore Operating Agreement, as amended,
effective September 17, 2004 (as to GC-344 per terminated Area of Mutual
Interest Agreement, as amended, effective November 1, 2005).    GREEN CANYON 344
Stephens Production Company, LLC    Offshore Operating Agreement, as amended,
effective September 17, 2004 (as to GC-344 per terminated Area of Mutual
Interest Agreement, as amended, effective November 1, 2005).    GREEN CANYON 344
Davis Offshore, L.P.    Offshore Operating Agreement, as amended, effective
September 17, 2004 (as to GC-344 per terminated Area of Mutual Interest
Agreement, as amended, effective November 1, 2005).    GREEN CANYON 344

 

Exhibit A Part 4(a) – Page 6 of 20



--------------------------------------------------------------------------------

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Stephens Production Company, LLC    Amendment, Waiver and Ratification of
Offshore Operating Agreement, effective May 30, 2008    GREEN CANYON 344 Davis
Offshore, L.P.    Amendment, Waiver and Ratification of Offshore Operating
Agreement, effective May 30, 2008    GREEN CANYON 344

De Soto Canyon Block 355

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean Energy Management    Oil and Gas Lease of
Submerged Lands under the Outer Continental Shelf Lands Act, number OCS-G 31544,
dated March 1, 2008 wherein debtor has a leasehold interest    DESOTO CANYON 355

Atwater Valley Block 62

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean Energy Management    Oil and Gas Lease of
Submerged Lands under the Outer Continental Shelf Lands Act, number OCS-G 32560,
dated August 1, 2008 wherein debtor has a leasehold interest    ATWATER
VALLEY 62

Atwater Valley Block 19

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean Energy Management    Oil and Gas Lease of
Submerged Lands under the Outer Continental Shelf Lands Act, number OCS-G 32556,
dated August 1, 2008 wherein debtor has a leasehold interest    ATWATER VALLEY
19

Mississippi Canyon Block 304

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean Energy Management    Oil and Gas Lease of
Submerged Lands under the Outer Continental Shelf Lands Act, number OCS-G 32310,
dated June 1, 2008 wherein debtor has a leasehold interest    MISSISSIPPI
CANYON 304

Ship Shoal Block 361

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean Energy Management    Oil and Gas Lease of
Submerged Lands under the Outer Continental Shelf Lands Act, number OCS-G 33651,
dated July 1, 2010 wherein debtor has a leasehold interest    SHIP SHOAL 361

Galveston Block 389

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean Energy Management    Oil and Gas Lease of
Submerged Lands under the Outer Continental Shelf Lands Act, number OCS-G 17133,
dated November 1, 1996 wherein debtor has a leasehold interest    GALVESTON
BLOCK 389

South Timbalier 30

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

United States, Bureau of Ocean Energy Management    Oil and Gas Lease of
Submerged Lands under the Outer Continental Shelf Lands Act, number OCS-G 13928,
dated May 1, 1993 wherein debtor has a leasehold interest    SOUTH TIMBALIER 30

 

Exhibit A Part 4(a) – Page 7 of 20



--------------------------------------------------------------------------------

Breton Sound Block 45

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Century Exploration New Orleans, Inc.    Voluntary Unit Agreement dated June 8,
2005.    BRETON SOUND- 45 LLOG Exploration & Production Company    Voluntary
Unit Agreement dated June 8, 2005.    BRETON SOUND- 45 Louisiana Department of
Natural Resources, Office of Mineral Resources    Voluntary Unit Agreement dated
June 8, 2005.    BRETON SOUND- 45 Century Exploration New Orleans, Inc.   
Voluntary Unit Agreement effective August 14, 2003.    BRETON SOUND- 45 Horvath
Management Co. LLC    Voluntary Unit Agreement effective August 14, 2003.   
BRETON SOUND- 45 LLOG Exploration & Production Company    Voluntary Unit
Agreement effective August 14, 2003.    BRETON SOUND- 45 Louisiana Department of
Natural Resources, Office of Mineral Resources    Voluntary Unit Agreement
effective August 14, 2003.    BRETON SOUND- 45 Century Exploration Company   
Commissioner’s Unit for Breton Sound Block 53 Field Tex W RA SUA effective May
20, 2003.    BRETON SOUND- 45, 52, 43 Horvath Management Co, LLC   
Commissioner’s Unit for Breton Sound Block 53 Field Tex W RA SUA effective May
20, 2003.    BRETON SOUND- 45, 52, 43 LLOG Exploration & Production Company   
Commissioner’s Unit for Breton Sound Block 53 Field Tex W RA SUA effective May
20, 2003.    BRETON SOUND- 45, 52, 43 The State Mineral Board of Louisiana   
Commissioner’s Unit for Breton Sound Block 53 Field Tex W RA SUA effective May
20, 2003.    BRETON SOUND- 45, 52, 43

Main Pass Block 123

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Pogo Producing Company    Agreement to Market Production, effective June 15,
2004.    MAIN PASS-123 Energy XXI GOM, LLC    Pipeline Use and Compensation
Agreement dated February 27, 2009    MAIN PASS-123 ENI Trading & Shipping Inc   
Pipeline Use and Compensation Agreement dated February 27, 2009    MAIN PASS-123
Energy XXI GOM LLC, as successor in interest to Pogo Gulf Coast, Ltd.   
Offshore Operating Agreement Dated May 1, 1990    MAIN PASS-123 MitEnergy
Upstream LLC    Pipeline Use and Compensation Agreement dated February 27, 2009
   MAIN PASS-123 Petro Ventures Inc.    Pipeline Use and Compensation Agreement
dated February 27, 2009    MAIN PASS-123 Petsec Energy Inc    Pipeline Use and
Compensation Agreement dated February 27, 2009    MAIN PASS-123 Pogo Producing
Company    Production Marketing Agreement in relation to Offshore oil and gas
operations dated June 15, 2004.    MAIN PASS-123 Petrobras America Inc   
Purchase and Sale Agreement Dated March 23, 2001    MAIN PASS-123 United States,
Bureau of Ocean Energy Management    Oil and Gas Lease of Submerged Lands under
the Outer Continental Shelf Lands Act, number OCS-G 12088, dated May 1, 1990
wherein debtor has a leasehold interest    MAIN PASS-123

 

Exhibit A Part 4(a) – Page 8 of 20



--------------------------------------------------------------------------------

South Timbalier Blocks 314/317

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Black Elk Energy Offshore Operations, LLC    Offshore Operating Agreement Dated
September 1, 1995    SOUTH TIMBALIER-314 The Houston Exploration Co.    Purchase
and Sales Agreement Dated March 24, 1999    SOUTH TIMBALIER-314, 317 Merit
Management I LP.    Purchase and Sales Agreement Dated January 1, 2005    SOUTH
TIMBALIER-317 United States, Bureau of Ocean Energy Management    Oil and Gas
Lease of Submerged Lands under the Outer Continental Shelf Lands Act, number
OCS-G 15347, dated September 1, 1995 wherein debtor has a leasehold interest   
SOUTH TIMBALKIER 314 United States, Bureau of Ocean Energy Management    Oil and
Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act, number
OCS-G 15349, dated May 1, 1990 wherein debtor has a leasehold interest    SOUTH
TIMBALKIER 317

Ship Shoal Block 351

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Magnum Hunter Production Co.    Asset Purchase Agreement Dated January 1, 2006
   SHIP SHOAL-351 Tana Oil and Gas Corp.    Assignment and Assumption Agreement
Dated February 18, 2000    SHIP SHOAL-351 Magnum Hunter Production Co.   
Bidding Agreement Dated March 10, 2004    SHIP SHOAL-351 Nabors Offshore
Corporation    Contract Letter Amendment dated as of Sept 17, 2003 between
Nabors and ATP Oil & Gas.    SHIP SHOAL-351 Riverbend Energy Partners, L.P.   
Agreement Concerning Seismic and Geophysical Services, entered into on March 5,
1998, between Tana Oil and Gas Corporation and Riverbend Energy Partners, L.P.
   SHIP SHOAL-351 Tana Oil and Gas Corporation    Agreement Concerning Seismic
and Geophysical Services, entered into on March 5, 1998, between Tana Oil and
Gas Corporation and Riverbend Energy Partners, L.P.    SHIP SHOAL-351 Poseidon
Oil Pipeline Company LLC    Offshore Tie-In Agreement dated September 16, 2003,
as amended    SHIP SHOAL-351 Poseidon Oil Pipeline Company LLC    Oil Purchase
and Sale Agreement dated January 1, 2004, as amended    SHIP SHOAL-351 Magnum
Hunter Production Co.    Production Handling Agreement dated June 1, 2007   
SHIP SHOAL-351 Sojitz Energy Ventures Inc.    Production Handling Agreement
dated June 1, 2007    SHIP SHOAL-351 Poseidon Oil Pipeline Company, L.L.C.   
Purchase and Sale Agreement entered on Jan 1, 2004 between ATP Oil & Gas and
Poseidon Oil Pipeline Company.    SHIP SHOAL-351 Poseidon Oil Pipeline Company
LLC    Purchase and sale agreement for in relation to off shore Oil and gas
operations dated January 1, 2004.    SHIP SHOAL-351 Shell Trading (US) Company
   Crude Domestic Lease effective September 1, 2012    SHIP SHOAL-351, 358 Manta
Ray Offshore Gathering Company, L.L.C.    Firm Gas Gathering Agreement effective
on 6/01/2007 between Manta Ray Offshore and ATP Oil & Gas. This agreement was
amended and effective date changed from 2/1/2004 to 6/1/2007    SHIP SHOAL-351,
358 Black Elk Energy Offshore Operations, LLC    Platform Boarding Agreement
between ATP Oil and Gas and Black Elk Energy Offshore. Commences on Oct 7, 2011
   SHIP SHOAL-351, 358 Poseidon Oil Pipeline Company, L.L.C.    Tie in Agreement
between Poseidon Oil Pipeline Company and ATP Oil & Gas entered on Sept 16, 2003
   SHIP SHOAL-351, 358 United States, Bureau of Ocean Energy Management    Oil
and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act,
number OCS-G 26078, dated May 1, 2004 wherein debtor has a leasehold    SHIP
SHOAL 351

 

Exhibit A Part 4(a) – Page 9 of 20



--------------------------------------------------------------------------------

Ship Shoal 358

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Shell Trading (US) Company    Crude Domestic Lease effective September 1, 2012
   SHIP SHOAL-351, 358 Manta Ray Offshore Gathering Company, L.L.C.    Firm Gas
Gathering Agreement effective on 6/01/2007 between Manta Ray Offshore and ATP
Oil & Gas. This agreement was amended and effective date changed from 2/1/2004
to 6/1/2007    SHIP SHOAL-351, 358 Shell Energy North America (US), L.P.   
Interim Gas Puchase confimration for delivery between January 1, 2013 to January
31, 2013    SHIP SHOAL-351, 358 Black Elk Energy Offshore Operations, LLC   
Platform Boarding Agreement between ATP Oil and Gas and Black Elk Energy
Offshore. Commences on Oct 7, 2011    SHIP SHOAL-351, 358 Poseidon Oil Pipeline
Company, L.L.C.    Tie in Agreement between Poseidon Oil Pipeline company and
ATP Oil & Gas entered on Sept 16, 2003    SHIP SHOAL-351, 358 Manta Ray Offshore
Gathering Company, LLC    Access and information on an EBB using the web in
relation to oil and gas transport operations dated February 1, 2004.    SHIP
SHOAL-358 Williams Energy Marketing and Trading    Amendment to the Williams
Bayou Black terminal contract dated March 1, 2003.    SHIP SHOAL-358 Magnum
Hunter Production, Inc.    Assignment and Bill of Sale effective September 1,
2010    SHIP SHOAL-358 Enterprise Gas Processing, LLC    Exhibit B Designated
Lands and Leases for Plant Supplier’s Gas effective March 1, 2004    SHIP
SHOAL-358 Manta Ray Offshore Gathering Company, LLC    Facilities Agreement
dated August 21, 2003    SHIP SHOAL-358 Enterprise Gas Processing, LLC    Gas
Processing, Fractionation, and Product Purchase Agreement dated March 1, 2006,
as amended    SHIP SHOAL-358 Sprint Energy Partners LP.    Letter Agreement
dated May 7, 2001    SHIP SHOAL-358 Tana Oil and Gas Corp.    Offshore Operating
Agreement Dated April 14, 1999    SHIP SHOAL-358 Tana Oil and Gas Corp.   
Participation Agreement dated April 14, 1999    SHIP SHOAL-358 NI Energy Venture
Inc.    Participation Agreement Dated September 26, 2003    SHIP SHOAL-358
Magnum Hunter Production Co.    Product Handling Agreement Dated June 1, 2007   
SHIP SHOAL-358

 

Exhibit A Part 4(a) – Page 10 of 20



--------------------------------------------------------------------------------

Sojitz Energy Ventures Inc.    Product Handling Agreement Dated June 1, 2007   
SHIP SHOAL-358 Enterprise Gas Processing, LLC    Products purchase agreement
dated May 7, 1992, as amended    SHIP SHOAL-358 Sojitz Energy Venture, Inc.   
PSA between ATP & Sojitz dated effective September 30, 2009    SHIP SHOAL-358
Sprint Energy Partners LP.    Purchase and Sales Agreement Dated May 16, 2001   
SHIP SHOAL-358 Manta Ray Offshore Gathering Company, LLC    Transfer of certain
rights pertaining to Firm Gathering Agreement in relation to Oil and Gas
operations dated February 1, 2004.    SHIP SHOAL-358 ANR Pipeline Company   
Flash Gas Waiver Letter dated October 31, 2001    SHIP SHOAL-358 United States,
Bureau of Ocean Energy Management    Oil and Gas Lease of Submerged Lands under
the Outer Continental Shelf Lands Act, number OCS-G 19822, dated May 1, 2004
wherein debtor has a leasehold    SHIP SHOAL-358

Ship Shoal Block 105

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Anadarko E&P Company LP    Assignment of Farmout Agreement Dated March 6, 1990
   SHIP SHOAL-105 Cockrell Oil Corporation    Assignment of Farmout Agreement
Dated March 6, 1990    SHIP SHOAL-105 Plains Marketing    Crude Oil Purchase
Agreement in relation to oil and gas operations dated January 1, 2000.    SHIP
SHOAL-105 Belle Energy, Inc.    Farmout Agreement Dated April 21, 1995    SHIP
SHOAL-105 Devon Louisiana Corporation    Farmout Agreement Dated April 21, 1995
   SHIP SHOAL-105 Cinco Energy Staff    Limited Leasehold Title Certificate
Dated April 19, 1999    SHIP SHOAL-105 Apache Shelf, Inc    Master Conveyance
and Bill of Sale effective March 2, 2006    SHIP SHOAL-105 Offshore Resources
LLC    Overriding Royalty Relinquishment dated December 13, 1999    SHIP
SHOAL-105 Belle Energy Inc.    Purchase and Sales Agreement Dated May 19, 1999
   SHIP SHOAL-105 Evergreen Partners LTD    Purchase and Sales Agreement Dated
May 19, 1999    SHIP SHOAL-105 Northstar Interests LC    Purchase and Sales
Agreement Dated May 19, 1999    SHIP SHOAL-105 Seagull Energy Corp.    Purchase
and Sales Agreement Dated May 19, 1999    SHIP SHOAL-105 VAALCO Energy (USA) Inc
   Purchase and Sales Agreement Dated May 19, 1999    SHIP SHOAL-105 United
States, Bureau of Ocean Energy Management    Oil and Gas Lease of Submerged
Lands under the Outer Continental Shelf Lands Act, number OCS-G 9614, dated
August 1, 1988 wherein debtor has a leasehold interest    SHIP SHOAL-105

 

Exhibit A Part 4(a) – Page 11 of 20



--------------------------------------------------------------------------------

Eugene Island Block 281

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

ANR Pipeline Company    Associated Liquefiables Agreement Dated October 6, 2003
between ANR Pipeline Company and Millennium Offshore Group Inc. #109817.   
EUGENE ISLAND- 281 Millennium Offshore Group Inc.    Associated Liquefiables
Agreement Dated October 6, 2003 between ANR Pipeline Company and Millennium
Offshore Group Inc. #109818.    EUGENE ISLAND- 281 ANR Pipeline Company   
Associated Liquids Transportation Agreement Dated October 6, 2003 between ANR
Pipeline Company and Millennium Offshore Group Inc. #109298 Patterson Terminal.
   EUGENE ISLAND- 281 Millennium Offshore Group Inc.    Associated Liquids
Transportation Agreement Dated October 6, 2003 between ANR Pipeline Company and
Millennium Offshore Group Inc. #109298 Patterson Terminal.    EUGENE ISLAND- 281
ConocoPhillips Company    Crude Oil Sales Agreement Dated April 27, 2004 between
ConocoPhillips Company and Millennium Offshore Group Inc.    EUGENE ISLAND- 281
Millennium Offshore Group Inc.    Crude Oil Sales Agreement Dated April 27, 2004
between ConocoPhillips Company and Millennium Offshore Group Inc.    EUGENE
ISLAND- 281 Ridgewood Energy Corporation    Letter Agreement dated July 30,
2003.    EUGENE ISLAND- 281 Apache Corporation, Inc.    Letter Agreement
referenced lease and block and proposed drilling of a test well dated March 13,
1997.    EUGENE ISLAND- 281 ANR Pipeline Company    Liquids Handling Agreement
Dated October 6, 2003 between ANR Pipeline Company and Millennium Offshore Group
Inc. #109299.    EUGENE ISLAND- 281 Millennium Offshore Group Inc.    Liquids
Handling Agreement Dated October 6, 2003 between ANR Pipeline Company and
Millennium Offshore Group Inc. #109300.    EUGENE ISLAND- 281 Ridgewood Energy
1988-B Institutional Investors Natural Gas Development Fund, LP    Offshore
Operating Agreement, as amended, effective January 1, 1997.    EUGENE ISLAND-
281 Ridgewood Energy 1990-II Drilling and Completion, LP    Offshore Operating
Agreement, as amended, effective January 1, 1997.    EUGENE ISLAND- 281 El Paso
Field Services    Processing Agreement Dated June 1, 2003 between El Paso Field
Services and Millennium Offshore Group Inc. (Pelican Gas Processing Plant).   
EUGENE ISLAND- 281 Millennium Offshore Group Inc.    Processing Agreement Dated
June 1, 2003 between El Paso Field Services and Millennium Offshore Group Inc.
(Pelican Gas Processing Plant).    EUGENE ISLAND- 281 Remington Oil and Gas
Corporation    Tie in and Transportation Agreement Effective April 21, 2006.   
EUGENE ISLAND- 281 Millennium Offshore Group Inc.    Purchase and Sale
Agreement, effective October 1, 2005, by and between Millenium Offshore Group,
Inc. (as “Seller”) and ATP Oil & Gas Corporation (as “Buyer”) convering 29
properties including the following three that are in the Shelf package: Eugene
Island-281, South Timablier-48 and West Delta-58.    EUGENE ISLAND- 281, SOUTH
TIMBALIER-48, WEST DELTA-58 Millennium Offshore Group Inc.    Purchase and Sales
Agreement Dated March 1, 2003.    EUGENE ISLAND- 281, SOUTH TIMBALIER-48, WEST
DELTA-58

 

Exhibit A Part 4(a) – Page 12 of 20



--------------------------------------------------------------------------------

El Paso Production Oil & Gas USA, LP    Purchase of Sale Agreement Dated March
1, 2003.    EUGENE ISLAND- 281, SOUTH TIMBALIER-48, WEST DELTA-58 United States,
Bureau of Ocean Energy Management    Oil and Gas Lease of Submerged Lands under
the Outer Continental Shelf Lands Act, number OCS-G 09591, dated May 1, 1988
wherein debtor has a leasehold interest    EUGENE ISLAND- 281

West Delta Block 58

 

COUNTERPARTY

  

DESCRIPTION

  

AREA-BLOCK

Coast Energy Group    Crude Oil Purchase and Sale Agreement between Tana and
Coast Energy Effective Date September 1999    WEST DELTA-58 Tana Oil and Gas
Corp.    Crude Oil Purchase and Sale Agreement between Tana and Coast Energy
Effective Date September 1999    WEST DELTA-58 Enserch Exploration Inc   
Facility Use and Allocation Agreement between Panaco, Tana, Energy Development,
Enserch, Northwestern Mutual, and PB-SB Effective Date August 21, 1996    WEST
DELTA-58 Noble Energy, Inc.    Facility Use and Allocation Agreement between
Panaco, Tana, Energy Development, Enserch, Northwestern Mutual, and PB-SB
Effective Date August 21, 1996    WEST DELTA-58 PB-SB 1988 Investment
Partnership II    Facility Use and Allocation Agreement between Panaco, Tana,
Energy Development, Enserch, Northwestern Mutual, and PB-SB Effective Date
August 21, 1996    WEST DELTA-58 Sandridge Offshore, LLC    Facility Use and
Allocation Agreement between Panaco, Tana, Energy Development, Enserch,
Northwestern Mutual, and PB-SB Effective Date August 21, 1996    WEST DELTA-58
Tana Oil and Gas Corp.    Facility Use and Allocation Agreement between Panaco,
Tana, Energy Development, Enserch, Northwestern Mutual, and PB-SB Effective Date
August 21, 1996    WEST DELTA-58 The Northwestern Mutual Life Insurance Co.   
Facility Use and Allocation Agreement between Panaco, Tana, Energy Development,
Enserch, Northwestern Mutual, and PB-SB Effective Date August 21, 1996    WEST
DELTA-58

 

Exhibit A Part 4(a) – Page 13 of 20



--------------------------------------------------------------------------------

Sandridge Offshore, LLC    Facility Use and Allocation Agreement Dated December
20, 1996    WEST DELTA-58 Tana Oil and Gas Corp.    Facility Use and Allocation
Agreement Dated December 20, 1996    WEST DELTA-58 Sandridge Offshore, LLC   
Offshore Operating Agreement between Tana Oil and Gas and Panaco Effective Date
October 1, 1997    WEST DELTA-58 Tana Oil and Gas Corp.    Offshore Operating
Agreement between Tana Oil and Gas and Panaco Effective Date October 1, 1997   
WEST DELTA-58 Case-Pomerory Oil Corp    Product Processing Agreement Dated June
20, 2000    WEST DELTA-58 Entech Enterprises Inc.    Product Processing
Agreement Dated June 20, 2000    WEST DELTA-58 Noble Energy, Inc.    Product
Processing Agreement Dated June 20, 2000    WEST DELTA-58 Northwestern Mutal
Life Insurance Co.    Product Processing Agreement Dated June 20, 2000    WEST
DELTA-58 Sandridge Offshore, LLC    Product Processing Agreement Dated June 20,
2000    WEST DELTA-58 Sprint Energy Partners LP.    Product Processing Agreement
Dated June 20, 2000    WEST DELTA-58 Stone Energy Offshore, L.L.C.    Product
Processing Agreement Dated June 20, 2000    WEST DELTA-58 United States, Bureau
of Ocean Energy Management    Oil and Gas Lease of Submerged Lands under the
Outer Continental Shelf Lands Act, number OCS-G 0146, formerly State Lease 983,
dated April 23, 194, by and between the State of Louisianan, as Lessor, in favor
of Continental Oil Company, Cities Service Company, the Atlantic Refining
Company and Tide Water Associated Oil Comapany, as Lessees, and certified as a
federal lease under Section 6(b) of the Outer Continental Shelf Lands Act of
August 7, 1953, pursuant to a decision of the Department of Interior dated
September 24, 1954, wherein debtor has a leasehold interest    WEST DELTA-58

High Island Block A589

 

Enbridge Offshore Pipelines LLC    Form of Transportation Agreement entered into
as of August 11, 2008    HIGH ISLAND-A589 Anadarko Petroleum Corporation, et al
   High Island Pipeline System Platform Connection Agreement effective August 1,
2007.    HIGH ISLAND-A589

 

Exhibit A Part 4(a) – Page 14 of 20



--------------------------------------------------------------------------------

Ace Energy Development, Inc., et al    High Island Pipeline System Operating
Agreement effective March 21, 2002.    HIGH ISLAND-A589 Enbridge Offshore
Pipelines LLC    Interactive Internet website agreement in relation to oil & gas
operations and transport dated August 11, 2008.    HIGH ISLAND-A589 High Island
Offshore System, L.L.C.    Interconnection Agreement dated July 12, 2007    HIGH
ISLAND-A589 Enbridge Offshore Pipelines LLC    Interruptible gas transportation
from off shore in relation to oil & gas operations dated August 11, 2008.   
HIGH ISLAND-A589 High Island Offshore System, L.L.C.    IT Transportation
Agreement entered into as of March 1, 2003    HIGH ISLAND-A589 Stingray Pipeline
Company, L.L.C    Liquids Separation and Handling Agreement dated November 10,
2008    HIGH ISLAND-A589 High Island Offshore System, L.L.C.    NGL Bank
Agreement dated August 1, 2007    HIGH ISLAND-A589 SPL Incorporated    NGL Bank
Agreement dated August 1, 2007    HIGH ISLAND-A589 SPL Incorporated    NGL Bank
Agreement entered into May 5, 2004    HIGH ISLAND-A589 PANTHER PIPELINE LTD   
Oil and Gas Services Agreement    HIGH ISLAND-A589 Enterprise GTM Offshore
Operating Company, LLC    Operating Agreement (High Island Lateral Line High
Island A-589) dated August 3, 2007    HIGH ISLAND-A589 Ace Energy Development,
Inc., et al    Owners Agreement between the owners of the High Island Pipeline
System dated June 1, 2009, as amended    HIGH ISLAND-A589 Apache Deepwater LLC,
et al    Owners Agreement between the owners of the High Island Pipeline System
dated June 1, 2009, as amended    HIGH ISLAND-A589 Black Elk Energy Offshore
Operations    Platform Boarding Agreement Effective September 26, 2011.    HIGH
ISLAND-A589 United States, Bureau of Ocean Energy Management    Oil and Gas
Lease of Submerged Lands under the Outer Continental Shelf Lands Act, number
OCS-G 27532, dated January 1, 2006 wherein debtor has a leasehold interest   
HIGH ISLAND-A589

Contracts With No Block/Lease Designation

 

COUNTERPARTY

  

DESCRIPTION

Adams Resources Marketing, Ltd.    Base Contract for Purchase and Sale of
Natural Gas effective March 1, 2004 Air Logistics, LLC (now Bristow U.S. LLC)   
Memorandum of Agreement between Federal Aviation Administration and Helicopter
Association International, Platform/Helicopter Companies, Platform Owners and
Helicopter Operators to enhance communications, weather, and surveillance
capabilities in the Gulf of Mexico dated May 18, 2006

 

Exhibit A Part 4(a) – Page 15 of 20



--------------------------------------------------------------------------------

Anadarko Petroleum Corporation    Memorandum of Agreement between Federal
Aviation Administration and Helicopter Association International,
Platform/Helicopter Companies, Platform Owners and Helicopter Operators to
enhance communications, weather, and surveillance capabilities in the Gulf of
Mexico dated May 18, 2006 ATP Titan Holdco LLC    Contribution Agreement for the
ATP Titan and associated assets between ATP Titan Holdco LLC and ATP Titan LLC
dated September 24, 2010 ATP Titan LLC    Agreement Regarding Partial Assignment
of Contract Rights of rights under the Interconnect Agreements for the ATP
Titan, dated September 24, 2010 ATP Titan LLC    Contribution Agreement for the
ATP Titan and associated assets between ATP Titan Holdco LLC and ATP Titan LLC
dated September 24, 2010 ATP Titan LLC    General and Administrative Services
Agreement dated September 24, 2010 ATP Titan LLC    Offshore Platform Use
Agreement, as amended, for the Titan Assets dated September 24, 2010 Bennett &
Associates, LLC    License Agreement for US Patent Number 6,190,089 dated July
27, 2007 Bluewater Industries L.P.    Amended and Restated Master Services
Agreement dated September 11, 2009 and any contracts between ATP Oil & Gas
Corporation and Bluewater Industries L.P. related to the Clipper Project. BHP
Billiton Petroleum Inc.    Memorandum of Agreement between Federal Aviation
Administration and Helicopter Association International, Platform/Helicopter
Companies, Platform Owners and Helicopter Operators to enhance communications,
weather, and surveillance capabilities in the Gulf of Mexico dated May 18, 2006
BP Exploration and Production, Inc.    Memorandum of Agreement between Federal
Aviation Administration and Helicopter Association International,
Platform/Helicopter Companies, Platform Owners and Helicopter Operators to
enhance communications, weather, and surveillance capabilities in the Gulf of
Mexico dated May 18, 2006 Chevron Services Company    Mutual Assistance
Agreement to facilitate transfer of drilling units between operators in the Gulf
of Mexico to overcome subsurface emergency conditions, dated June 24, 2011
Chevron U.S.A. Inc.    Base Contract for Short term sale and purchase of natural
gas in relation to oil and gas operations dated March 1, 2007. Chevron U.S.A.
Inc.    Memorandum of Agreement between Federal Aviation Administration and
Helicopter Association International, Platform/Helicopter Companies, Platform
Owners and Helicopter Operators to enhance communications, weather, and
surveillance capabilities in the Gulf of Mexico dated May 18, 2006 Computer
Packages Inc.    Annuity Payment Service Agreement dated February 5, 2009 Cook
Inlet Energy Supply LLC    Base Contract for Sale and Purchase of Natural Gas
entered into March 30, 2006 Dolphin Services, LLC    Equipment rental in
relation to oil and gas operations Era Helicopters LLC    Memorandum of
Agreement between Federal Aviation Administration and Helicopter Association
International, Platform/Helicopter Companies, Platform Owners and Helicopter
Operators to enhance communications^ weather, and surveillance capabilities in
the Gulf of Mexico dated May 18, 2006 Evergreen Helicopters    Memorandum of
Agreement between Federal Aviation Administration and Helicopter Association
International, Platform/Helicopter Companies, Platform Owners and Helicopter
Operators to enhance communications, weather, and surveillance capabilities in
the Gulf of Mexico dated May 18, 2006 Federal Aviation Administration   
Memorandum of Agreement between Federal Aviation Administration and Helicopter
Association International, Platform/Helicopter Companies, Platform Owners and
Helicopter Operators to enhance communications, weather, and surveillance
capabilities in the Gulf of Mexico dated May 18, 2006 Helicopter Association
International    Memorandum of Agreement between Federal Aviation Administration
and Helicopter Association International, Platform/Helicopter Companies,
Platform Owners and Helicopter Operators to enhance communications, weather, and
surveillance capabilities in the Gulf of Mexico dated May 18, 2006 Horizon
Marine, Inc.    Service Contract for Horizon’s 2010 Eddy Watch Proposal dated
June 15, 2010. JCC Services, Inc.    Service Authorization for access to
JCCRegs.com dated September 5, 2008. Kongsberg Oil & Gas Technologies   
Maintenance Service Agreement regulates the terms and conditions for the
maintenance of the Production Management System dated December 1, 2011 through
November 30, 2013.

 

Exhibit A Part 4(a) – Page 16 of 20



--------------------------------------------------------------------------------

Kongsberg Oil and Gas Technologies    Production Management System for Mirage
Project dated June 8, 2008. Magnum Mud    Equipment rental in relation to oil
and gas operations MIECO    NAESB Base Contract for Short term purchase and Sale
of natural gas in relation to oil and gas operations dated February 1, 2004
National Oilwell Varco    Equipment rental in relation to oil and gas operations
National Welding Supply    Equipment rental in relation to oil and gas
operations NOV Portable Power, a division of National Oilwell Varco    Equipment
rental in relation to oil and gas operations Oceaneering International, Inc.   
Equipment Lease dated January 12, 2012. Amendment dated April, 2012. Omega Waste
Management    Equipment rental in relation to oil and gas operations PHI, Inc.
   Memorandum of Agreement between Federal Aviation Administration and
Helicopter Association International, Platform/Helicopter Companies, Platform
Owners and Helicopter Operators to enhance communications, weather, and
surveillance capabilities in the Gulf of Mexico dated May 18, 2006 Prologic
Corporation    On Going support agreement for performing IT services in relation
to oil & gas operations dated March 2, 2009. Sclumberger Oilfield Services   
Interact Corporate Agreement for performing services and providing equipment or
materials in relation to oil and gas operations dated October 26, 2011. Shell
Offshore Inc.    Memorandum of Agreement between Federal Aviation Administration
and Helicopter Association International, Platform/Helicopter Companies,
Platform Owners and Helicopter Operators to enhance communications, weather, and
surveillance capabilities in the Gulf of Mexico dated May 18, 2006 Southwest
Energy, L.P.    NAESB Base Contract for Short term purchase and Sale of natural
gas in relation to oil and gas operations dated February 1, 2004 Tiger Offshore
Rental Ltd.    Equipment rental in relation to oil and gas operations United
Stated Environmental Services LLC    Environmental Service Agreement for
environmental remediation services dated April 18, 2011 West Engineering
Services    Standard Participation agreement for performing services and
providing equipment, materials, or resources in relation to oil and gas
operations dated February 25, 2008 Williams Energy Marketing and Trading    Gas
Processing Agreement for the purpose of hydrocarbon extraction in conjunction
with Oil and Gas operations dated March 1, 2003. Williams Mobile Bay Producer
Services, LLC    Notice of assignment in relation to offshore oil and gas
operations dated February 19, 2007. Petrocom Energy Group    Base Contract for
Short term sale and purchase of natural gas in relation to oil and gas
operations dated September 1, 2002. HOS PORT    Facility Use Agreement for use
of shore base dated June 11, 2006. American Citigas Company    Gas Service
Agreement effective December 31, 1998 John Brawley    Indemnification and Hold
Harmless Agreement effective July 1, 2009 Bison Capital Corporation    Indemnity
Letter dated February 1, 2004 Herbert Smith LLP    Letter Agreement dated
November 7, 2002. JCC Services, Inc.    Participation Agreement for a Flower
Garden Banks National Marine Sanctuary Joint Industry Project dated March 1,
2001. Shell Trading (US) Company    Purchase and Sale Agreement dated January
1993, as amended. Helix Energy Solutions Group,    Utilization Agreement
containing provisions relative to indemnity, release of liability and allocation
of risk dated December 16, 2010 Trendsetter Subsea International, LLC   
Utilization Agreement for Capping Stack Containment Equipment dated May 1, 2001

 

Exhibit A Part 4(a) – Page 17 of 20



--------------------------------------------------------------------------------

NON-PATENT IP LICENSES, AGREEMENTS AND CONTRACTS

 

Name of other parties

to lease or contract

  

Contract Description

  

Block
(GC-300)

  

Block
Status

  

Contract Type

CGG Americas Inc    General Non-Exclusive License Agreement for the use of
proprietary marine 3D Geophysical data. Effective December 15, 2003 between CGG
Americas and Davis Offshore.    GC-299    expired    License
Agreement
for
Proprietary
Data Davis Offshore, LP    General Non-Exclusive License Agreement for the use
of proprietary marine 3D Geophysical data. Effective December 15, 2003. between
CGG Americas and Davis Offshore.    GC-299    expired    License
Agreement
for
Proprietary
Data Riverbend Energy Partners, L.P.    Geological & Geophysical Services
agreement entered on March 5th, 1998 between Tana Oil & Gas and Riverbend Energy
Partners    SS-351    Active    Seismic and
Geological
Services
Agreement Tana Oil and Gas Corp.    Geological & Geophysical Services agreement
entered on March 5th, 1998 between Tana Oil & Gas and Riverbend Energy Partners
   SS-351    Active    Seismic and
Geological
Services
Agreement Drilling Technological Innovations, LLC    License Agreement of Dual
pressure tensioner system and dual pressure cylinder effective November 4, 2009.
         License Bennett & Associates, LLC    License Agreement of MINDOC design
effective October 1, 2007.          License Seitel Data Ltd.    2D & 3D
Onshore/Offshore Master Seismic Data Participation and Licensing Agreement
effective June 21, 2004.          Data
Participation
and
Licensing
Agreement Seitel Data Ltd.    Data License Purchase Agreement to certain
geophysical dated June 24, 2004.          Data License
Purchase
Agreement Western Geophysical Company, division of Western Atlas International,
Inc.    Data Use License to issue results of seismic surveys effective April 21,
1995          Data Use
License Shell Oil Co.    Geophysical Data Non-Exclusive License Agreement
effective June 6, 2008.          Geophysicial
Data Non-
Exclusive
Agreement

 

Exhibit A Part 4(a) – Page 18 of 20



--------------------------------------------------------------------------------

Spectrum Geo Inc.    Master Geophysical Data-Use License Number 31030019
(Multiple Transaction), as supplemented, effective March 31, 2011.         
Master
Geophysical
Data-Use
License Fairfield Industries Incorporated    Master License Agreement for
geophysical seismic data owned by Data Owner, as supplemented, dated November 3,
2004.          Master
License
Agreement WesternGeco LLC    Master License Agreement for Multiclient Seismic
Data, as supplemented, effective October 11, 2001          Master
License
Agreement TGS-NOPEC Geophysical Company, L.P.    Master License Agreement No.
HL0905-004 for Geophysical Data, as supplemented, effective September 27, 2005.
         Master
License
Agreement Multi Klient Invest As    Master Marine Geophysical Data Use License
Number ATP-2010, as supplemented, effective July 2, 2010          Master
Marine
Geophysical
Dara Use
License CGG Americas Inc.    Non-Exclusive Master License Agreement for the use
of Geophysical Data, as supplemented, effective August 7, 2006.    GB-388   
Active    Non-
Exclusive
Master
License
Agreement Thomson Professional & Regulatory Inc. d.b.a. RIA    Checkpoint
License Agreement, as amended, dated March 15, 2007.          License Lexco Data
Systems, L.P.    Geographic Site License Agreement in effect for one year, dated
June 27, 2012.          License Seismic Micro- Technology, Inc. d/b/a IHS Global
Inc.    Letter Agreement for Seismic Micro-Technology, Inc.’s Software Packages
Network and/or Standalone License Agreement and the Seismic Micro-Technology,
Inc.’s Software Packages Network and/or Standalone Maintenance Agreement dated
July 19, 2001.          License

 

Exhibit A Part 4(a) – Page 19 of 20



--------------------------------------------------------------------------------

Oceanweather, Inc.    License Agreement for selected NEXTRA Products dated
August 6, 2007.          License Ez Custom Software Solutions, LLP    License
Agreement which covers software to calculate FAS 123R compensation expense
effective May 17, 2006          License Merrick Systems, Inc.    Software
License Agreement dated August 23, 2004          License Oceaneering Solus
Schall Division    Software License Agreement for CAIRS that manages and reports
inspection of data.          License O’Briens Response Management, Inc.   
Software License Agreement for CommandPro dated September 4, 2008.         
License Petrophysical Solutions, Inc.    License Agreement for use of data
related to ongoing operations in the Gulf of Mexico dated October 14, 2008      
   License Argus Media Inc.    License agreement dated October 1, 2010         
License
Agreement Paradigm Tech (P2 Energy Solutions)    Software License Agreement
pertaining to Excalibur, Cue-Bic, and UniData dated November 7, 1999         
License Petroleum Experts Limited    Software Perpetual License Agreement
Limited Warranty, as amended, dated November 8, 2005.          License

 

Exhibit A Part 4(a) – Page 20 of 20



--------------------------------------------------------------------------------

Exhibit A

Part 4(b)

Excluded Contracts

All Contracts other than the Assigned Contracts listed on Exhibit A – Part 4(a)
together with any Contracts excluded as Rejected Assets in accordance with
Section 2.02 of the Asset Purchase Agreement to which this Exhibit is attached.

 

Page 1 of 1



--------------------------------------------------------------------------------

Exhibit A-Part 5

Intellectual Property

 

PAT#

  

Filing Date

  

Issue Date

  

Title

6,932,121    Jul 30, 2004    Aug 23, 2005    Method for offloading and storage
of liquefied compressed natural gas 6,955,503    Jul 30, 2004    Oct 18, 2005   
Method for salvaging offshore jackets 6,964,180    Jul 30, 2004    Nov 15, 2005
   Method and system for loading pressurized compressed natural gas on a
floating vessel 7,155,918    Jun 4, 2004    Jan 2, 2007    System for processing
and transporting compressed natural gas 7,237,391    Jun 4, 2004    Jul 3, 2007
   Method for processing and transporting compressed natural gas 7,240,498   
Jun 4, 2004    Jul 10, 2007    Method to provide inventory for expedited
loading, transporting, and unloading of compressed natural gas 7,240,499    Jun
4, 2004    Jul 10, 2007    Method for transporting compressed natural gas to
prevent explosions 7,270,071    March 30,2007    Sep 18, 2007    Deep draft
semisubmersible movable offshore structure 7,329,070    March 30,2007    Feb 12,
2008    Ram-type tensioner assembly with accumulators 7,588,393    Sep 2, 2008
   Sep 15, 2009    Method for supporting top tension drilling and production
risers on a floating vessel 7,654,327    Sep 2, 2008    Feb 2, 2010    Tensioner
assembly 7,886,828    Sep 2, 2008    Feb 15, 2011    Floating vessel for
supporting top tension drilling and production risers 7,976,247    Nov 4, 2009
   Jul 12, 2011    Dual pressure cylinder 7,980,786    Nov 4, 2009    Jul 19,
2011    Dual pressure tensioner system 7,980,787    Nov 4, 2009    Jul 19, 2011
   Dual pressure tensioner method 8,100,076    Feb 11, 2011    Jan 24, 2012   
Liquefied natural gas processing and transport system

 

Exhibit A Page 1 Part 5



--------------------------------------------------------------------------------

PAT#

  

Filing Date

  

Issue Date

  

Title

8,104,416    Feb 11, 2011    Jan 31, 2012    Floating natural gas processing
station 8,104,417    Feb 11, 2011    Jan 31, 2012    Soft yoke 8,308,517    Feb
11, 2011    Nov 13, 2012    Method for offshore natural gas processing using a
floating station, a soft yoke, and a transport ship 8,308,518    Feb 11, 2011   
Nov 13, 2012    Method for processing and moving liquefied natural gas using a
floating station and a soft yoke 8,375,878    Feb 11, 2011    Feb 19, 2013   
Method for offloading a fluid that forms a hydrocarbon vapor using a soft yoke

Provisional Patent Applications

 

Floating Liquefaction Vessel

Liquefied Natural Gas Dynamic Positioning System Processing and Transport System

Method for Offshore Natural Gas Processing with Dynamic Positioning System

Method for Processing and Moving Natural Gas Processing with Dynamic Positioning
System

Method for Tendering at Sea with Pivotable Walkway and Dynamic Positioning
System

Potential Non-Patented Intellectual Property

 

Name of other parties to lease
or contract

  

Contract Description

  

Block

(GC-300)

  

Block Status

  

Contract Type

CGG Americas Inc    General Non-Exclusive License Agreement for the use of
proprietary marine 3D Geophysical data.    GC-299    expired   
License Agreement
for Proprietary
Data    Effective December 15, 2003. between CGG Americas and Davis Offshore.   
     

 

Exhibit A Page 2 Part 5



--------------------------------------------------------------------------------

Name of other parties to lease or
contract

  

Contract Description

  

Block

(GC-300)

  

Block Status

  

Contract Type

Davis Offshore, LP    General Non-Exclusive License Agreement for the use of
proprietary marine 3D Geophysical data. Effective December 15, 2003. between CGG
Americas and Davis Offshore.    GC-299    expired    License Agreement for
Proprietary Data Riverbend Energy Partners, L.P.    Geological & Geophysical
Services agreement entered on March 5th, 1998 between Tana Oil & Gas and
Riverbend Energy Partners    SS-351    Active    Seismic and Geological Services
Agreement Tana Oil and Gas Corp.    Geological & Geophysical Services agreement
entered on March 5th, 1998 between Tana Oil & Gas and Riverbend Energy Partners
   SS-351    Active    Seismic and Geological Services Agreement Drilling
Technological Innovations, LLC    License Agreement of Dual pressure tensioner
system and dual pressure cylinder effective November 4, 2009.          License
Bennett & Associates, LLC    License Agreement of MINDOC design effective
October 1, 2007.          License Seitel Data Ltd.    2D & 3D Onshore/Offshore
Master Seismic Data Participation and Licensing Agreement effective June 21,
2004.          Data Participation and Licensing Agreement Seitel Data Ltd.   
Data License Purchase Agreement to certain geophysical dated June 24, 2004.   
      Data License Purchase Agreement Western Geophysical Company, division of
Western Atlas International, Inc.    Data Use License to issue results of
seismic surveys effective April 21, 1995          Data Use License

 

Exhibit A Page 3 Part 5



--------------------------------------------------------------------------------

Name of other parties to lease or
contract

  

Contract Description

  

Block
(GC-300)

  

Block Status

  

Contract Type

Shell Oil Co.    Geophysical Data Non-Exclusive License Agreement effective June
6, 2008.          Geophysicial Data
Non-Exclusive
Agreement Spectrum Geo Inc.    Master Geophysical Data-Use License Number
31030019 (Multiple Transaction), as supplemented, effective March 31, 2011.   
      Master
Geophysical
Data-Use License Fairfield Industries Incorporated    Master License Agreement
for geophysical seismic data owned by Data Owner, as supplemented, dated
November 3, 2004.          Master License
Agreement WesternGeco LLC    Master License Agreement for Multiclient Seismic
Data, as supplemented, effective October 11, 2001          Master License
Agreement TGS-NOPEC Geophysical Company, L.P.    Master License Agreement No.
HL0905-004 for Geophysical Data, as supplemented, effective September 27, 2005.
         Master License
Agreement Multi Klient Invest As    Master Marine Geophysical Data Use License
Number ATP-2010, as supplemented, effective July 2, 2010          Master Marine
Geophysical Dara
Use License CGG Americas Inc.    Non-Exclusive Master License Agreement for the
use of Geophysical Data, as supplemented, effective August 7, 2006.    GB-388   
Active    Non-Exclusive
Master License
Agreement Thomson Professional & Regulatory Inc. d.b.a. RIA    Checkpoint
License Agreement, as amended, dated March 15, 2007.          License

 

Exhibit A Page 4 Part 5



--------------------------------------------------------------------------------

Name of other parties to lease or
contract

  

Contract Description

  

Block
(GC-300)

  

Block Status

  

Contract Type

Lexco Data Systems, L.P.    Geographic Site License Agreement in effect for one
year, dated June 27, 2012.          License        
Seismic Micro-Technology, Inc. d/b/a IHS Global Inc.    Letter Agreement for
Seismic Micro-Technology, Inc.’s Software Packages Network and/or Standalone
License Agreement and the Seismic Micro-Technology, Inc.’s Software Packages
Network and/or Standalone Maintenance Agreement dated July 19, 2001.         
License Oceanweather, Inc.    License Agreement for selected NEXTRA Products
dated August 6, 2007.          License Ez Custom Software Solutions, LLP   
License Agreement which covers software to calculate FAS 123R compensation
expense effective May 17, 2006          License Merrick Systems, Inc.   
Software License Agreement dated August 23, 2004          License Oceaneering
Solus Schall Division    Software License Agreement for CAIRS that manages and
reports inspection of data.          License O’Briens Response Management, Inc.
   Software License Agreement for CommandPro dated September 4, 2008.         
License Petrophysical Solutions, Inc.    License Agreement for use of data
related to ongoing operations in the Gulf of Mexico dated October 14, 2008      
   License

 

Exhibit A Page 5 Part 5



--------------------------------------------------------------------------------

Name of other parties to lease
or contract

  

Contract Description

  

Block
(GC-300)

  

Block Status

  

Contract Type

Argus Media Inc.    License agreement dated October 1, 2010         
License Agreement Paradigm Tech (P2 Energy Solutions)    Software License
Agreement pertaining to Excalibur, Cue-Bic, and UniData dated November 7, 1999
         License Petroleum Experts Limited    Software Perpetual License
Agreement Limited Warranty, as amended, dated November 8, 2005.          License

 

Exhibit A Page 6 Part 5



--------------------------------------------------------------------------------

Exhibit B



--------------------------------------------------------------------------------

IN THE UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

In re:    §    Chapter 11    §    ATP Oil & Gas Corporation,    §    Case No.:
12-36187    §   

Debtor.

   §    Hon. Marvin Isgur

 

 

ORDER (A) APPROVING THE SALE OF CERTAIN OF THE DEBTOR’S ASSETS

FREE AND CLEAR OF CLAIMS AND LIENS AND (B) APPROVING THE

ASSUMPTION AND ASSIGNMENT OF CONTRACTS AND LEASES

Upon the Motion (the “Motion”)1 of ATP Oil & Gas Corporation (the “Debtor”)
pursuant to 11 U.S.C. §§ 105(a), 363 and 365 and Bankruptcy Rules 2002, 6004 and
6006 for an Order (a) approving the sale (the “Sale”) of the Debtor’s Assets (as
defined in the Purchase Agreement) free and clear of claims and liens (the
“Purchased Assets”) pursuant to the terms and conditions of the Asset Purchase
Agreement attached hereto as Exhibit 1 (collectively with all exhibits thereto,
the “Purchase Agreement”), dated as of June [    ], 2013 and executed by and
between the Debtor, as seller (the “Seller”), Credit Suisse AG, exclusively in
its capacity as administrative agent and collateral agent under the DIP Credit
Agreement2 (the “DIP Agent”) and, upon the joinder contemplated by Section 5.12
of the Purchase Agreement, a newly formed Delaware limited liability company
designated by the DIP Agent at the direction of the Required Lenders (as defined
in the DIP Credit Agreement), as purchaser (the DIP Agent in such capacities and
such newly formed entity collectively (unless the context expressly implies

 

1  Unless otherwise indicated, terms capitalized but not defined herein shall
have the meanings given to them in the Motion [Dkt. No. 1252].

2 

The Debtor’s Senior Secured Superpriority Debtor-in-Possession Credit Agreement
dated as of August 29, 2012 (as amended from time to time, the “DIP Credit
Agreement”), by and among the Debtor, the lenders party thereto (the “DIP
Lenders”) and Credit Suisse AG, as administrative agent and collateral agent.



--------------------------------------------------------------------------------

otherwise), the “Purchaser”)3 and (b) approving the assumption and assignment of
certain executory contracts and unexpired leases (collectively, the
“Contracts”); and the Court having entered the Order (A) Approving (i) Bidding
Procedures; (ii) Bid Protections; (iii) Auction Procedures; and (iv) Assumption
and Assignment Procedures; (B) Approving Notice Procedures for (i) the
Solicitation of Bids; and (ii) an Auction; (C) Scheduling Hearings on Approval
of a Sale or Sales of Substantially all of the Debtor’s Deepwater Property
Assets; and (D) Granting Related Relief on February 14, 2013 [Dkt. No. 1419]
(the “Bidding Procedures Order”); and the Debtor having determined, after an
extensive marketing process, that the Purchaser has submitted the highest and
best bid for the Purchased Assets; and upon adequate and sufficient notice of
the Motion, the Auction (as defined below), the hearing on the Motion held
before the Court on [June 20, 2013] (the “Sale Hearing”), and any other related
transactions having been given in the manner directed by the Court pursuant to
the Bidding Procedures Order; and the Court having reviewed and considered
(x) the Motion and all relief related thereto, (y) all pleadings filed in
response to the relief requested in the Motion, and (z) the statements of
counsel and evidence presented at the Sale Hearing in support of the relief
requested in the Motion; and it appearing that the Court has jurisdiction to
consider and determine this matter in accordance with 28 U.S.C. §§ 157 and 1334;
and it further appearing that the legal and factual bases set forth in the
Motion and at the Sale Hearing establish just cause for the relief granted
herein; and it appearing that the relief requested in the Motion is in the best
interests of the Debtor, its estate and creditors and other parties-in-interest;
and upon the record of the Sale Hearing and all other pleadings and proceedings
in this Chapter 11 case, including the Motion; and after due deliberation
thereon and good and sufficient cause appearing therefor;

 

3  For the avoidance of doubt, all references in this Sale Order to the
Purchaser in the context of the Purchaser’s acquiring the Purchased Assets refer
to the Purchaser excluding the DIP Agent. As set forth herein, the DIP Agent
shall not be deemed to have assumed title or control with respect to or over any
of the Purchased Assets or any liability or obligation in respect of any of the
Assumed Obligations.



--------------------------------------------------------------------------------

IT IS HEREBY FOUND AND DETERMINED:

Jurisdiction, Final Order and Statutory Predicates

A. The Court has jurisdiction to consider the Motion and the relief requested
therein under 28 U.S.C. §§ 157 and 1334. The Motion is a core proceeding under
28 U.S.C. § 157(b)(2)(A), (N) and (O). Venue is proper in the Court under 28
U.S.C. §§ 1408 and 1409.

B. The statutory predicates for the relief sought in the Motion are Sections
105(a), 363(b), (f), and (m) and 365(a), (b) and (f) of the Bankruptcy Code and
Bankruptcy Rules 2002, 6004, 6006 and 9014.

C. This Sale Order constitutes a final order within the meaning of 28 U.S.C. §
158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent
necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of
Civil Procedure, as made applicable by Bankruptcy Rule 7054, the Court expressly
finds that there is no just reason for delay in the implementation of this Sale
Order, and expressly directs that this Sale Order be effective immediately upon
entry.

Notice of Sale, Auction and the Cure Amounts

D. Actual written notice of the Motion, the auction conducted for the Sale of
the Deepwater Assets4 on May 7, 2013 (the “Auction”), the Sale Hearing, the Sale
of the Deepwater Assets, and a reasonable opportunity to object or be heard with
respect to the Motion and the relief requested therein, has been afforded to all
known interested entities, including, but not limited to the following parties:
(i) all entities contacted by Jefferies or known by the Debtor to

 

4 

For the avoidance of doubt, the Deepwater Assets, as defined in the Motion,
include, without limitation, any of the Debtor’s assets that were not sold with
respect to the sale of the Debtor’s shelf properties pursuant to that certain
Motion dated January 8, 2013 [Dkt. No. 1169]. See Motion, ¶ 14, n.1.



--------------------------------------------------------------------------------

have expressed an interest in a transaction with respect to the Deepwater Assets
during the past nine (9) months, including all Qualified Bidders; (ii) all state
and local taxing authorities or recording offices which have a reasonably known
interest in the relief requested; (iii) all insurers; (iv) all non-debtor
parties to relevant contracts or leases (executory or otherwise); (v) all
parties who are known or reasonably believed, after reasonable inquiry, to have
asserted any lien, encumbrance, claim, or other interest in the Deepwater
Assets; and (vi) all parties set forth in the Debtor’s Master Service List
maintained in accordance with this Court’s Order Establishing Notice Procedures
[Dkt. No. 132] (collectively, the “Notice Parties”) and such information was
posted by the Debtor on its KCC website. The Debtor caused notice of the
Auction, the Sale Hearing, and the Sale to be published in (a) the Houston
Chronicle, (b) the New Orleans Times-Picayune, (c) Platts and (d) Oil & Gas
Journal, as provided by the Bidding Procedures Order.

E. In accordance with the provisions of the Bidding Procedures Order, the Debtor
has served notice upon the Contract Counterparties: (i) that the Debtor seeks to
assume and assign to the Purchaser the Contracts on the closing date of the Sale
under the Purchase Agreement (the “Closing Date”); and (ii) of the relevant Cure
Amounts (as defined below). The service of such notice was good, sufficient, and
appropriate under the circumstances, and no further notice need be given in
respect of establishing a Cure Amount for the Contracts. Each of the Contract
Counterparties has had an opportunity to object to the Cure Amounts set forth in
the notice and to the assumption and assignment to the Purchaser of the
applicable Contract.

F. As evidenced by the affidavits of service and affidavits of publication
previously filed with this Court, proper, timely, adequate, and sufficient
notice of the Auction, the Motion, the Sale Hearing, the Sale, and the
transactions contemplated thereby, including without limitation, the assumption
and assignment of the Contracts to the Purchaser, was provided in accordance
with the orders previously entered by this Court, Sections 105(a), 363, and 365
of the



--------------------------------------------------------------------------------

Bankruptcy Code, and Bankruptcy Rules 2002, 6004, 6006, 9007, and 9008. The
notices described herein were good, sufficient, and appropriate under the
circumstances, and no other or further notice of the Auction, the Motion, the
Sale Hearing, the Sale, the Closing Date or the assumption and assignment of the
Contracts to the Purchaser is or shall be required.

G. The disclosures made by the Debtor concerning the Auction, the Purchase
Agreement, the Motion, the Sale Hearing, the Sale, and the assumption and
assignment of the Contracts to the Purchaser were good, complete, and adequate.

Good Faith of the Purchaser

H. The Purchase Agreement was negotiated, proposed, and entered into by the
Debtor and the Purchaser without collusion, in good faith, and from arms’-length
bargaining positions.

I. The Purchaser is not an “insider” or “affiliate” of the Debtor as those terms
are defined in Sections 101(31) and 101(2) of the Bankruptcy Code. Neither the
Debtor nor the Purchaser has engaged in any conduct that would cause or permit
the Purchase Agreement to be avoided under Section 363(n) of the Bankruptcy
Code. Specifically, the Purchaser has not acted in a collusive manner with any
person and the Purchase Price paid by the Purchaser for the Purchased Assets was
not controlled by any agreement among the bidders.

J. The Purchaser is purchasing the Purchased Assets and assuming and receiving
assignment of the Contracts in good faith and is therefore a good faith
purchaser within the meaning of Section 363(m) of the Bankruptcy Code and under
other applicable bankruptcy and non-bankruptcy law. The Purchaser proceeded in
good faith in connection with all aspects of the Sale, including, but not
limited to: (i) complying in all respects with the Bidding Procedures Order;
(ii) agreeing to subject its bid to the competitive bidding procedures set forth
in the Bidding Procedures Order; (iii) neither inducing nor causing the Debtor’s
Chapter



--------------------------------------------------------------------------------

11 filing; and (iv) disclosing all payments to be made by the Purchaser in
connection with the Sale. Accordingly, the Purchaser is entitled to all of the
protections afforded under Section 363(m) of the Bankruptcy Code and under other
applicable Bankruptcy and non-Bankruptcy Law.

Highest and Best Offer

K. The Debtor conducted an auction process in accordance with, and has otherwise
complied in all respects with, the Bidding Procedures Order. The auction process
set forth in the Bidding Procedures Order afforded a full, fair, and reasonable
opportunity for any person or entity to make a higher or otherwise better offer
to purchase the Purchased Assets. The Auction was duly noticed and conducted in
a non-collusive, fair, and good faith manner and a reasonable opportunity has
been given to any interested party to make a higher or otherwise better offer
for the Purchased Assets.

L. The Purchase Agreement constitutes the highest and best offer for the
Purchased Assets and will provide a greater recovery for the Debtor’s estate
than would be provided by any other available alternative. The Debtor’s
determination that the Purchase Agreement constitutes the highest and best offer
for the Purchased Assets constitutes a valid and sound exercise of the Debtor’s
business judgment.

M. The Purchaser is an acquisition vehicle to be formed by or on behalf of the
DIP Lenders, which hold valid claims against the Debtor, the estate and property
of the estate. The DIP Agent and DIP Lenders5 hold claims (i) in the aggregate
principal amount of obligations outstanding under the DIP Credit Agreement,
together with accrued interest and any other Claim with respect to the DIP
Credit Agreement and (ii) in the aggregate principal amount of obligations
outstanding under the Prepetition Hedging Obligations (as defined in the
Purchase

 

5 

DIP Lenders shall include, for purposes of this paragraph, MBL (as defined in
the DIP Credit Agreement).



--------------------------------------------------------------------------------

Agreement) that rank pari passu with the DIP Credit Agreement (together, the
“DIP Claims”) and have the right under the Bankruptcy Code, and were authorized
by this Court pursuant to the Bidding Procedures, to credit bid any or all of
such DIP Claims, and were a Qualified Bidder with respect thereto, at the
Auction. At the Auction, pursuant to the Purchase Agreement, the Purchaser
agreed to pay the Purchase Price, as adjusted as of the Closing Date pursuant to
Section 7.02 of the Purchase Agreement. The Purchase Price will include (i) cash
in the amount of $55,000,000 to fund an escrow for the purpose of satisfying
legitimate liens on the Purchased Assets that are ranked senior to the DIP
Claims (the “Senior Liens”); (ii) an additional cash component of $1,826,000
(less any cash the Debtor has on hand on the Closing Date); and (iii) a credit
bid of the remainder of the Purchase Price, which credit bid was a valid and
proper offer pursuant to the Bidding Procedures Order and Bankruptcy Code
sections 363(b) and 363(k) (the “Credit Bid”).

N. The portion of the DIP Claims in excess of the amounts expressly stated as
part of the Credit Bid shall remain outstanding against the Debtor and any of
its assets not purchased by the Purchaser, and the DIP Agent and DIP Lenders
shall continue to be protected by and entitled to the benefit of the terms and
provisions of the DIP Order, the DIP Credit Agreement and other orders entered
by the Court. The cash paid by the Purchaser for the purpose of satisfying
Senior Liens shall be held in escrow at JPMorgan Chase Bank, NA (the “Senior
Lien Escrow”) and shall be distributed as promptly as practicable after the
Closing Date as follows: (i) to the holder of a Senior Lien upon agreement by
the Purchaser or upon a final and non-appealable judicial determination as to
the amount of the claim secured by such Senior Lien and that such Senior Lien is
ranked senior to the DIP Claims; (ii) to the Purchaser, on the date that is 180
days after the Closing Date (and any date thereafter) to the extent that the
Senior Lien Escrow exceeds the aggregate amount of the then-asserted Senior
Liens; and (iii) to the Purchaser to the extent that any amounts remain in the
Senior Lien Escrow following the final adjudication or settlement and payment in
full of all Senior Liens.



--------------------------------------------------------------------------------

O. The Purchase Agreement represents a fair and reasonable offer to purchase the
Purchased Assets under the circumstances of this Chapter 11 case. No other
entity or group of entities has offered to purchase the Purchased Assets for
greater overall value to the Debtor’s estate than the Purchaser.

P. Approval of the Motion and the Purchase Agreement and the consummation of the
transactions contemplated thereby is in the best interests of the Debtor’s
Chapter 11 estate (taken as a whole), its creditors, and other parties in
interest.

No Fraudulent Transfer or Merger

Q. The consideration provided by the Purchaser pursuant to the Purchase
Agreement (i) is fair and adequate, (ii) is the highest or otherwise best offer
for the Purchased Assets, (iii) will provide a greater recovery for the Debtor’s
estate than would be provided by any other available alternative, and
(iv) constitutes reasonably equivalent value (as those terms are defined in each
of the Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, and
Section 548 of the Bankruptcy Code) and fair consideration under the Bankruptcy
Code and under the laws of the United States, any state, territory, possession,
or the District of Columbia. No other person, entity, or group of entities has
offered to purchase the Purchased Assets for greater overall value to the
Debtor’s estate than the Purchaser. The Debtor’s determination that the Purchase
Agreement constitutes the highest and best offer for the Purchased Assets
constitutes a valid and sound exercise of the Debtor’s business judgment.
Approval of the Motion and the Purchase Agreement, and the consummation of the
transactions contemplated thereby, is in the best interests of the Debtor, its
estate, creditors, and other parties in interest.

R. The Purchase Agreement was not entered into for the purpose of hindering,



--------------------------------------------------------------------------------

delaying, or defrauding creditors under the Bankruptcy Code or under the laws of
the United States, any state, territory, possession, or the District of
Columbia. Neither the Debtor nor the Purchaser is fraudulently entering into the
transaction contemplated by the Purchase Agreement.

S. The Purchaser is not a mere continuation of the Debtor or its estate, and
there is no continuity of enterprise between the Purchaser and the Debtor. The
Purchaser is not holding itself out to the public as a continuation of the
Debtor and is not an “insider” or “affiliate” of the Debtor, as those terms are
defined in the Bankruptcy Code, and no common identity of incorporators,
directors or stockholders existed between the Purchaser and the Debtor. Pursuant
to the Purchase Agreement, the Purchaser is not purchasing all of the Debtor’s
assets in that the Purchaser is not purchasing any of the Excluded Assets. The
conveyance of the Purchased Assets does not amount to a consolidation, merger or
de facto merger of the Purchaser and the Debtor and/or Debtor’s estate, there is
not substantial continuity between the Purchaser and the Debtor, there is no
continuity of enterprise between the Debtor and the Purchaser, the Purchaser is
not a mere continuation of the Debtor or the Debtor’s estate, and the Purchaser
does not constitute a successor to the Debtor or the Debtor’s estate. On the
Closing Date, the Purchaser shall be deemed to have assumed only the Assumed
Obligations (as defined in the Purchase Agreement). Except for the Assumed
Obligations, the Purchaser’s acquisition of the Purchased Assets shall be free
and clear of any “successor liability” claims of any nature whatsoever, whether
known or unknown and whether asserted or unasserted as of the Closing Date. The
Purchaser’s operations shall not be deemed a continuation of the Debtor’s
business as a result of the acquisition of the Purchased Assets. The Purchaser
would not have acquired the Purchased Assets but for the foregoing protections
against potential claims based upon “successor liability” theories.



--------------------------------------------------------------------------------

Validity of Transfer

T. The Debtor has, to the extent necessary and applicable, (i) full corporate
power and authority to execute and deliver the Purchase Agreement and all other
documents contemplated thereby, (ii) all corporate authority necessary to
consummate the transactions contemplated by the Purchase Agreement, and
(iii) taken all corporate action necessary to authorize and approve the Purchase
Agreement and the consummation of the transactions contemplated thereby. The
Sale has been duly and validly authorized by all necessary corporate action. No
consents or approvals, other than those expressly provided for in the Purchase
Agreement, are required for the Debtor to consummate the Sale, execute the
Purchase Agreement, or consummate the transactions contemplated thereby.

U. The Debtor has (except to the extent otherwise provided in the Purchase
Agreement) title to the Purchased Assets. The transfer of the Purchased Assets
to the Purchaser will be, as of the Closing Date, a legal, valid, and effective
transfer of the Purchased Assets, which transfer vests or will vest the
Purchaser with all right, title, and interest of the Debtor to the Purchased
Assets free and clear of (i) all Liens (as defined in the Purchase Agreement)
relating to, accruing, or arising any time prior to the Closing Date, including,
without limitation, any such Liens (x) that purport to give to any party a right
of setoff or recoupment against, or a right or option to effect any forfeiture,
modification, profit sharing interest, right of first refusal, purchase, or
repurchase right or option, or termination of, the Debtor or the Purchaser’s
interests in the Purchased Assets, or any similar rights, or (y) in respect of
taxes, restrictions, rights of first refusal, charges of interests of any kind
or nature, if any, including, without limitation, any restriction of use,
voting, transfer, receipt of income, or other exercise of any attributes of
ownership) and (ii) all debts arising under, relating to, or in connection with
any act of the Debtor or claims (as that term is defined in Section 101(5) of
the Bankruptcy Code), liabilities, obligations, demands, guaranties, options,
rights, contractual commitments, restrictions,



--------------------------------------------------------------------------------

interests, and matters of any kind and nature, whether arising prior to or
subsequent to the commencement of this case, and whether imposed by agreement,
understanding, law, equity or otherwise relating to, accruing or arising any
time prior to the Closing Date (collectively in this clause (ii), the “Claims”
and, together with the Liens, the “Claims and Interests”), with the exception of
any Assumed Encumbrances and Assumed Obligations, each as defined in the
Purchase Agreement (the “Assumed Encumbrances” and “Assumed Obligations”), and
any Excess Senior Liens (as defined below).

Section 363(f) is Satisfied

V. The conditions of Section 363(f) of the Bankruptcy Code have been satisfied
in full; therefore, the Debtor may sell the Purchased Assets free and clear of
any Claims and Interests in the property other than those Senior Liens, if any,
securing claims that are not satisfied out of the Senior Lien Escrow (the
“Excess Senior Liens”).

W. The Purchaser would not have entered into the Purchase Agreement and would
not consummate the transactions contemplated thereby if the Sale of the
Purchased Assets to the Purchaser, and the assumption and assignment of the
Contracts to the Purchaser, were not free and clear of all Claims and Interests
of any kind or nature whatsoever (except the Assumed Encumbrances, Assumed
Obligations and Excess Senior Liens), or if the Purchaser would, or in the
future could, be liable for any of such Claims and Interests.

X. The Debtor may sell the Purchased Assets free and clear of all Claims and
Interests against the Debtor, its estate, or any of the Purchased Assets (except
the Assumed Encumbrances, Assumed Obligations and Excess Senior Liens) because,
in each case, one or more of the standards set forth in Section 363(f)(1)–(5) of
the Bankruptcy Code has been satisfied. Those holders of Claims and Interests
against the Debtor, its estate, or any of the Purchased Assets, who did not
object, or who withdrew their objections to the Sale or the Motion, are deemed
to have



--------------------------------------------------------------------------------

consented thereto pursuant to Section 363(f)(2) of the Bankruptcy Code. Those
holders of such Claims and Interests who did object fall within one or more of
the other subsections of Section 363(f) and are adequately protected by (a) with
respect to any Senior Liens, having their liens, if any, attach to the proceeds
placed in the Senior Lien Escrow and having the Sale subject to any Excess
Senior Liens; and (b) with respect to all other Claims and Interests, if any, in
each instance against the Debtor, its estate, or any of the Purchased Assets,
attach to the remaining cash proceeds of the Sale ultimately attributable to the
Purchased Assets in which such creditor alleges an interest in the same order of
priority, with the same validity, force, and effect that such creditor had prior
to the Sale, subject to any claims and defenses the Debtor or its estate may
possess with respect thereto.

ORRI and NPI Disgorgement

Y. On August 24, 2012, the Court entered that certain Order Regarding Debtor’s
Emergency Motion for an Order Authorizing (1) Payment of Funds Attributable to
Overriding Royalty Interests in the Ordinary Course of Business and (2) Payment
of Funds Attributable to Net Profits Interests Subject to Further Order of the
Court Requiring Disgorgement Thereof [Dkt. No. 191] (the “Conveyance Order”).
Pursuant to the Conveyance Order, the Debtor was authorized to pay certain funds
attributable to Overriding Royalty Interests and Net Profits Interests to the
Overriding Royalty Interest and Net Profits Interests holders (the “Subject
Interest Holders”), provided that such Subject Interest Holders entered into
that certain Agreement to Disgorge Funds Upon Order Of The Bankruptcy Court, in
the form of Annex A attached to the Conveyance Order (the “Disgorgement
Agreement”).

Z. Pursuant to the Disgorgement Agreement, the Subject Interest Holders agreed
to deliver in available funds to the Debtor and its estate any amounts that the
Subject Interest Holders are required to disgorge within thirty (30) days of the
date on which an order is entered



--------------------------------------------------------------------------------

by the Court directing the Subject Interest Holders to disgorge any such amounts
(a “Disgorgement Order”). The Conveyance Order remains in full force and effect,
provided, however, that the Purchaser, shall step into the shoes of the Seller
with respect to any of the Seller’s rights in relation to the Disgorgement
Agreement and the Conveyance Order that relate to assets being purchased, which
rights Purchaser is acquiring as part of the Sale. The Purchaser is not
acquiring the rights of any third parties with respect to the Disgorgement
Agreement and the Conveyance Order, which shall not be altered by the Sale.

Assumption and Assignment of the Contracts

AA. The assumption and assignment of the Contracts pursuant to the terms of this
Sale Order and the Bidding Procedures Order is integral to the Purchase
Agreement and is in the best interests of the Debtor, its estate, creditors, and
other parties in interest, and represents the Debtor’s reasonable exercise of
sound and prudent business judgment.

BB. The respective amounts set forth on Exhibit 2 annexed hereto are the sole
amounts necessary under Sections 365(b)(1)(A) and (B) and 365(f)(2)(A) of the
Bankruptcy Code to cure all monetary defaults and pay all actual pecuniary
losses under the Contracts (the “Cure Amounts”).

CC. The Purchaser has demonstrated adequate assurance of future performance with
respect to the Contracts pursuant to Section 365(b)(1)(C) of the Bankruptcy
Code.

Compelling Circumstances for an Immediate Sale

DD. The Debtor has demonstrated through the testimony and/or other evidence
proffered at the Sale Hearing and the representations of counsel made on the
record of the Sale Hearing good and sufficient reasons for approval of the
Purchase Agreement and the Sale. The relief requested in the Motion is in the
best interests of the Debtor, its estate, its creditors, and other
parties-in-interest. The Debtor has demonstrated (i) good, sufficient, and sound
business



--------------------------------------------------------------------------------

purposes and justifications for approving the Purchase Agreement and
(ii) compelling circumstances for the Sale outside of (a) the ordinary course of
business, pursuant to Section 363(b) of the Bankruptcy Code and (b) a Chapter 11
plan, in that, among other things, the immediate consummation of the Sale to the
Purchaser is necessary and appropriate to maximize the value of the Debtor’s
estate and the Sale will provide the means for the Debtor to maximize
distributions to its creditors.

EE. To maximize the value of the Purchased Assets and preserve the viability of
the businesses to which they relate, it is essential that the Sale occur within
the time constraints set forth in the Purchase Agreement. Time is of the essence
in consummating the Sale.

FF. Given all of the circumstances of this Chapter 11 case and the adequacy and
fair value of the Purchase Price under the Purchase Agreement, the proposed Sale
constitutes a reasonable and sound exercise of the Debtor’s business judgment
and should be approved.

GG. The Sale does not constitute a sub rosa Chapter 11 plan for which approval
has been sought without the protections that a disclosure statement would
afford. The Sale neither impermissibly restructures the rights of the Debtor’s
creditors nor impermissibly dictates a liquidating Chapter 11 plan for the
Debtor.

HH. The consummation of the Sale and the assumption and assignment of the
Contracts is legal, valid, and properly authorized under all applicable
provisions of the Bankruptcy Code, including, without limitation, Sections
105(a), 363(b), 363(f), 363(m), 365(b), and 365(f) of the Bankruptcy Code, and
all of the applicable requirements of such Sections have been complied with in
respect of the Sale.



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

General Provisions

1. The findings and conclusions set forth herein constitute the Court’s findings
of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable
to this Chapter 11 case pursuant to Bankruptcy Rule 9014. To the extent that any
of the findings of fact constitute conclusions of law, they are adopted as such.
To the extent any of the conclusions of law constitute findings of fact, they
are adopted as such.

2. The relief requested in the Motion is granted and approved, and the
transactions contemplated thereby and by the Purchase Agreement are approved as
set forth in this Sale Order. All capitalized terms not otherwise defined in
this Sale Order have the meanings ascribed to such terms in the Motion or the
Purchase Agreement, as applicable.

3. This Court’s findings of fact and conclusions of law set forth in the Bidding
Procedures Order are incorporated herein by reference.

4. The Credit Bid is hereby approved. The portion of the DIP Claims in excess of
the amounts expressly stated as part of the Credit Bid shall remain outstanding
against the Debtor and any of its assets not purchased by the Purchaser, and the
DIP Agent and DIP Lenders shall continue to be protected by and entitled to the
benefit of the terms and provisions of the DIP Order, the DIP Credit Agreement
and other orders entered by the Court. In making the Credit Bid and in taking
any and all actions in connection therewith, the DIP Agent shall be entitled to
the benefit of all of the indemnification, reimbursement, exculpatory and other
protections (i) as and to the extent set forth in the DIP Credit Agreement,
(ii) pursuant to direction from the Required Lenders in accordance with the
Direction Letter dated April 30, 2013 directing the DIP Agent to credit bid or
to take any other action in connection with the transactions contemplated by the
Purchase Agreement or (iii) pursuant to applicable law, this Sale Order or any
other order of the Court.



--------------------------------------------------------------------------------

5. The amount of cash placed in the Senior Lien Escrow by the Purchaser at the
closing shall be equal to $55,000,000. The Senior Lien Escrow shall be
distributed as promptly as practicable after the Closing Date as follows: (i) to
the holder of a Senior Lien upon agreement by the Purchaser or upon a final and
non-appealable judicial determination as to the amount of the claim secured by
such Senior Lien and that such Senior Lien is ranked senior to the DIP Claims;
(ii) to the Purchaser, on the date that is 180 days after the Closing Date (and
any date thereafter) to the extent that the Senior Lien Escrow exceeds the
aggregate amount of the then-asserted Senior Liens; and (iii) to the Purchaser
to the extent that any amounts remain in the Senior Lien Escrow following the
final adjudication or settlement and payment in full of all Senior Liens. The
Purchaser, the Seller and any Senior Lien Claimant shall make a good faith
effort to resolve all disputes with respect to the amount and/or priority of any
asserted Senior Liens as promptly as possible. Any holder of an asserted Senior
Lien shall assert such lien only against the amounts in the Senior Lien Escrow
unless at such time the Senior Lien Escrow is exhausted. The portion of any
Senior Lien not satisfied from the Senior Lien Escrow on the date that the
Senior Lien Escrow is exhausted shall constitute Excess Senior Liens, and such
Excess Senior Liens shall attach to those Purchased Assets to which Such Excess
Senior Liens would have attached prior to the Sale. Seller agrees to provide
Purchaser and any Senior Lien claimant with all reasonably necessary
documentation for the purpose of adjudicating any Senior Lien. This Court shall
have exclusive jurisdiction over any dispute as to the amount and priority of
any Senior Lien and the Senior Lien Escrow; and any such dispute shall be
resolved by adversary proceeding unless Purchaser and the holder of such Senior
Lien agree otherwise.

6. All objections to the Motion or the relief requested therein that have not
been withdrawn, waived, or settled by announcement to the Court during the Sale
Hearing or by stipulation filed with the Court, including any and all
reservations of rights included in such



--------------------------------------------------------------------------------

objections or otherwise, are hereby denied and overruled on the merits with
prejudice. Those parties who did not object or withdrew their objections to the
Motion are deemed to have consented pursuant to Section 363(f)(2) of the
Bankruptcy Code.

Approval of the Purchase Agreement

7. The Purchase Agreement and all other documents ancillary thereto, and all of
the terms and conditions thereof, are hereby approved.

8. Pursuant to Sections 363(b) and (f) of the Bankruptcy Code, the Debtor is
authorized and empowered to take any and all actions necessary or appropriate to
(i) consummate the Sale pursuant to and in accordance with the terms and
conditions of the Purchase Agreement, (ii) close the Sale as contemplated in the
Purchase Agreement and this Sale Order, and (iii) execute and deliver, perform
under, consummate, implement, and fully close the Purchase Agreement, including
the transfer of the Purchased Assets and the assumption and assignment of the
Contracts to the Purchaser in accordance with the Purchase Agreement, together
with all additional ancillary instruments and documents that may be reasonably
necessary or desirable to implement the Purchase Agreement and the Sale.

9. This Sale Order shall be binding in all respects upon (a) the Debtor, (b) the
Debtor’s estate, (c) all creditors of, and holders of equity interests in, the
Debtor, (d) all holders of Liens, Claims, encumbrances or other interests
(whether known or unknown) in, against, or on all or any portion of the
Purchased Assets, (e) all Contract Counterparties, (f) the Purchaser and all
successors and assigns of the Purchaser, (g) the Purchased Assets, and (h) any
trustee subsequently appointed in the Debtor’s Chapter 11 case, or a Chapter 7
trustee appointed upon a conversion of this case to a case under Chapter 7 under
the Bankruptcy Code. This Sale Order and the Purchase Agreement shall inure to
the benefit of the Debtor, its estate and creditors, the Purchaser, and the
respective successors and assigns of each of the foregoing.



--------------------------------------------------------------------------------

Transfer of the Purchased Assets

10. Pursuant to Sections 105(a), 363(b), 363(f), 365(b), and 365(f) of the
Bankruptcy Code, the Debtor is authorized to transfer the Purchased Assets to
the Purchaser on the Closing Date and such transfer shall (a) constitute a
legal, valid, binding, and effective transfer of the Purchased Assets, (b) vest
the Purchaser with title to the Purchased Assets, and (c) upon the Debtor’s
receipt of the Purchase Price (as may be adjusted as of the Closing Date
pursuant to sections 7.02(c) and 12.01 of the Purchase Agreement), be free and
clear of all Claims and Interests (other than Assumed Encumbrances, Assumed
Obligations and Excess Senior Liens), with such Claims and Interests to attach
to the proceeds of the Sale in the order of their priority, with the same
validity, force, and effect which they now have as against the Purchased Assets
(subject to any claims and defenses the Debtor or its estate may possess with
respect thereto). On the Closing Date, the Purchaser shall take title to and
possession of the Purchased Assets subject only to the Assumed Encumbrances,
Assumed Obligations and Excess Senior Liens.

11. The Debtor is hereby authorized to take any and all actions necessary to
consummate the transactions contemplated by the Purchase Agreement, including
any actions that otherwise would require further approval by the Debtor’s board
of directors or board of managers, as the case may be, without the need of
obtaining such approvals.

12. The transactions authorized herein shall be of full force and effect,
regardless of the Debtor’s lack of good standing in any jurisdiction in which it
is formed or authorized to transact business. Upon consummation of the
transactions set forth in the Purchase Agreement, the Purchaser shall be
authorized to file termination statements or lien terminations in any required
jurisdiction to remove any record, notice filing, or financing statement
recorded to attach, perfect, or otherwise notice any lien or encumbrance, with
respect to the Purchased Assets, that is extinguished or otherwise released
pursuant to this Sale Order under Section 363 and the related provisions of the
Bankruptcy Code.



--------------------------------------------------------------------------------

13. Subject to the terms, conditions, and provisions of this Sale Order, all
entities are hereby forever prohibited and enjoined from taking any action that
would adversely affect or interfere with the ability of the Debtor to sell and
transfer the Purchased Assets to the Purchaser in accordance with the terms of
this Purchase Agreement and this Sale Order.

14. Subject to the terms, conditions, and provisions of this Sale Order, all
entities that are in possession of some or all of the Purchased Assets on the
Closing Date are directed to surrender possession of such Purchased Assets to
the Purchaser or its assignee on the Closing Date.

15. The transfer of the Purchased Assets to the Purchaser pursuant to the
Purchase Agreement does not require any consents other than as specifically
provided for in the Purchase Agreement.

16. A certified copy of this Sale Order may be filed with the appropriate clerk
and/or recorded with the recorder of any state, county, or local authority to
act to cancel any of the Claims and Interests of record except the Assumed
Encumbrances, Assumed Obligations and Excess Senior Liens.

17. If any person or entity which has filed statements or other documents
evidencing Claims and Interests on, or in, all or any portion of the Purchased
Assets (other than statements or documents with respect to Assumed Encumbrances,
Assumed Obligations, or unresolved Senior Liens) shall not have delivered to the
Debtor prior to the Closing Date, in proper form for filing and executed by the
appropriate parties, termination statements, instruments of satisfaction,
releases of liens and easements, and any other documents necessary for the
purpose of documenting the release of all liens or interests which the person or
entity has or may assert



--------------------------------------------------------------------------------

with respect to all or any portion of the Purchased Assets, the Debtor is hereby
authorized and directed, and the Purchaser is hereby authorized, on behalf of
the Debtor and each of its creditors, to execute and file such statements,
instruments, releases, and other documents on behalf of such person or entity
with respect to the Purchased Assets.

18. On the Closing Date, this Sale Order shall be construed and shall constitute
for any and all purposes a full and complete general assignment, conveyance, and
transfer of the Debtor’s interests in the Purchased Assets. This Sale Order is
and shall be effective as a determination that, on the Closing Date, all Claims
and Interests and any other interest of any kind or nature whatsoever existing
as to the Purchased Assets prior to the Closing Date, other than the Assumed
Encumbrances, Assumed Obligations and Excess Senior Liens, shall have been
unconditionally released, discharged, and terminated, and that the conveyances
described herein have been effected; provided, however, that any Senior Liens
shall attach to the proceeds placed in the Senior Lien Escrow and any other
Claims and Interests shall attach to any remaining proceeds of the Sale in the
order of their priority, with the same validity, force, and effect which they
now have as against the Purchased Assets.

19. This Sale Order is and shall be binding upon and govern the acts of all
persons and entities, including, without limitation, all filing agents, filing
officers, title agents, title companies, recorders of mortgages, recorders of
deeds, registrars of deeds, administrative agencies, governmental departments,
secretaries of state, federal, state and local officials, and all other persons
and entities who may be required by operation of law, the duties of their
office, or contract, to accept, file, register, or otherwise record or release
any documents or instruments, or who may be required to report or insure any
title or state of title in or to any lease; and each of the foregoing persons
and entities is hereby directed to accept for filing any and all of the
documents and instruments necessary and appropriate to consummate the
transactions contemplated by the Purchase Agreement.



--------------------------------------------------------------------------------

20. To the greatest extent available under applicable law, the Purchaser shall
be authorized, as of the Closing Date, subject to section 4.02(f) of the
Purchase Agreement, to operate under any license, permit, registration, and
governmental authorization or approval of the Debtor with respect to the
Purchased Assets, and all such licenses, permits, registrations, and
governmental authorizations and approvals are deemed to have been, and hereby
are, deemed to be transferred to the Purchaser as of the Closing Date.

21. In accordance with Section 525 of the Bankruptcy Code, no governmental unit
may revoke or suspend any permit or license relating to the operation of the
Purchased Assets sold, transferred, or conveyed to the Purchaser on account of
the filing or pendency of the Debtor’s Chapter 11 case or the consummation of
the transactions contemplated by the Purchase Agreement.

22. As of the Closing, Purchaser shall be responsible in accordance with
applicable Law for all liabilities relating to decommissioning and plugging and
abandonment with respect to the Purchased Assets arising by virtue of
Purchaser’s ownership of such assets, (b) the Purchased Assets do not include
any assets of third parties, including any third party’s right, title or
interest in any lessors’ royalties, overriding royalties, net profits interests,
carried interests, production payments or reversionary interests and (c) as of
the Closing, Purchaser shall have purchased the Purchased Assets subject to any
Assumed Encumbrances (to the extent not otherwise discharged pursuant to this
Sale Order) and Excess Senior Liens.

23. The DIP Agent has executed the Purchase Agreement at the direction of the
Required Lenders (as defined in the DIP Credit Agreement) solely in order to
facilitate the transaction contemplated by the Purchase Agreement.
Notwithstanding anything herein or in the



--------------------------------------------------------------------------------

Purchase Agreement or any other document or instrument to the contrary, the
transfer by the DIP Agent to the Purchaser of the right to receive the Purchased
Assets shall be “as is, where is, and with all faults” and without any
representations, warranties or recourse whatsoever. In making the Credit Bid for
the Purchased Assets, in transferring the right to receive the Purchased Assets
to the Purchaser, and in taking all other actions in connection with the
foregoing (whether pursuant to the Purchase Agreement, any other agreement,
instrument or document executed in connection therewith or otherwise), the DIP
Agent shall not be deemed to have assumed in any respect possession, title or
control with respect to or over any of the Purchased Assets or any liability or
obligation in respect of any of the Assumed Obligations.

ORRI and NPI Disgorgement

24. The Conveyance Order remains in full force and effect, provided, however,
that Purchaser shall step into the shoes of Seller with respect to any of the
Seller’s rights in relation to the Disgorgement Agreement and the Conveyance
Order that relate to assets being purchased, which rights Purchaser is acquiring
as part of the Sale. The Purchaser is not acquiring the rights of any third
parties with respect to the Disgorgement Agreement and the Conveyance Order,
which shall not be altered by the Sale.

Prohibition of Actions Against the Purchaser

25. Except for the Assumed Encumbrances, Assumed Obligations and Excess Senior
Liens, or as otherwise expressly provided for in this Sale Order or the Purchase
Agreement, the Purchaser shall not have any liability or other obligation of the
Debtor arising under or related to any of the Purchased Assets. Without limiting
the generality of the foregoing, and except as otherwise specifically provided
herein or in the Purchase Agreement, the Purchaser shall not be liable for any
Claims and Interests against the Debtor, or any of its predecessors or
affiliates, and the Purchaser shall have no successor or vicarious liabilities
of any kind or character,



--------------------------------------------------------------------------------

including, but not limited to, under any theory of antitrust, environmental,
successor or transferee liability, labor law, de facto merger, mere
continuation, continuity of enterprise, or substantial continuity, whether known
or unknown as of the Closing Date, now existing or hereafter arising, whether
fixed or contingent, whether asserted or unasserted, whether legal or equitable,
whether liquidated or unliquidated, including, but not limited to, liabilities
on account of warranties, intercompany loans and receivables between the Debtor
and any non-debtor subsidiary or affiliate, liabilities relating to or arising
from any Environmental Laws (as defined in the Purchase Agreement), and any
taxes arising, accruing, or payable under, out of, in connection with, or in any
way relating to the operation of any of the Purchased Assets prior to the
Closing Date. The consummation of the Sale does not amount to a consolidation,
merger or de facto merger of the Purchaser and the Debtor and/or the Debtor’s
estate, there is not substantial continuity between the Purchaser and the
Debtor, there is no continuity of enterprise between the Debtor and the
Purchaser, the Purchaser is not a mere continuation of the Debtor or the
Debtor’s estate, and the Purchaser does not constitute a successor to the Debtor
or the Debtor’s estate. On the Closing Date, the Purchaser shall be deemed to
have assumed only the Assumed Obligations. Except for the Assumed Obligations
and Assumed Encumbrances, the Purchaser’s acquisition of the Purchased Assets
shall be free and clear of any “successor liability” claims of any nature
whatsoever, whether known or unknown and whether asserted or unasserted as of
the Closing Date. The Purchaser’s operations shall not be deemed a continuation
of the Debtor’s business as a result of the acquisition of the Purchased Assets.
The Purchaser is not an agent or a joint venturer of the DIP Agent and the DIP
Agent shall have no duties under the Purchase Agreement, except to reduce the
amount of the allowed claims of the DIP Lenders and the holder of the
Prepetition Hedging Obligations (as defined in the DIP Credit Agreement) on the
Closing Date by the amount of the Credit Bid used as consideration under the
Purchase Agreement, subject to the terms and conditions hereof and as contained
in sections 7.02 and 12.01 of the Purchase Agreement.



--------------------------------------------------------------------------------

26. Except with respect to Assumed Encumbrances and Assumed Obligations, or as
otherwise permitted by the Purchase Agreement or this Sale Order, all persons
and entities, including, but not limited to, all debt security holders, equity
security holders, governmental, tax and regulatory authorities, lenders, trade
creditors, litigation claimants, and other creditors, holding Claims and
Interests or other interests of any kind or nature whatsoever against or in all
or any portion of the Purchased Assets (whether legal or equitable, secured or
unsecured, matured or unmatured, contingent or non-contingent, liquidated or
unliquidated, senior or subordinate), arising under or out of, in connection
with, or in any way relating to the Debtor, the operation of the Debtor’s
business prior to the Closing Date, or the transfer of the Purchased Assets to
the Purchaser, hereby are forever barred, estopped, and permanently enjoined
from asserting against the DIP Agent or the Purchaser, any of their respective
affiliates, any of the foregoing’s successors, assigns, or properties, or the
Purchased Assets, such persons’ or entities’ Claims and Interests or any other
interests in and to the Purchased Assets, including, without limitation, the
following actions: (a) commencing or continuing in any manner any action or
other proceeding against the DIP Agent or the Purchaser, any of their respective
affiliates or any of the foregoing’s successors, assigns, or properties, or the
Purchased Assets; (b) enforcing, attaching, collecting, or recovering in any
manner any judgment, award, decree, or order against the DIP Agent or the
Purchaser, any of their respective affiliates or any of the foregoing’s
successors, assigns, or properties, or the Purchased Assets; (c) creating,
perfecting, or enforcing any Claims and Interests against the DIP Agent or the
Purchaser, any of their respective affiliates or any of the foregoing’s
successors, assigns, or properties, or the Purchased Assets; (d) asserting any
setoff, right of subrogation or recoupment of any kind against any obligation



--------------------------------------------------------------------------------

due the DIP Agent or the Purchaser, any of their respective affiliates, or any
of the foregoing’s successors, assigns, or properties or the Purchased Assets;
(e) commencing or continuing any action, in any manner or place, that does not
comply with or is inconsistent with the provisions of this Sale Order, other
orders of the Court, or the Purchase Agreement or actions contemplated or taken
in respect thereof; or (f) revoking, terminating, or failing or refusing to
transfer or renew any license, permit, or authorization to operate any of the
Purchased Assets or conduct any of the businesses operated with the Purchased
Assets.

27. On the Closing Date, or as soon as possible thereafter, each creditor is
authorized and directed, and the Purchaser is hereby authorized, on behalf of
each of the Debtor’s creditors, to execute such documents and take all other
actions as may be necessary to release any Claims and Interests and other
interests in or on the Purchased Assets (except Assumed Encumbrances, Assumed
Obligations and Excess Senior Liens), if any, as provided for herein, as such
Claims and Interests may have been recorded or may otherwise exist.

28. All persons and entities are hereby forever prohibited and enjoined from
taking any action that would adversely affect or interfere with the ability of
the Debtor to sell and transfer the Purchased Assets to the Purchaser in
accordance with the terms of the Purchase Agreement and this Sale Order.

29. The Purchaser has given substantial consideration under the Purchase
Agreement for the benefit of the Debtor, its estate, and creditors. The
consideration given by the Purchaser, including the Credit Bid, the portion of
the consideration that consists of cash and the cash payment by the Purchaser to
the Bureau of Ocean Energy Management (the “BOEM”) reflecting the agreed amount
of financial assurance provided by the Purchaser to the BOEM in respect of the
Debtor’s liabilities, shall constitute valid and valuable consideration for the
releases of any potential Claims and Interests pursuant to this Sale Order,
which releases shall



--------------------------------------------------------------------------------

be deemed to have been given in favor of the Purchaser by all holders of Claims
and Interests against the Debtor or any of the Purchased Assets, other than
holders of Claims and Interests relating to the Assumed Encumbrances, Assumed
Obligations or Excess Senior Liens. The consideration provided by the Purchaser
for the Purchased Assets under the Purchase Agreement is fair and reasonable and
accordingly the Sale may not be avoided under Section 363(n) of the Bankruptcy
Code.

30. Effective as of the Closing Date, the Purchaser, its successors and assigns,
shall be designated and appointed the Debtor’s true and lawful attorney and
attorneys, with full power of substitution, in the Debtor’s name and stead, on
behalf of and for the benefit of the Purchaser, its successors and assigns, for
any purpose as provided in the Purchase Agreement, including for the following
purposes: (i) to demand and receive any and all of the Purchased Assets and to
give receipts and releases for and in respect of the Purchased Assets, or any
part thereof, (ii) from time to time to institute and prosecute in the Debtor’s
name, for the benefit of the Purchaser, its successors and assigns, any and all
proceedings at law, in equity or otherwise, which the Purchaser, its successors
and assigns, may deem proper for the collection or reduction to possession of
any of the Purchased Assets, and (iii) to do all acts and things with respect to
the Purchased Assets which the Purchaser, its successors and assigns, shall deem
desirable.

Assumption and Assignment of Contracts

31. Pursuant to Sections 105(a) and 365 of the Bankruptcy Code, and subject to
and conditioned upon the closing of the Sale, the Debtor’s assumption and
assignment to the Purchaser, and the Purchaser’s assumption on the terms set
forth in the Purchase Agreement, of the Contracts is hereby approved, and the
requirements of Section 365(b)(1) of the Bankruptcy Code with respect thereto
are hereby deemed satisfied.



--------------------------------------------------------------------------------

32. The Debtor is hereby authorized and directed in accordance with Sections
105(a), 363, and 365 of the Bankruptcy Code to (a) assume and assign to the
Purchaser, effective upon the Closing Date, the Contracts free and clear of all
Claims and Interests or other interests of any kind or nature whatsoever and
(b) execute and deliver to the Purchaser such documents or other instruments as
may be necessary to assign and transfer the Contracts to the Purchaser.

33. The Contracts shall be transferred to, and remain in full force and effect
for the benefit of, the Purchaser in accordance with their respective terms,
notwithstanding any provision in any such Contract (including those of the type
described in Sections 365(b)(2) and (f) of the Bankruptcy Code) that prohibits,
restricts, or conditions such assignment or transfer and, pursuant to
Section 365(k) of the Bankruptcy Code, the Debtor shall be relieved from any
further liability with respect to the Contracts after such assignment to and
assumption by the Purchaser, except as provided in the Purchase Agreement.

34. All defaults or other obligations of the Debtor under the Contracts arising
or accruing prior to the Closing Date (without giving effect to any acceleration
clauses or any default provisions of the kind specified in Section 365(b)(2) of
the Bankruptcy Code), whether monetary or non-monetary, shall be cured pursuant
to the terms of the Purchase Agreement on the Closing Date or as soon thereafter
as reasonably practicable.

35. To the extent a Contract Counterparty to a Contract failed to timely object
to a Cure Amount, such Cure Amount shall be deemed to be finally determined and
any such Contract Counterparty shall be prohibited from challenging, objecting
to, or denying the validity and finality of the Cure Amount at any time, and
such Cure Amount, when paid, shall completely revive any Contract to which it
relates. No sections or provisions of any Contract that purport to provide for
additional payments, penalties, charges, or other financial accommodations in
favor of the Contract Counterparty to the Contracts shall have any force and



--------------------------------------------------------------------------------

effect with respect to the Sale and assignments authorized by this Sale Order,
and such provisions constitute unenforceable anti-assignment provisions under
Section 365(f) of the Bankruptcy Code and are otherwise unenforceable under
Section 365(e) of the Bankruptcy Code. No assignment of any Contract pursuant to
the terms of the Purchase Agreement shall in any respect constitute a default
under any Contract. The Contract Counterparty to each Contract shall be deemed
to have consented to such assignment under Section 365(c)(1)(B) of the
Bankruptcy Code, and the Purchaser shall enjoy all of the Debtor’s rights and
benefits under each such Contract as of the applicable date of assumption
without the necessity of obtaining such Contract Counterparty’s written consent
to the assumption or assignment thereof.

36. All Contract Counterparties shall cooperate and expeditiously execute and
deliver, upon the reasonable requests of the Purchaser, and shall not charge the
Debtor or the Purchaser for any instruments, applications, consents, or other
documents which may be required or requested by any public or quasi-public
authority or other party or entity to effectuate the applicable transfers of the
Contracts in connection with the Sale.

37. With respect to objections to any Cure Amounts that remain unresolved as of
the Sale Hearing, such objections shall be resolved in accordance with the
procedures approved in the Bidding Procedures Order.

38. Nothing in this Sale Order, the Motion, or in any notice or any other
document is or shall be deemed an admission by the Debtor that any contract or
Contract is an executory contract or unexpired lease or must be assumed and
assigned pursuant to the Purchase Agreement or in order to consummate the Sale.

39. The failure of the Debtor or the Purchaser to enforce at any time one or
more terms or conditions of any Contract shall not be a waiver of such term(s)
or condition(s) or of the Debtor’s and Purchaser’s rights to enforce every term
and condition of such Contract.



--------------------------------------------------------------------------------

40. All Contract Counterparties are forever barred and enjoined from raising or
asserting against the DIP Agent or the Purchaser, any of their respective
affiliates, any of the foregoing’s successors, assigns, or properties, or the
Purchased Assets, any assignment fee, default, breach, Claim, pecuniary loss, or
condition to assignment arising under or related to the Contracts existing as of
the Closing Date or arising by reason of the closing of the Sale, except for any
amounts that are Assumed Obligations.

Other Provisions

41. The DIP Agent acted within its authority under the DIP Credit Agreement in
entering into the Purchase Agreement and consummating the transactions
contemplated thereby, and its Credit Bid pursuant to the terms of the Direction
Letter dated as of April 30, was authorized by the Required Lenders under the
DIP Credit Agreement. All actions taken by the DIP Agent arising from or
relating to entry into the Purchase Agreement and performance of its obligations
thereunder were proper and lawful.

42. This Sale Order, the Purchase Agreement, and all documents ancillary thereto
shall be binding in all respects upon all of the Debtor’s creditors and
equity-holders, all Contract Counterparties, all successors and assigns of the
Debtor, and any of their respective affiliates and subsidiaries, any trustees,
examiners, “responsible persons,” or other fiduciaries appointed in the Debtor’s
Chapter 11 case or upon a conversion of such case to a case under Chapter 7 of
the Bankruptcy Code. The Purchase Agreement and any documents ancillary thereto
shall not be subject to rejection or avoidance under any circumstances.

43. The Purchase Agreement and all documents ancillary thereto may be modified,
amended, or supplemented by the parties thereto in a writing signed by the
parties, in accordance with the terms thereof, without further order of the
Court; provided that any such modification, amendment, or supplement does not
have a material adverse effect on the Debtor’s estate.



--------------------------------------------------------------------------------

44. The consideration provided by the Purchaser to the Debtor pursuant to the
Purchase Agreement for the Purchased Assets constitutes reasonably equivalent
value and fair consideration under the Bankruptcy Code, Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act, and under the laws of the
United States, any state, territory, possession, or the District of Columbia.

45. The transactions contemplated by the Purchase Agreement, including without
limitation, the purchase of the Purchased Assets and the assumption and
assignment of the Contracts free and clear of Claims and Interests (other than
Assumed Obligations, Assumed Encumbrances and Excess Senior Liens), are
undertaken by the Purchaser without collusion and in good faith, as that term is
defined in Section 363(m) of the Bankruptcy Code, and, accordingly, the reversal
or modification on appeal of the authorization provided herein to consummate the
Sale shall not affect the validity of the Sale free and clear of Claims and
Interests (other than Assumed Obligations, Assumed Encumbrances and Excess
Senior Liens), unless such authorization and such Sale are duly stayed pending
such appeal. The Purchaser is a good faith purchaser within the meaning of
Section 363(m) of the Bankruptcy Code and under other applicable Bankruptcy and
non-Bankruptcy Law, as such, is entitled to the full protections under
Section 363(m) of the Bankruptcy Code and under other applicable Bankruptcy and
non-Bankruptcy Law.

46. Nothing contained in any plan of reorganization or liquidation, or order of
any type or kind entered in (a) this Chapter 11 case, (b) any subsequent Chapter
7 case into which this Chapter 11 case may be converted, or (c) any related
proceeding subsequent to entry of this Sale Order, shall conflict with or
derogate from the provisions of the Purchase Agreement or the terms of this Sale
Order.



--------------------------------------------------------------------------------

47. No bulk sales law or any similar law of any state or other jurisdiction
applies in any way to the Sale.

48. The failure to specifically include any particular provision of the Purchase
Agreement in this Sale Order shall not diminish or impair the effectiveness of
such provision, it being the intent of the Court that the Purchase Agreement be
authorized and approved in its entirety; provided, however, that this Sale Order
shall govern if there is any inconsistency between the Purchase Agreement
(including all documents ancillary thereto) and this Sale Order. Likewise, all
of the provisions of this Sale Order are non-severable and mutually dependent.

49. The Court shall retain jurisdiction to, among other things, interpret,
implement, and enforce the terms and provisions of this Sale Order and the
Purchase Agreement, all amendments thereto, and any waivers and consents
thereunder, and each ancillary document executed in connection therewith to
which the Debtor is a party or which has been assigned by the Debtor to the
Purchaser, and to adjudicate, if necessary, any and all disputes concerning or
relating in any way to the Sale, including, but not limited to, retaining
jurisdiction to (a) compel delivery of the Purchased Assets to the Purchaser,
(b) interpret, implement, and enforce the provisions of this Sale Order,
(c) protect the Purchaser against any Claims and Interests or any other interest
in or against the Debtor or the Purchased Assets of any kind or nature
whatsoever attaching to the proceeds of the Sale, (d) determine rights to the
Senior Lien Escrow as contemplated by Paragraph 5 hereof (and to determine the
relative priorities of the liens securing the DIP Claims and any purported
Senior Liens in connection therewith and the amount of any claims secured by
such Senior Liens ), and (e) enter any orders under Section 363 or 365 of the
Bankruptcy Code with respect to the Contracts.



--------------------------------------------------------------------------------

50. All time periods set forth in this Sale Order shall be calculated in
accordance with Bankruptcy Rule 9006(a).

51. This Sale Order shall take effect immediately and shall not be stayed
pursuant to Bankruptcy Rules 6004(g), 6004(h), 6006(d), 7062, 9014, or
otherwise. The Debtor and the Purchaser are authorized to close the Sale
immediately upon entry of this Sale Order, subject to the terms and conditions
contained in the Purchase Agreement.

52. The Purchased Assets include all of the Seller’s claims, rights and causes
of action against the holders of overriding royalties, net profits interests and
similar interests (the “ORRI/NPI Holders”) with respect to any of the Purchased
Assets, excluding any claims under Chapter 5 of the Bankruptcy Code, other than
claims pursuant to Section 549 of the Bankruptcy Code (for the avoidance of
doubt, any claim of the Debtor arising under Section 549 of the Bankruptcy Code
shall constitute a Purchased Asset). For the avoidance of doubt, Purchaser is
purchasing only the Seller’s rights and claims against the ORRI/NPI Holders and
not the claims or rights of any third party, including the claims, if any, of
any holder of a statutory lien or any other party that has sought to intervene
in litigation between the ORRI/NPI Holders and the Seller.

53. The provisions of this Sale Order and any actions taken pursuant hereto
shall survive entry of any order which may be entered: (a) confirming any plan
of reorganization in this case; (b) converting this case to a case under chapter
7 of the Bankruptcy Code; (c) dismissing this case; or (d) pursuant to which
this Court abstains from hearing this case.



--------------------------------------------------------------------------------

54. To the extent that this Sale Order is inconsistent with the Purchase
Agreement or any prior order or pleading with respect to the Motion in this
Chapter 11 case, the terms of this Sale Order shall govern.

SIGNED this          day of June, 2013.

 

 

MARVIN ISGUR UNITED STATES BANKRUPTCY JUDGE